    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 1 of 76 PageID #:1
       [f pu reed additioul   spaoe furANY sedbn, Cease attadr an addi[onal s]eet and rel
                                                                                            21cv4845
                                                                                                                           fi
                                                                                                                           =
   ,qlicfiae
                       *
                        l 8k,*                                                              i,T"":,.H5:?'**=no*
                                                                                            RANDOM


   IAWrV        lblusic           Ceffc"-t1                             United States District Court
                                                                        Northern Ilistrict of lllinois
              Plaintiff

               v.
                                                                                               ffiELED
furAafa H6Y                                                                                            SEP   t3 2021
lfus;c tutes   ful,
         Defendant                                                                                 THOMAS G. BRL
                                                                                                                       r




                                                                                               CLERK, U.S. DISTRd+ffi'
                                             COMPLAINT


   On April 12,2010, The adminismtor Michael Brown thrcugh his Attorney Steven O' Hamill
   filed a Supplemental Inventory to a claim of Fraud against Ora Mae Goggins , (Gogins). and
                                AdminisMor, Executor Barbara Hoy, Arc Music . Frederick
   The Estate of Floyd Jones by the
   Music Company, This Agreement came from the United State Copyright Office vol2973 p
   017-021 dated January 8.1993. See Exhibit F. Supplemental Inventory and Agreement.
   Agreement made of this Sthdayof January,l993 between Ora Mae Gogins (Ou'ner)), daughter                        of
   Floyd Jones Writer)-
   Paragraph    l.   Interesr ia asd her undir{ded oue-half        (L2} iaterest in and to the copyright in the

         Composition entitled On The Road Again, written by Floyd Jones and                     ahn Wilson   1"the
  composition")
  See paragraph 2. Owner hereby represents and warrants that, the composition is                 written by writer
  and AIan Wilson and that no part thereof infringes the copyright in any other work or violates the
  common law statutory rights of any person or entity; that owner is the only ohild of writer and the
  sole owner of owner's interests in the composition and of all the rights therein, and prior to the
  executing this agreement, owner has not assigned any of her rights Jitle ,or intercst in either of
  the composition" the copyright therein ,or any of they rights herein conveyed that (Owner and)
  EMI Unart, the co-publisher of the composition, and that Owner has full right , power and
  authority to enter into &is agreement and make all the grants, promises and covenants contained
  herein.
  See Paragraph 3.In the event that the United States Renewal term of Copyright in &e
  Composition shall vest in Publisherby reason of the grant of rights by the publisher as set forth in
  paragraph I above, publisher shall pay to owner. , the following royalties.
  See paragraph a.     (a). Upon execution ofthis agreement publisher shall pay to Owner a
  nonrefirndable bonus of $500,
        Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 2 of 76 PageID #:2




                                           (Court Level and Jurisdiction)




                                                                            (Case ID Number)




                         Plaintiff


                           -vs-




                     Det-endant



                                                 AFFIDAVII



I, Michael Brown, of Monee, in Illinois,Illinois, MAKE OATH AND SAY TIIAT:


L     Now comes Michael Brown, the Administrator of The Estate of Joe Brown On may 22,2009,
      independent Administrator (herein" Adminisffator"), Michael Brown, was issued Letters of
      Office on behalf of the EState of Joe Brown. That an inventory was filed on March 31,2010, April
      12,2010,   April   14, 2010, by the Administrator, listing numerous musical Compositions,
      Publishing Rights, and copyrights to certain compositions, as assets of the Estate. notices was
      sent out by Attorney O  Hamill l. Copy of the Inventory filed by the Circuit Court of Cook
      County, wherein the Estate has listed as one of it's assets , Lawn Music Company; 2. Copy of the
      Oath and Bond of Representative; 3. Letters of Offrce-Decedent's Estate; and 3. Supplemental
      Inventory filed with the Circuit Court of Cook County.


2.    ln 1947 Joe Brown, started a record      company, later he formed five more record labels and
      Publishing company, the record labels are J O B records, Opera, Oriole, Abco, Fury and Ruler
      Records, and Lawn Music Co. as Publisher and Owner,ln 1964 Pursuant to the terms of an
      exclusive license agreement between Frederick Music Company and Lawn Music Company
      dated March 6,1964, Frederick conffols and administers Lawn's entire catalog of musical


                                                                                               Page 1 of38
  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 3 of 76 PageID #:3


compositions.
    Exhibit I ) The 1964 License agreement between LAWN MUSIC COMPANY and
See (
FREDERICK MUSIC COMPANY
         This agreernent entered into at Chicago, Illinois, by and between LAWN MUSIC
COMPANY,4008 ELLIS AVENUE (hereinafter referred to as "OWNER") and FREDERICK
MUSIC COMPANY,1323 S. Michigan Avenue., Chicago lllinois, (hereinafter referred to             as
Publisher).
                         WITNESSETH
           Whereas the Owner from time to time, acquires copyrights to original compositions from
writers and composers
            Whereas the Owner is desirous of allowing the Publisher to exploit these musical
compositions throughout the entire world upon certain terms and conditions herein set forth,
Paragraph
 l.   The Owner hereby grants to the Publisher an exclusive license to use the musical compositions
in their catalog. together with all rights of whatsoever kind nature or description existing under
the Owner's copyright or to come into being under such copyright for the entire world, It is
understood that the exclusive license herein granted by the owner to the Publisher shall include
the sole and exclusive publication , television, and performing and motion picture rights.
see paragraph 3.
          The Publisher agrees to pay the OWNER as follows
          FIFTY (50) percent of all monies received from BROADCAST MUSIC INC.
       FIFTY (50) percent of any and all royalties which may be received from any and all
sources ( BOTH FOREIGN AND DOMESTIC). after the payments to the writers as STATED IN
THEIR SONG WRITERS AGREEMENTS'
       FIFTY (50) percent of any monies received from the sale of,the sheet music,
orchestrations and/or other Publications, after the deduction of cost of printing and writer
royalties. (It is understood that the sale of sheet music ,orchestrations is handled by and through a
sales agent.
Payments as above set forth to be made to the owner not less than 45 days after the end of each
quarter on, to wit February 15, May 1 5, August 15, and November 15, of each year.
This agTeement to remain in effect during the life of all copyrights.
In witness whereof the parties hereto have caused these presents to be signed and sealed the day
and year first above shown see exhibit 2. the note of memorandum and legal conveyance.
   CLAIM OF OWNERSHIP I7,U.S.C. S 204 READS AS FOLLOWS
TRANSFERS OF OWNERSHIP. "(A") A TRANSFER OF OWNERSHIP OTHER THAN
OPERATION OF LAW, IS NOT VALID UNLESS AN INSTRUMENT OF CONVEYANCE,
OR NOTE OF MEMORANDUM OF THE TRANSFER, IS IN WRITING AND SIGNED BY



                                                                                        Page 2   of38
          Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 4 of 76 PageID #:4


     THE OWNER OF THE RIGHTS CONVEYED OR SUCH OWNER'S DULY AUTHORZED
     AGENT,

a
J.   On October   6,1969, Lawn Music Co. and Frederick Music Company, Floyd Jones, Joe Brown,
     filed a complaint in S. D. of N.Y. 69 civ 4375 . Plaintiffs, vs. Liberty Records,INC. (now known
     as   Liberty/UA, lNC.) and Metric Music Company, [NC.
             FOR A FIRST CAUSE OF ACTION PLAINTIFFS LAWN MUSIC COMPANY AND
     FREDERICK MUSIC COMPAIIY , allege:
         I . This action arises under the Copyright Law of the United States of America, Title 17,
     United States Code, the amendments thereto and all other laws governing copyright.
             2.Plaintiff Lawn Music Company (Lawn) at all times mentioned in this complaint was and
     still is a corporation organized and existing under the laws of the State of Illinois, and is engaged
     in the business of publishing, vending and otherwise marketing copyrighted musical works.
              3. PlaintiffFrederick Music Company (Frederick) at all times mentioned in this
     complaint was and still is a corporation
     organized and existing under the laws of the State of lllinois and is engaged in the business       of
     publishing, vending and otherwise marketing copyrighted musical works.
     See Paragraph 12: On or about the 19th day of June, 1968 Frederick, pursuant to the terms of it's
     agreement with Lawn, issued to Liberty , at Liberty's request, a Mechanical License authorizing
     Liberry to use the Composition on parts of instruments serving to reproduce the Composition
     Mechanical
     ("the Mechanical License.


     After March27, 1967 Metric Music Company infringed Lawn's copyright in the Composition by
     printing, vending and publicly perlorming for profit and Licensing and otherwise contributing to,
     participating in and being concerned in the printing, publishing, vending and public performance
     for profit of a musical composition substantially copied from the Composition.
     During the year ,1952. Floyd Jones created and wrote an original musical composition and lyric's
     thereto entitled ON THE ROAD AGAIN. ("the Composition"). (See Exhibit C. On the Road
     Again (p) 1953 J.O.B. 1013.)
     J.O.B. Records is owned by plaintiff Joe Brown J.O.B. is a wholly owned subsidiary of Lawn
     Music Company. organized and is doing business under the laws       of   the State of Illinois is
     licensed and doing business in the State of Illinois and was engaged in Producing, manufacturing
     it's Musical Compositions and Sound Recordings. Which all the master recordings were
     produced by J.O.B. Records and owned by Lawn Music Company.
     see paragraph 9.Thereafter during the year 1952    or 1953, Floyd Jones duly assigned all his right,
     title and interest in and to the Composition to Lawn. paragraph l0.Commencing on the date of


                                                                                                Page 3   of38
  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 5 of 76 PageID #:5


creation of the composition and at all times thereafter, Title 17, U.S.C., the amendments thereto,
and all other laws governing copyright were duly complied with and Lawn Secured the exclusive
rights and privileges in and to the copynght in the composition and received from the Register of
Copyrights a certificate of registration dated and identified as follows: "September 16, 1968;
Class E, Ep 249982.'' A copy of the Composition is attached as( Exhibit A. with this case).
See Paragraph I 1:    At the time of the acts of infringement complained of herein, Lawn was and
still is the proprietor of the copyright in the Composition.
See Paragraph 13: Upon       information and belief Liberty manufactured and sold phonograph
records which Mechanically reproduced a substantial portion of the Composition on or before the
19th day of June, 1968 and on numerous occasions thereafter, but failed to and refused to pay
royalties and to account to Frederick despite demands made upon Liberty on numerous occasions.


See Paragraph   2l: Upon information and belief Metric infringed Lawn's Copyright in the
Composition on or before the 27th day of June, 7969 by issuing a License to Liberty which
purportedly authorized Liberty to use a substantial portion of the Composition upon parts of
instruments serving to reproduce the Composition Mechanically.
paragraph par agr aph 23 .
During the year 1951, Floyd Jones and Joe Brown ("the composers"). citizens of the United
                                              lllinois, Created and wrote an original musical
States of America and residents of the State of
composition and lyric's thereto entitled "DARK ROAD BLUES" (" the second composition").
see paragraph 24. Commencing on the date       of creation of the second composition and at all times
thereafter, Title 17 U.S.C., the amendments thereto, and all other laws governing copyright were
duly complied with and the composers secured the exclusive rights and privileges in and to the
copyright of the composition and received from the register of copyrights a certificate of
registration dated and identified as follows: " March 14,1952, Class E, EU269885 a copy of the
second composition is attached as exhibit B-1, The Deposit Copy. See exhibit B-2, The
unpublished copynght: Copyright Claimants: Floyd Jones and Joe Brown. Authors: Floyd Jones
author of words, Joe Brown author of music. Application received: June 28, 1951. Fee received:
s4.00
June 28, 1951. One copy received: March 14 1952. Line 7. For New version of previous work':
*Copyright office Note: Application made in this office from facts on copy and in previous
application filed* t * *.
                RENEWAL
Floyd Jones was living at the time of the renewal November 24 1980. Joe Brown died February 7,
r976.
See  Miller Music Corp. V. Charles N. Daniels, Inc., 80 S- Ct- 792 However the author may assign
this expectancy and the assignment is valid against The World if the Author is alive at the



                                                                                        Page 4   of38
  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 6 of 76 PageID #:6


comfirencement of the renewal period. Fred Miller Music Corp. V. Witmark Sons, 1943,318 U.S.
643,635.Ct.773,87,L.Ed. l055Inthiscasetherenewalbeganinl9TT,andsinceFloydJones
the co-author was alive on that date, the case falls within the rule of Fred Fisher Music Company.
V. M. Witmark Sons supra.
See   exhibit E). RENEWAL COPYRIGHT. RE 7l-894 . Renewal Claimants: Floyd Jones. Title of
work: Dark Road Blues. Authors of Renewable matter: Words Floyd Jones, Music Joe Brown.
Mail certificate to: American Guild of Authors & Composers.
At the time of the acts of the infringement complained herein the composers were and still are the
proprietors of the copyright in the second composition. ( paragraph 28). Upon information and
belief ,Metric infringed the Composers copyright in the second composition after March 27, 1967
by printing, publishing, vending, and publicly performing for profit and licensing and otherwise
contributing to, participating in and being concemed in the printing, publishirg, vending and
public performance for profit of a musical composition substantially copied from the second
composition.
There are two complaints in this case        :

          See Page 8 Paragraph I I    l:   That Defendants and each of them be required to pay Lawn
The Applicable Royalties and Damages, as provided in Section 1, subsection (e) and section            l0l
(e) of Title  l7 of the United States Code.
          See Page 8, Paragraph lV. That Defendant's       and each of them be required to Pay The
Composer's the applicable Royalties and Damages, as provided in section         l,   subsection (e) and
section   l0l (e) of Title l7 of the United States Code.
          See Page 8 , Paragraph   V. That the Defendant's be required to deliver up to be
impounded all copies of and part's of instruments serving to reproduce mechanically copies of
any Musical composition which contains the Composition or any portion thereof.
          See Page   *, Vl.That the Defendants be required to deliver up to be impounded all copies
of and parts of instruments serving to reproduce mechanically of any musical composition which
contains the second composition or any portion thereof.
See Page    8, paragraph Vl       Liberty be required to account for all gains, profits derived by it
                              1. That
during the term of the Mechanical License with Lawn prior to the termination thereof and pay to
Lawn such Royalties as are required by the terms of such Mechanical License.



( See exhibit#2b.) 69 Civil 4375 Lawn Music Co. et al VS. Liberty
Records Inc. etc. 69    Civil 4375.
Date: Oct. 6,1969, Filed Complaint and issued summons
Date Oct/20l69: Filed summons and return Served. Mr. Benjamin Oct /7169.
Date Oct. 27/69: Filed Stip. and order that time for defendant to answer complaint is extended to



                                                                                             Page 5   of38
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 7 of 76 PageID #:7


ll/26/69 Weinfeld.       J.

Date November 28-1969: Filed Stipulation and order extending defendants time to answer
complaint to l2l l0l 1969
Date Sept. 1,72: Filed Stipulation      & order that the action is discontinued with prejudice, without
cost to either pafty. BRIEANT, J.
Stipulation and Order that this action is discontinued with prejudice ,without cost to either party
Septernber 1,1972. See exhibit #3.). Settlement Agreed Order and Confirmation of Assignment"
rn 1970 Stipulated Court Order.
               LEGAL STANDARD
            STIPULATTON AGREEMENT
I.   A plaintiff may voluntarily dismiss an action without     a court order by   filing : (i) a notice of
dismissal before the opposing party serves either a answer or      a motion for summary judgment ;
or (ii) a stipulation of dismissal signed by all parties    who have appeared. Fed. R. Civ. P. 4l
(a)(lXB). A voluntary dismissal with prejudice serves as an adjudication on the merits and thus is
final Schmier v. McDonald's LLC, 569 F.4d 1240, 1242 (l0th Cir. 2009) see *3 Randall v.
Merrill Lynch, 820 Fzd l3l7 , 1320 (D.C. Cir.1987) (a second voluntary dismissal, which is a
dismissal with prejudice, operates as an adjudication on the merits and is a final judgment);
SJames    Wm. Moore et al, Moore's Federal Practicel al34(c) (3d ed. 2013) A voluntary
dismissal is self executing no further order from the court is needed. Edwards-Brown v. Crete
Monee 201-U Sch. Dist,,49l Fed.Appx744,745 (7thCir.2012): Meineke v. H & R Block                            of
Hous,, 66 F.3d   77 ,   82 (5th Cir. I 995); De Leon v. Marcos, 659 F.3d   127    6, 1283   (I   Oth   Cir. 2011);
Moore et al, supra, | 41.34 (6Xa). Once a plaintiff files the voluntary dismissal, the case is closed
and the plaintiff may not unilaterally withdraw or amend the dismissal.
Under the 1909 Act, it is settled that only the Musical Composition, and not the recording thereof,
is subject to copyright protection. Further once the composer authorized the mechanical recording
of his composition, the so called " compulsory license" provision of section          |   (e) allowed anyone
else to make similar use of the copyrighted composition upon giving appropriate notice and
paying a royalty of two cents to the composer for each copy of the new recording produced.
Although Congress amended the copyright laws in 1971to provide protection for the recording
itself.
       PRE-I972 Musical
Section 1 15 separately requires that, for sound recordings fixed before Feb 15, 1972"
compulsory license must demonstrate that the making of phonorecords was authorized " by any
person who fixed the sound recording pursuant from a express license from the owner of the
copyright in a musical work pursuant to a valid compulsory license for use of such work in a
sound recording    "    17 U.S.C. Section 115 (a) (1)   (11): See also Blagman V. Apple, Inc, No. 12
Civ. 5453 (ALC) (JCF),2014 WL 1285496, at*7 (S.D.N.Y. Mar. 31,2014) (Federal Copyright


                                                                                                   Page 6    of38
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 8 of 76 PageID #:8


     Law further provides that a compulsory licensing in the underlying Musical Composition may not
     issue unless , for sound recordings fixed prior        to 1972, the duplicator obtains authorization from
     the person who fixed the sound recording, who must themselves have had authorization from the
     copyright owner of the ....underlying composition.") (citation and quotation marks omitted); 2
     nimmer s 804[e] [2] ( The Compulsory License must be authorized to make the duplication by the
     person who fixed the sound recording.
                 EXCLUSIVE RIGHTS
     The Federal Copyright Act affords valid Copyright Owners exclusive rights to, among other
     things, "reproduce copyrighted work" 17 U.S.C.ss 106           (l), (2). To establish infringement of these
     exclusive rights, Plaintiff must prove two elements: "(1) Ownership of a valid copyright, and (2)
     Copying of constituent elements of the work that are original." Feist Publ'ns Inc. V. Rural Tel.
     Serv. Co., Inc., 499 U.S. 340, 346, l l 1 S. Ct. 1282, | 13 L.Ed.2d 358 (1991). Not all copying ....
     is copyright infringement, but      illicit copying   may be established by showing defendant had
     excess to plaintiffs work and that the two works are substantially similar in idea and expression;
     Smith V. Jackson, 84 f. 3d 12l8 (9th Cir. 1996).
     Dark Road Blues is the underlying Musical Composition Owned by Lawn Music Company,
     Created by Joe Brown and Floyd Jones produced by J.O.B. Records              in 1951, The Sound
     Recording Adaption or Derivative is On the Road Again Produced by J.O.B. Records               n 1952.
        COPYRIGHT IN A DERWATIVE WORK. Circ 14
     A derivative work is a work based on or derived from one or more already existing works,
     common derivative works include translations, musical arrangements, motion picture versions or
     'literary
               material or plays , art reproductions abrigments, and condensations of preexisting work,
     another common type of derivative work is a new edition " of a preexisting in which the editorial
     revisions, annotations, elaborations, or other modifications represent , as a whole, an original
     work.
     To be copyrightable, a derivative work must incorporate some or all of a pre existing work and
     add new original copyrightable authorship to that         work. The derivative work right is often
     referred to as the adaptation right.
     The copyright in a derivative work covers only the additions, changes, or new material appearing
     for the t-rrst time in the work. Protection does not extend to any preexisting material, that is
     previously published or previous registered works or works in the public domain or owned by a
     third party. As   a   result , it is impossible to extend the length of protection for a copyrighted work
     by creating a derivative work.


4.                                The Exhibits


     l.AGREEMENT : Lawn Music Co. and Frederick Music Company 1964'


                                                                                                   Page 7   of38
                              e{ln;b;I          O
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 9 of 76 PageID #:9
t*.:*E ?s{* lfl:[1 g6
                                                                               l[ *0]./        &€   I

                                                 ksk 6, I*f *I0? I iliSIt
              ?{IS     ffif   .ntrltd iilLo rf fihtfiiltr, rllr"lofir }1' me *t1aa1l
I**X HS$IC S0l?inf, tffi 615 f,""fiurl B*$rrG, IlI. (f{il.crrilitcr rut*.rad
t* :r IO,rrr*r"I *nil Fil*E}f,l$il HSF g#lff, tS!| gr ;tct$am lil* Snf,ofm
Illtnc*r" {rrnrlmrf,t*r ptlrrqd gG rl .fir}llrltr*rlr
                               TISTTSTgf,g
            t?gElB c.hr Owrl trrm tI.* *o tlre, rcrytru srffrrghil tc
* -lt?'xrt e.a3nattlrsr t'r*-a lrltatl: *rrd cwrarr, *nd
            SSm*t rhc Om.r t* dorlrou; 6f, rtliltnf t&* ErLllthcf rf rIplot*
thca* rr,t*Icr1 &oqrq;ttlffia trilonEhs{q tha *6ttra rarld rFffi clrtril} rrr.E*
Irrrl €oil*l,t:,tttt   harclt*fi*r 3at rErgh.
              m*f lrHE qilSr rn !dr*r{h}Nttco, er *}rc                 rf &c sell*- {*r.00}
                                                                 ''a+
*ntl rth*r Asod srld vsluttla aoaltdcstt*r by ,t{h !f lh,* prrtlct }o ?til stja:r
!!r r,rnd paldr r*trl*t nlxncf il i*ilrtlr &llr rdblHl*dr lt 1r rlr.G{r
       t, Ih* &o*r.hra;by trrotl to rar.f1rDf,fr{rrr t* t*al$alrr tlorrr* ta
'r!r gf - tltt *ratarl sory*r*Ittun
nf; S*trarl?
cf; @tral
    sLf.trrt!!!   tctxr*niur
                  fst*l            r                 qlflffir
                                         tn mfrtitt-i{**,
                                      *r*rrar*-rrr;ii{a',r*f,r      tffiilsltI-lI
                                                                    tln*trrr rittr ilr i$nt*
                                                                          tri
rr5
;offi?lttt .rF
*ffi"r8lt*
                  *z.il,  -Iglrtt o8l
              cr lt.illrf3.r-t*
                 mrlftcr te trt
                                      {'Eg}l38lil
                                  ln l'$c     -flril  |IurElfl
                                        lrrtc rGrrt! qcfii
                                                      116.!;; .tlh   r
                                                                               dffiri;
Gtlttft rsl{, lE lr rn*rrrtsrd ttia ttrr                                   llht-i*
                                                                           r.i.tn -irrili.{
                                                                                   nr}$l,*
sr ttr Oc." ts th.                                  rqrltrfr
                                              !ttr_ atlAnr       rrrmr.
                                                                 l&rtif-
                                      rltrtf rcs*L tfi *tr-raa-d6ilris     *rrra

     ar        armGr_rspma t{} tnfl! €.trf t? ur* fl#lulr.r dl sorEl#itta.lr
ig"r.ilG -Ilr.
          t* rrd olhtr* .fiilr:sntr ln sxbiryi*; nmcirnu$ rhr-;;i;$
caaFotLtl&Gr
      3. !l'}*r tl&ll*l*r {rrG. t+ fs$ tn. Om.f *r fclla*r:
         tillr (3ot r*rar6r ar rll rryr.t** rtcstrtrd ft* lrol$aut thlr& DBr
                         I



         TII-!I_(!OI   pr*at of rr$-ril gl rqrtt[m *rtsh ru trr rcrtvrd
         ;Fil rElr arrlt rll lotEco.l D0GD folratrril
                    t+ rtr i.ld!flr rr rtrt d tr-Hmal   hrglc ritct ttr?
                                                      tcr#ltFrr rirrarintr,
          't}f;tr                                 r*rf,rr{Se! tm *k lrf rlrit
                                            !frtq r*lt*lrar_rfitr    tfi
                                              .?C Elrrrrt lqtif.ttE. [Ir ir
          acrlrDosrt ei? e! rrE cc rilrt
          nilr   trihrnClrn U rnd ttrqftr-r-rrfri
                                                 urF;*ai$Effi'ht"r"..a
                                                     ffiI---
        Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 10 of 76 PageID #:10
                                                                                   xl
                                                  .Yarcr':    5, l1ilt

                                                                         ,!rl8? I nrg3l
 ?o     hro I? ;ry Coactrn r

 You     lrc               ;htt cfflcttvc ar or Jan,.rary l. r:,tl
                 harcby noilrr.cd,
i. have os6lgnGd :i,l Trrcllsnlrg rlghlr thrcugrtouE Eh,            b
                                                          ,n;lre rtld
30 our .ntrt'G catal,cguc, Lo rfiBrBnrcf, l3gtc
                                                c0E$r, r-??: j. lrrcrrrgan
Avlnuc, Chlc.g 3, Illtnolt.

t?tt; lneludea rha rxnt --o pr1ni, pualtsh, v;nd
                                                   and soll iand i!!uc
llcrnter for erl, urca rt,"troiy.o, arrd tc collrct all royal,:tor.
Yrxr arelstltorlzrd and dtrre trd io pay all r"oyalllpr rnd t Ehor
                                                                   -nc(ne
atrnoo otr dur, ro ratd pttOBntrCX tlUSrc COplIy.
            tt

                                          Yourc vGr? tnrlyr
r'l;ncss.                                 liut{
                                           _      -t$r_S_rc   COEA}{I
   t'




                                                                                      A-*
          Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 11 of 76 PageID #:11




                                                                       xt




fr t t"
";i I\
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 12 of 76 PageID #:12




                             -i
                             i5e
                        a      fr a
                            =ErES
                       ivr(n$
                        laSoN

                         .c)^+
                       ?3$e
                       .paEhl
                        E€;A
                       Arcltr
                       !EEE
                          bEE
                       =
                             €E
                             a
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 13 of 76 PageID #:13



                                                                National Archives Trust Fund
                                                                    201 Varick               Street 1Zth floor
                                                                           I'lew York, NY 10014
                                                                               (212) 401-1620


                                                  Mlnlntum mail order oharg€


                                                   Paper.paPer Page count
                                                                                   i'
                                                                                                                                       i   :--   'i.
                                                                    :..   i:    ITEMS SUBTOTAL

                                                                                TOTAL

                                                                                Credit Gard
                                                                                *"*.-",Ci4a
                                                                                Change         Due                                         $: Ci

                                                                                        i ffi ttl[ [ l{li llr $i lll       l{ I I l,:,ll
                                                                                                                     ill
                                                          ;,ll*t llil ili il$   rlfl
                                                                                        ,,.!i.n i, :.,.,iiii 5e8
                                                                                                           1




                                                    LOC NRMN                                           VTJKS. NRMN-01
                                                    OPER.         cgushman SLS:                                      CGUSHI"IAN

                                                     DATE:        10/29/2009                           TlfvlE'       4:00:15 Ptvl

                                                     CUSTOI\,IER          ACCOUNT: NRMN

                                                      ReadY Access to

                                                      Essential Evldence
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 14 of 76 PageID #:14




                    National Archives and Re c o r ds A dminis tr ati o n
                                                                       NORTHf,ASTREGION
                                                                   20I VARICK STREF-T-I2.h FLooR
                                                             NEW YORK. NEW       YORK           IOOI4.48I      i
                                                                trttx,. arch iy es. gov/n ort   h e as   I / nv c




 October 29,2009

 Attn. Denise M. Cross
 McDermott & McDermott Ltd.
 600 HolidayPlaza, Suite 500
 Matteson, TL 60443 -2239

 Dear Researcher:

 Per your request, I have enclosed a copy of the following court case:

        Record Group 21, U.S. District Courts of the United States
        U.S. District Court for the Southern District of New York
        Civil docket# 69 Civ.4375
        Lawn Music Co., et al vs. Liberty Records,Inc. et al

 We have provided a copy of the entire case file.

 As agreed, we charged our $15 minimum mail order fee to your credit card. We have
 enclosed a receipt for this transaction.

 Please contact me if you have any questions about these copies. You can call our general
 office number (212.401.1620 or 866.840.1752 toll-free) and ask for me.

 Sincerely,
         /'/
        L L-"- /"'**. -
 Chris Gushman
 Archives Specialist


 Enclosures




                         OFFICE OF REGIONAL RECORDS SERVICES
        Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 15 of 76 PageID #:15


                                                    THE LA!fl FIRNI OF                          600 Holidav Plaza, Suite 500

p^]'id? ylr?"1*o*,/il 9"r.rr**9,J6 9rr.rr*A
                                                                                         g/        Matteson, U-6A4$-2239
                                                                                                     Office QoB) 747-9440
Deborah D. NlcDermott                                                                                   Fax p08) 717-9445


                                                                                                                       :1




September 29,2009



Federal Court Building
Attn: Records Management, Room 270
500 Pearl Street
New York, New York 10007



           Re: Case File Request (69        CM375)

To Whom It May Concern:

        I am hereby requesting a copy of the above-referenced file to be sent to my attention to the address
also located above.

           Please contact me with any questions and/or payment inforrration at708-747-9440.



   i'      ,,




We appreciate        your business and referrals.   We   practice in   the   following areas:
PIRSONAL        lx.runr'aWoRKERs' CollpsxsnrroN IMEDTcAL MALpRAcrrcEo CoRpoRArroNs oFAMTL] Lerv    lTnnrnc I DUI tCnrtuxlL
        Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 16 of 76 PageID #:16
                                                MNTED STATES DISTRICT COURT
                                               SOUTHERN DISTR   OF NE!il YORK
                                                         CIVII and BANKRIIPTCY
        Deslgnatlon form to                          be                                                ndicate the Category of
        the cauee for                    purposes          of       Asslgnment                    to the Approprlate              Calendar.




BASIS OF JURISDICTION
i:(-i ulsl--irIii. --2:f, il.5: Dert.           nu,     oNLY.
                                                                                         3.       ()
                                                                                                Fed. Quest.                  +.   G6"rslty
5' ( other' speclfy statut"'
        )                                                     .   fi. rlF.             .12. .1.$., (. -. . .''.,&




PENDING REIATEL CAUSE(SI                             . If Amf                     Doeket No;.

JUdge.. ......... o..................O!                                           Refgfge... .........                 o   o. r.........          r.. t...
CIVIL caees are deeued related  lf pendlng case lnvolves:
     1.( ) Property included ln an-earller numbered pendi.ng sult.
     2.( ) SamL isbue of fact or grows out of the same transactlon.
     3. ( ) Valldlty or lnfrlngenent of the sarne patent, copyrLght or
            trademark.
BANKRUPTGT caseg are-,deemed related lf a peadlnS, caee lnvolves:
     1. ( ) Itusband or l{lfe
     2. ( ) Property tncluded ln an earller nunbe-red eult.
CWIL
EIEE       (x) ln ONE category, O[[LY.
             an
   **      ) Insurance
            1. (
                                    H*
           ) orHER Contract
            2. (
      3. ) Admlralty
         (             & MarltLme-
                Personal Injury
      4.( ) Admlralty & l{arLtLue-
                Other than P.L.
      s. ( ) Other Personat InJury
                                 and F.E. L.A.
             6.   ( ) Antltrust
  ** If           thuEnCOI{TRACT state type of                                    contraet:
                 a a a a aa   a a a a.   a a a a a a a a a a a aa   a a aa   aa   a"      t                       a a a a a a a a a a a a a a a a a a a a a .a
 ** If
 aaaa       aa
                  nnder T.28              USC 2255          nste       sentenclng Judge
                                                                                              '


                                                                                                         a a a a a a a a a a a a a a a ao   a a a a a a aa   a aa



 BANKRTIPTCY
 FIecffi-G) la the category                                       wtrlch lndLcates the tlrpe                        of aetion:
     1. ( ) General                                                        2.( ) Chapter X
         Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 17 of 76 PageID #:17




             UNITED STATES DISTRTC'f COURT
             FOR THE SOI,'THERN DISTRICT OF NEW YORK



             LAWN   Mqgrc COI,IPANY, FREDERICK UUSrC
             CO!{PAITY, FLOYD JONES and JOE BRO^IN                  Civil Action File            No.
                                                                     69 Civ. 4375
                                   Plaintiffs
                             vs.
                                                                    STIPULATION
              LIBERTY RECORDS,  INC. (nour known as                 DIS CO}IT I,NU ING   .AC:T   ION
              Liberty,/ua, Lnc.) and MEERIC MUSIC
              CoMPANY, rNC.               :


                                   Defendants

                                                                ' t'q' '....
                        t-

                  ... ,IIiIS HEREBY STIPI,LATED AIID AGREED, thAI thc AbOVE
              entitled iction be, and the same hereby is discontinued, with
              prlSuaiae, without costs to either party as against the other.

              Dated,:' June        ,   1970              0FENSTETN, AP.RCId & STLVERI{AN


              PHTLLIPS, NIZER/ BEN;rAltrN, ICRI!i
                    ANd BALLON

                                                         Att,orneys for Plaint.iffs

              ,r,     L|,tur'Q{ ilLurt''
              Att.orneys for Defendants
                                                   ,




             i "o .RDERED -W              /, //   7!



rct
I
I
  r,
  .r, (al
      IEtl
           Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 18 of 76 PageID #:18




IJl        V
r-
(fi   ed,
      oo
                                               g

1     tr{ }''          .t,                     3
                                               ou                               z
                     MH                        CH
3
U     HE
      DZ
                     U.d
                     H.H
                     &a             uJ
                                               y,i,
                                               BH        u
                                                               (9
                                                                zH
                                                                                d
                                                                                 =
                                                                                 d,
                                                                                 EIo        (n
      o              Hfq
                     az            '+l
                                   q-.t         OE
                                                g        +)                      > tt{q-r   F{
ot
\oo Ufr{             H O           'Fl
                                                         d
                                                         ({
                                                               zH                F]
                                                                                 H'd
                                                                                            o
                                                                                            o
    H                &h            .p          -E g      o       F               CA.P{,-l
 .    UH             f{ f|..{Ur(l) G             .16     tr      z        .            co
O     HU                                                         o               r.id ."r'o J1
2     &n              rY          (d
                                 ilA           Z^.
                                               H.u
                                                         tll   o                -.. d t{_ t{
o     H&
      (nH            >{o
                     zA                          oZ       o    (n                BF{.+rO
                                                         a
                                                                         ,& OArrl>r
                                                               H
-l
.rl   H(D
      AH
                     <F{
                     Ai                   I.   .HH
                                               UJH
                                                               azo           & t{t}
                                                                           . do-pq)
Etr        O         E.on                                      zH
E
      CN
      VAZ            ua(                  I    optr            OH
                                                               HU        .', r. H_.r-
                                                                                '' lJ)
                                                                                       E
o     3N                                       u\(             Hd         'i
i(J   sH
      (nH            H.AZ-
                     UA
                     cDOts
                     puo g,
                                               rq >Pi
                                               fi+JE
                                                  trO
                                               toc)
                                                               {FI
                                                               A
                                                                          '.i    ha
                                                                                 H >l+r 14
                                                                                 El(uoll
                                                                                 E{GOO
                                                                                 (/lt{E}'t
     oo
Fl t{m               E UO                      E{-o
                                               d:.{U           H                 zo'
                                                                                 H+roBr
.d   E{              ZH                        H H
                                                               E{
                                                               a                 fi.lJ.{O
'.'f Z, E
                     tuEI
                     4po                       m'-l rn
                                               Hnb                               O4-lU
C) PEr               FIEFI                     Ff6E
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 19 of 76 PageID #:19




                 UNITED STATES DISTRICT         COURT

                 SOI'THERN DISTRICT OF NEW YORK


                 I,AWN N,IUSIC COI{PANY, TREDERTCK
                 I.{IJSIC CO}TPANY, TLOY-D .TONES and
                 JOE   BRCMN

                                      Plaintiffs
                        -against-
                  TIBERTY RECORDS,      INC.    (now known   asf&(i;\ l -
                  LrBERry^rA    rrc.) and r,lEtrRrc Mrrsrc !QJe't* t,-
                  CO,IPAMT

                                      Defendants
       ii


       il
       {l
                               Plaintiffs,      conplaining of the defendants by their
       ti
                  attorneys, Orenstein. Arrow e Silverman, allege:
                               F.OR   A FIRST   CAIISE OF ACtrLON   Plaintiffs   ta\dn Mu€ic
                  Company and    Frederick ttusic       Company   allege:
                               1. This action arises under the Copyright Law of the
                  United States of America, Title 17, United Statea Code, the
                  amendments    ttrereto and al-l other laws governing copyright..
        ii
                               2- Plaintiff        Lawn Music Company (Lawn)      at all times
                  mentioned in this complaint hras and still             is a cogporation
        ti
                                                                            :


                  organized and existing under the laws of the:State of lllinois,
            ll    and is engaged in the business of pubJ.ishi-ng, vending and
            tl
                  otherwise marketing copyrighted musical works.
                               3. Plaintiff        Frederick Music Company (Frederick) at all
                  times mentioned in this complaint was and stil1                is a corporation
                  organized and existingT under the laws of the State of lllinois
                  and is engaged in the business of publishing, vending and

             tl
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 20 of 76 PageID #:20

           ii
           ii
           1t



           i1

           ii




           i1
                 otherwise marketing copyrighted musical works.
            il                                                                                     l

            II
                                4. Pursuant to the terms of an exclusive license                   ,

                                                                                                   :



                 agreement between Frederick and Lawn dated March         6, 1964.                 .




                 Frederick controls and adninisters Lawnts ent.ire catalog of                      i

                                                                                                       i

                 musical compositions.                                                                 ;


                                                                                                       i

                                5. Upon information and beLief, Defendant Metric Uusic:
                 Company       (uetric) at all times mentioned in this complaint was and                   I




                 stil1   is a corporation organized and existing under the laws of                         l


                                                                                                           tt




                 the State of California,         is licensed .r,U Uorrrg businese in the
                 State of      New    York, and is engaged in the business of publishing,                      i

                                                                                                               i


                 vending and otherr.rj-se marketing copyrighted musj.cal works.                                i



                                 6. Upon information and belief Defendant Liberty
                 Records, Inc. (Liberty) at all times mentioned in this complaint
                 was and still         is a wholIy owned subsidiary of Metric, and a
                 corporation organized and existing under the laws of the State of
                 California,         is licensed and doinq business in the St.ate of    New

                 York and is engaged in the business of producing, panufacturing,                                  l




                 distributing         and selling phonograph records, articles   and other
                 devices which reproduce musical compositions mecbanically.
                                 7   . Upon informat.ion and belief thb matter in
                 controversy exceeds, exclusive of interest and costs, the              sum   of
                 $   10,000.
                                 B. During the year 1952, Floyd .fones, a citizen of the
                 United States of America and a resident of the State of lllinois,
                  created and wrote an original musical composition and the lyrics
                  thereto, entitled         "oN TIIE ROAD AGATN" ("the Composition").




                                                        -2-
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 21 of 76 PageID #:21




                        9. Thereafter durJ-ng the year 1952 or 1953, Floyd
             ilones duly assigned all      his right, title and interest in and to
              the Composition to Lalrn.
                           10.   Commencing   on the date of the creation of the
              Composition and at all times thereafter, Title          17, U.S.C., the
              amendments   thereto, and all other laws governing copyright were
              duly complied with and Lawn secured the exclusive rights             and

              privileges in and to the copyright in ttie Composition         and

              received from bhe Register of Copyrights a Certificate          of
              Registration dated and identified          as foll-ows: "September 16,
              1968i Class E, Ep 249982-" A copy of the Composition is hereto
              attached as Exhibit A.
                           11. At the times of the acts of infringement
              complained of herein, Lawn waa and still          is the proprietor of the
              copyright in the Composition.
                           L2-   On   or about the 19th day of arune, 1968 Frederick,
              pursuant to the terms of its agreement with Lawn, i-ssued to
              Liberty, at tiberty's       request, a mechanical'license authorizing
              Liberty to use the Composition upon parts of. instruments serving
              to reproduee the Composition mechanically ("the Irlechanical
              License").
                           13. Upon information and belief Liberty manufactured
              and sold phonograph records wtrich mechanically reproduced             a

               substantial portion of the Composition on or before the 19th day
               of June, 1968 and on numerous occasions thereafter, but failed to
               and refused to pay royalties       and to account to Frederick despite




                                                   -3-
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 22 of 76 PageID #:22




            I




           ii



           ii
           li
                           demands made upon       Liberty on numerous occasions.
           il
           il
                                       14-    On   or about the gth day of June, 1969 Frederick,
                           on behalf of Larrn, notified Liberty in writing that its
           il
                           Iilechanical License had been repudiated and revoked thereby
                           rescinding Liberty's llectranical ticense ab initio.
                                       FOR A SECOND CAUSE OF AetION           Plainti.ffs   Lawn   tlusic
                           Company and   Frederick Music     Company    al}ege:
            ll

                                       15. Repeat and reallege each'and every allegation
            ii

            il
                           contained in Paragraphs I through          14.   of the first    cause of

            lt             action.
            ii
                                       16. Upon information and belief,             after ,fune 9,     1969

                           Liberty continued to infringe Lawn's copyright in the Composition
                           by continuing to manufacture and sell phonograph records which
                           mechanically reproduced substantial portions of, the Composition.
                ii                     FOR A THIRD CATSE OF AefION           Plaint.iffs Lawn Music
                 il
                           Company and      Frederick tilusic Company allege:
                 ii

                 ii
                                       L7   - Repeat and reallege each and every ailegation
                 ii
                           contained in paragraphs I through 14 of the'first                cause of action
                 li
                           and 15 through 16 of the second cause of acLion.                                            :




                 ti
                                       18. Upon information and belief lletric infringed
                  ii
                           tawn's copyright in the Composition after ltlarch 27, L967 by
                           printing,   publishing, vending and publicly performing for profit
                            and licensing and otherwise contributing to, participating                      in   and
                      il

                           being concerned in the printing,        publishing, vending and Public
                           performance for profit        of a musical composition substantially
                            copied from the Composition.




                                                                -4-
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 23 of 76 PageID #:23


           ,l



           ,i


            i

           ti
           ,t
                I


           ;i


           il                             19- l.letric was notified that it infringed Lawn's                      l
           lt
                               copyright in the Composition but Metric continued to infringe rhe                  i


           il
           iI
                               copyrighL thereafter.                                                              :



                                                                                                                  I




            il                            FOR     A FOURTII CAUSE OF ACTION Plaintiffs      Lawn   tiusic         I

                                                                                                                  I

                                                                                                                  I



            il                 Company and   Frederi-ck llusic Company allege:
                                                                                                                      j
            ti
                                           20. Repeat and reallege each and every allegation                          j




            il                 contained in paragraphs 1 through 14 of the first            cause of                  i
            it                                                                                                        i

                               action, 15 through 15 of the second cau$e of action and 17 thro uoh
            il
                               19 of the third cause of action.
            lr

                ri
                                           2L. Upon information and belief lletric infringed
                tl

                li             Lawn's copyright in the Composition on or before the 27th day of
                ll             .June, 1969 by i-ssuing a license to Liberty which purportedly
                li

                               authorized Liberty to use substantial portions of the Composition
                    iI
                               upon parts of instruments serving to reproduce the Composition
                    il
                               mechanically.
                    ii

                                           r.OR   A FIFTH   CAUSE OE' ACIION   Plaintiffs   Floyd ,Jones    and
                    ii

                               Joe Brown allege:
                    ii
                    il                     22. Repeat and reallege each and'every allegation
                    li

                     li        contained in paragraphs 1 and 5 through g oi:. tte first            cause of
                     ll        action.
                     ii                  23- During tbe year 195I, Floyd 'Jones and Joe Brown
                                ("the Composers"), citizens of the UniLed States of America and
                         ii
                         II
                               residents of the State of lllinois,         created and wrote an original
                               musical composition and the lyrics thereto, entitled             "DARK ROAD
                         ii
                         ii
                         ri
                               BLUES"    ("the Second Composition").

                         il
                                           24.      Commencing   on the date of the creation of the

                          ii
                               Second Composition and        at all times thereafter, Tit,le 17 U.S.c.,
                          ll
                          ri
                          i!
                          ir




                          ii                                         -5-
                          ii
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 24 of 76 PageID #:24


           il
           ii

           ri

           ll




           tl
           ii

                the   amendments   thereto, and all other laws governing copyright
                were duly complied with and the Composers secured the exclusive
                rights and privileges in and to the copyright of the Composition
                and received fronr the Register of Copyrights a CerLificate of
                Registration dated and identified           as foll,ows:     ',!larch L4, L952,
                Class E, EU 269885." A eopy of the second conrposition is
                attached hereto as Exhibit B.
                            25. At the times of the acts,of infringement
                complaj-ned of herein, the Composers. urere and still            are the
                proprietors of the copyright in the Second Composition.
                            25. Upon information and belief,           on or before the 19th
                day of ilune, L968 and on numerous occasions thereafter, Liberty
                infringed the Composers' copyright in the Second Composition by
                manufacturing and selling phonograph records which mechanically
                reproduced substantial portions of the Second Composition..
                            FOR    A SI)(TH   CAUSE OF ACTION   Plaintiffs     Fl-oyd Jones and
                Joe Brown allege:
                            27. Repeat and reallege each and'every allegation
                contained in paragraphs 1 and 5 through I            o#:   the first   cause of
                action and 22 through 26 of the fifth            cause of act,ion.
                            2A. Upon informat.ion and belief,          Metric infringed the
                Composers' copyright in the Second Composition after March 27,
                L967 by printing,      publishing, vending and pulrlicly performing for
                profit   and licensing and otherwise contributing to, participating
                in and being concerned in the printing,            publishing, vending      and

                public performance for profit         of a musical composition




                                                      -6-
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 25 of 76 PageID #:25




              substant,ially copied from the Second Composition.
                          WHEREFORE    Plaintiffs   demand   as follows:
                          I.     that the defendants, their agents and servants,              be

              enjoined permanently from infringing tawn's copyright in the
              Composition in any manner whatsoever and from printing,
             publishing, vending and publicly performing for profit,               licensing
              and otherwise contributing to, participating              in and being
              concerned in the printing,       publishing, vending and pubJ-ic
              performance for plofit      of, and dispgsing of copies of         any

              musical composition containing the Composition or any portion
              thereof, and from manufacturing, using, selling,              licensing   and

              otherwise contributing to, participating          in and bej-ng concerned
              in the manufacture, use and sale of parts of instruments serving
              to reproduce mechanically ttre Composition or any portion thereof.
                          II.     That the defendants, their agents and servants,              be

              enjoined permanently from infringing the composers' copyright in
              the Second Composition in any manner vrhatsoevsr and--from
              printing,   publishing, vending and publicly $erforming for profit,
              licensing and otherwise contributing to, partiiipating              in    and
                                                                    i
              being concerned in the printing, publishing, vending and public
              performance       for profit of, and disposing of copies of any musical
              composition containing the Second Composition or any portion
              thereof, and from manufacturing, usi-ng, selling, Iicensing and
              otherwise contributing to, participating in and being concerned
              in the manufacture, use and sale of parts of instrunents serving
              to reproduce mechanically the         Second Compositj-on     or any portion
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 26 of 76 PageID #:26




                       thereof.
                                  III.     That defendants and each of them be required to
                       pay Lawn the applicable royalties      and damages, as provided in

                       section 1, subsection (e) and section 1OI (e) of Title 17 of the
                       united States      Code.

                                  IV. That defendants and each of them be required to
                       pay the Composers the applicable royalties and damages,      as

                       provided in section I, subsection (e) and section l0t (e) of
           ii
                       Ti-t1e L7 of the United States     Code.
           ii
                                  v.      That the defendants be required to deliver up to
                       be impounded all copies of and parts of instruments serving to
           it
                       reproduce mechanically copies of any musical composition which
                       contains the Composition or any portion thereof in their
            il
                       possession or under their control, and to deliver up for
                       destruction all infringing copies and all- plates, molds and other
                       matter for making such infringing copies and parts of instruments
                                  vI.      That the defendants be required to deliver up to
                       be impounded aII copies of and parts of instruments serving to
                       reproduce mechanically copies of any musical composition which
                       contains the Second Composition or any portion thereof in their
                       possession or under their control, and to deliver up for
                       destruction all infringing copies and all plates, molds and other
                 il
                       matter for making such infringing coPies and parts of
                        instruments.
                 ii
                                   vII.      That tiberty be required to account for all
                        gains, profits and advantages derived by it during the term of




                                                            -B-

                  ii
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 27 of 76 PageID #:27




             Lhe Mechanical License with Lalvn prior to the terminaLion
             thereof and pay to Lavrn such royalties     as   are required by the
             terms of such lrlechanical License.
                        VIII.    That the defendants be decreed to pay the costs
             of this action and that a reasonable attorneys' fee be allowed by
             the court to be ratably shared by the plaintiffs            as part of the
             costs.
                        Ix.     For such other and further relief        as may be just
              and eguitable.




                                                Attorneys for Plaintiffs
                                                119 West 57th Street
                                                New   Yoik,   Ne\,{   York   10019
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 28 of 76 PageID #:28




Fnin . (lrona batt l

                                           + .) o..'
                                           Uf f'- L-*L                               *'   GAIN,
        U'll1- to t*l ;t
                                                                 aNTIIE Rono



                                               Uoll       lrr r, t"J rt ttf ,n'bilIL

                                                          AoAl   * -r,itV                  t       aiat
        ,.r*.;ooilnX'u,                                                     -

                       urt    t,   c"tl                     f;drJ
                                                                      -
              You     kt .J 1Lo fi*f ti;n                 T ta
                                                                                    ail
          in ltta
                                                                                                   G,l

                     kn*t1[r,      {i.rt t,na 7                                   ,l               -*Y -
            '{0,^

                         t/
            in   tho    rarn    - o*l

                                           {n*'o,at al^                     no-        lart    t
                     li/-nt     hou"i,

                                     A^J              Lnrnilh-rr lo++ $L                            ,lrr,,


 Cit."1r, Ilt    '
                                                                                  L:a oana xu'lc    'Pa'rL'cHt
TR.I2                                      EXI{IBIT   A
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 29 of 76 PageID #:29



ffiffiri*:7-

                  7, waj qr,tq.                                                        f,;Io -aJ

ar
     '$ott^
              -wlilt ilo *h* - T a$ quilc 1

              5ho   said "Lrrd, h?nilt               7r-a            on       *!       'i'*''^lT}.           '-
                         fik] o hi^t {;                   your   t^4' nd          ,
                                                                                                   ptoat,


        Jrn;lvo,i           ;:*i.:-                                       Jfi+
                                                                                  ';"
          -(ol<o'    a     L;"tfi'^v.w tml'*, Vor",J-tp,                          *v

 !D.
Aon(                n, iloil-           'o,vic.itl   saon           ot   u   lnorn -
                                -                           -
A*rnfioraal t-'q6-rn
                                    -
                                                          b"t   I        aint


 lr:;[- lono-t,3,iiJ- n
              in'Ju.n-th;+                  [o -   ,t"   - lonc. s,,tt,-

              I   col.t car-               yar,    ba- bt,gn'na              s:

                                                                                       Lta   OAm   IUaE   PAPtL'CalGL':


                                                                                                                          a
 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 30 of 76 PageID #:30


                                                                     *ffi
r4 .\ote5-.
            tt   -\
                      ..\1Hrc'
S'rmuig;:'u*




               ) +a otF '^(-
               /)"*,.s1


                                                                         ln\Lr N\




                                                            ,a-A9-*tro




                                   ..r
                               5 -"".-r z \
                               ,              ExHrBrT   B
 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 31 of 76 PageID #:31
                                                                                                             t

 ST.{TE OT NE\T YORK, COT]NTY OF

         T'he undereigned, an attorney admitted to practice   in the murts of New York State, ertifies that tLe within
                                                                hm bcen compared by the undenigaed nith the original and
lound to be a true and complete copy.
Dated:


ST.{TE OF NEW YORK, COUNTY OF                                                                           ATTOTI.IEY'S AFFIRMATION

          The undersigned, an attomey admitted to practice in the courts of Nerv York State, shows: that deponent is

the attomey(s) of record lor
in the within action; that deponent has read the foregoing
and knows the contents thereof; that the same is true to deponent's own knox'ledge, except as to the matters therein
stated to be alleged on information md belief, and that as to those matters deponent believm it to be true. Deponent
further says that the reason this verification is made by deponent md not by


          The grounds of deponent's belief as to all oatters not stated upon deponent's krowledge are as follows:


          Tlre undersigned affirms that the foregoing statements are true, under the penalties oI perjury.
Dated:


ST.{TE OF IiEW YORK. COUI{TY OF                                                                                  DLIAL VERIFICATION

                                                                                      , being duly sworn, deposes and says      that
deponent     is                the                                                       in the within action; that deponent     has
                   read the foregoing                                                      and knows t}re contents thereof;     that
the same is true to deponmt's own knowledgg except as to           the matters therein stated to be alleged on infomation       and
belief, and thal as to tho€€ matters deponent believes it to be true.
Sworn to belore me, this             day of                        19




 STATE OF NEIr YORK, COUNTY OF                                               55.:                       CORPORATE VERIFICATION

                                                                  , being duly swom, deposes and says that deponent is the
                              of                                                                             tne corporation
 named in the within action; that deponent has                         foreeoinn
                                                              read the foregoing
                                                                   nent'g om lmourledge, except as to the matters therein
 and knows the contents thueof ; and that t}re sme is true to deponent's
 stated to be alleged upon information and belief, anal as to those mattere deponent bilieves ii to be true.

 isa              -       .,,l.o-otot^'u'uePvt'e"'
                                      to all matters not   statedlupondeponent's
 frrl g.ound, of tleponent's belief c

                                        day o{
                                                                      I9
 Sworn to belore me' this




                                                                                                     AF,*rDAVrt{,a sEnvrcE BY UAIL
                           OF
  STATE OT NEW YORK COUNTY
                                                                  party to the action' h over ISYears
                                                                                                      of age and resides at
         duly sworn' ileposes  anil says' that ileponent is not a
   being

                          ilay oI
                                                          Lg ileponent sened the within                     attorneY(s) {or
   That on the
   upon                                   in this action'  at                                 t' atit:ii'31;3#i"::$,:l
                                                                    the address i:sisnateit

                                     ;,i'Ji":ffi3,I"i'f,fiiit f i"#iGttffi 'd::ffi               11

   :l*1'1tr;'xf,:, [T "lit*,il               of                  19
   l#* ,"'l"i"r" *" ,r,it                daY




                                                                                                                  oF PERSoNAL 9BBYICE
                                                                                    ss':             ^rFrrl^Yrr
     STATE OF NEW        YORK COUNTY     OF

     beingdulysworn,deposesanilsays,thatileponentisnotaPartytotheaction,isoverlsyearsofageandresiilesat
                               daY ol
                                                              le
     That on       the                                             ii$i;,     sewed the within

         ePon                           *"" *":frth$*lt:xx'i?':tl"Tff':'f,"
                    served to be the person
                                                      and describec
                                                                                                 h     oersonallY. DePonent knew the
                                                                                                                             therern'
           ."
         ;1"r...                            Xt"t1."ii
         ii'"-. ui.* -"' *i"
                                                                    19
                                            daY o{
 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 32 of 76 PageID #:32




         :s                        t
                                                        z
io 8,8                             Fl
                                   d
                                       a


  rEr'.H
i'-Or"
 iI rLli'B.
                        .
                       .:
                              u            u
                                                         d                          [i
                  -'   Fl    tl{
                        dq{otr     $       {J            =
 i E'E                     .l              6
                                                         r{
..iH;.fo                o.5
                       rr$r(f
                                   fl      6
                                                E
                                                H
                                                         -I
                                                         !'r
   ,4'O
                                                         {,ff
, HE
     Ftlr     :

                       zoi d
                       5lrlHtl{
                                        ."t     sol
  q:H
  itlliE{.
,'B:6
     E{iFl
                        ta
                        o8
                                   rD
                                                B
                                                U
                                                d
                                                         ET
                                                         E-a,
                                                         A;A
                                                         < .rl
                                                                                     ili
                                                                                     Ii
                       oBl                       crl     zs
  .:
     il^1a
     f{-=:'
     ii:a
      -x
   '6:El
                       HX
                       B.|,'                    E
                                                         t{-
                                                        iu) *
                                                                          s          Iti
                                                                                     ll!
 iiqtr                 =>H                      o       .fr$
 i€ao
   HB
                       ZH
                       tstr                     E
                                                p        EE
                                                          oi              Ehi
 S P(o                 HH                        d,




       e igE=
  .,i; Hi;i                                            ilEs
                                                       l=iE
 :ll.Eiiiis:iii*1                                                EE,
                                                                 !
                                                                              o
                                                                              t
 lisii , Bt*'i . ili                                                   aE
                                                                              c
                                                                              o
                                                                       ts.: r',{
                                                                       ;:n jjj-
                                                                          \        :jln; :
   .:,
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 33 of 76 PageID #:33




ForD USU-I82
t?6v. {-15-C?)                               RETURN ON SEB}-ICE OF WRIT

                                                      Gnitrb btateg of 9mcrics
                                           --:-i-..-"-:-::------- Drsrnrcr o*                -----:]---'jt'-


---.      -lr-:-,,t i :--:-:1[:ii,;         -.-.---.-1 -.---.   --------


                                                                                                                          - / _r 1^
                                                                                      U.S. Marshal's No. --ii:i-:-:-:.:----

                                      SERVICE COMPLETED or ENDEAYOR TO SERVE
           Iherebycertifyandreturnthatl                            *%F*                              the annexed -lg}liti..i3-             -{-l-l-:il;l:..t'l
                                                                                                                                      (Writ)

   on the therein-named                  ---.-- -,1i,:-.:-l-t-;:,...1,i:i"--i-4g.,---jlJ:r-------------"..-------     ,
                                                                           (Na.   ol lndtuidu.l,   cdBU, @tion,           r&.)



   byhandingtoandleavingatrueandcorrect.copythereofwith@
  @..i::-:..'i::::::.]:i..].t.t:j-t.i:il-r...-{.:I:.^i.:::-i.g..j:j]:.":...::._:-..:...:::i...:.I
                                              (Nin. o( indivLlu.l or snt oi 66pry, @.alion, .E.)

  .._-:ti_...*I:.:. ::i-{:::. :'.: L_:{
    personally at
                 "i7j fii':      .rrt'enue
                                           (Addr.ttsstld nrlr.r, q&6t                    !uh!.r, ml uk, .h.)
    ------------i:-e-,i E-iii-----.----.---------------------------------.
                                (Ciiy)
                                                                                  iL-----------
                                                                                    (Sbh)
                                                                                                                                 in the said District
    at   --------.,----------   a.m.-p.m., on the --,---,------             -?--tl --- .----- day of               -,----,.-li--------"-, rs-_:          -.




                                                        SERVICE NOT COMPLETED
                                                                                                               Date   -____---._-_ _ __. __"-._____--

            Iherebycertifyandreturn,thatonthe*-_--._-.-..dayof*.--'.----__...
                                                                                                                                  I

     I   received the           within                                                                              ---_---:---        and that after

     diligent search,             I   am unable to ffnd the within named

                                                                                                                                 within said districL


                                                                                                     r'.l   Tli'iii it.    I -:.r.-,:ll^
  Marshars tn..            ...   -. 3-!:a
  Mileage                                fL- --.-
                                               --
                                ?.    fa
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 34 of 76 PageID #:34




                                 I{EMORANDU14
            A}.INONY   T-.   MARASSO
            U}{ITED ST&I,ES F'L1J.sfl}"L' gD}'IY
               L.Prruo (*a
            {tq N {t s+.
            -           I u4 n " "t.E_9
                                   (TyPe of-.f4!
                                            ltlrit)
                                                    ?c.+.ntf

                                  s): LtStnr                       e-oS   /uc.
                        u tt fr<zt l"t tl5 i c

        *_              '1   z9 -1!-*!:,                 *! '/o*.ccf
                        '                     .-o#             1+q
       "
       3.


       u.                         .        l^ddress
                                             Name

                                           Address


                                           Address
        A

                                              l.lane



                                 --ffi-<


                                            Address
        o
                                               IIame

                                            Address
        10,.                      *--_ffi;-_                   _



                                            Aidr-Ess




                                                                                 'l
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 35 of 76 PageID #:35
                                                                                                ::4"/-

                                                     @nitel $tf, -*o. ;$isrrt 6outt
      ,t{                                                             \\
     \1'                                                                          FOR THE
n   \t'r
f   $
        i,v                                           SOT}IHERN DISTRICT OF NEW YORK


                                                                                                              f1<.
                                                                                                              tr L'
                                                                                                         crOni A6rtot't. FILE No.

           LAWN t'lUSIC COMPANY,                         FREDERICK MUSIC
           COMPANIY, FLOYD JONES                           and JOE               BRCffN




                                                                                                                                                                   Ir-               i,1
                                                                                                                                                                                     l:
                                                                                                                                                                       '::
                                                                                                                                                                              . i;-.r.!.,.
                                                                                                                                                                  +,
                                                                                                                                                                  €
                                                                                                                                                                  q.             irlrli
                                                                                                                                                                                  gi-..
                                                                                                                                                                  6r               fitl   I




                                                                                                                                                       9)     B;'"#
                                                                                                                                                             -:r.(#ir
                                                                                                                                                       .o
                                                                                                                                                             4 Ej:45
                                                                                                                                                      7      r               l.r d{t
                                                                                                                                                      J      = .:i ril
                                                                                                                                                             -               I> l-r
                                                                                                                                                            f\)
           To the alrove named Delendant                                :



                  -Xg;l-?I1,1,lf,r.fbJ,i#pflgrf$. mg"Fg."-o"#                            19"s${;Len'uP,93,,   P}EEqstEt?'.:+'SEri&Y.:*r E'l}yBfg}e:l


                  i?tlr';
                  ';;)' ri1                                     '    IA                                                                                                York
            orainlin's attorney , whose address 119 West 57th Street'
                                                                                                                             Ne,w     York,                New                                l-0019
                                             :jirr rlrr):-il io pgiJl'i; rIi            ';                                                f   !'l'j
                         ':..rli;cli!Gai

                                                                                                                             iLc.irni,\ n!,sicq ?rijie,r,                      :tr';.         .r;ii

                     , .. irr''


            *r,                   to the'complaint which is herevrith serred upon
                                                                                  you,                         wit&in        2b       daryBfferJ$&nYtcdiJf-this'
                  "k$,iiij$t{t,i':;i1\,1f.,2
                               i:.\fl)                                                                                         ,,
                                                                    you tail to do so,lludgment by default will bc
            suilrmons upon you. o(clusive of the day of 5erY1ce. If

            laken a.gainst you lor the relief demanded tn the eomplaint'
                                                                                                                JOtr IJlVLllGSt0tl
                                                                                                                                                            clcrk ol collrt'
                                                                                                                                    L>utcfM*--
                                                                                                                                    ^,)


              Date:               $I       6- tstg                                                                       lseal of             Court"   I




                                                                                                                                                      !cnrIr'?:
              s.c":-t\.cnj'i*jii[ti"jhS'ila'r,Y,Y&t'ff#"hiir.ftE"nrt'ri; u{;i*,rb:,iJ'ii'iiiiit*tg;1;"eTz
                              :                                     Lb-irt'Ll' f;':sf   nl i:JC                         ct
                                  1.roi.opi'- ceLil:1L :r:-rq                                                  '1';?r



                                                                             li!i.i.i:irA {i!'! ?1l}tirlCli O!' .ir"}tll'
  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 36 of 76 PageID #:36
            )l
            1i

            il
            ii
            ,l


             ,




                 I]NITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
                                                                                 -l
                                                                             :        i:.!


                 I,AWN MUSIC COMPAtrTY, FREDERICK
                                                             !
                 MUSIC COMPAIIY, FLOYD JOItrES and
                 JOE BROT{N,

                                              Plaintiffs,
                                     -vs. -                             69 cw. 4375

                 LIBERTY RECORDS, INC. (now known as
                 LrBERrv/UA rNC. ) and METRTC MUSrc
                 COMPA}NT,

                                              Defendants.
                                                                 ,-x

                             IT IS   HEREBY STIPULATED           that the time of the
                 defendant to answer or othervrise move with respect to the
                 complaint herein is extended from o.ctober 27, L969 to and
                 including Noveniber 26' L969.
                 Dated: New York, N.Y.
                        October 24, 1969.


E     ctr
                                                            tein, Arroli & silverman
      (D
      ct)
                                                                  for Plainti-ff
lJ-
o
d.
      C\
      F
U     CJ
      6
                                                                                             Bal lon
=                                                   Attorneys for Defendants.
                  SO ORDERED:   /o -2 7_6
                                              7

                        u-s-D-J-
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 37 of 76 PageID #:37




       JrilrE           \JI] l\.C,W tuIUt,
       COUNTY OF


                                                                                                                   ,Mag &aly swan, deposes and sqs that
             he    is                              de                                       in   che   uithin drtiorri thd     he has
       rctLl   tlv forcEoinl                                                                    and kr.ous ihe conte.rts thqeof; Lhat
       rfte sr:tne i5     lrl.e [o   h     own kruruledge, eacebt ds to th4 mdttsrs therein stated to be allcged. oa infamation aad
       balicf ,   and     thr   a.s ta thov natters he belisu it to be true.




       Su'm        co   befue ne, this
       dat     o!                              19




                                                                 CORPORATION VERTFTCATION

        STATE OF NE1V YORK,                                                             )
                                                                                        )sr.:
        COUNTY OF                                                                       )

                                                                                                                        , beiig dltb sutarn,          dcposes   ond   says   thai
               he is the                                                           o!   tlLe                                                                            herein
        tlut             l*lus                                read the lorcgoing
        cnrl ltnotls thc corrrtrts thqeof, ard thot thc same is true ,o h                                             oum l<notuledge, axcebt d,s           to the fiatters
        herein stated to be ailegtl            tlort iilotrwtion          andbelief, a,nd ds            to .hose mcitcrs                    ht       belietesit to be tnte.
                         Deponoli furilrer sals thz,t .he rcason this wrifkatim LT mdde by dr1;onent and. not                                                         by         the
                                                                 isbecd** tfu said,
                                                   cmboral;bn, and dcponent an officer thaeof, to wit iLs



        Sworn to befme           trc, this
        d,at      ol                            19




                       AFFIDAVIT OF PERSONAL                 SERV1CE                                                AFFIDAVIT OF,SE&VICE BY MAIL

        STATD OF NEW                 YOII(,        )
                                                                                                       STATE OF NEW               YORK,          )
        COUNTY OF                                                                                      COLTNTY         OF                        ,*..
                                                                          ,   baios                                                                                     I    6cing

        dsl,      suom, delrrer .rrul e1s      rhat          he is otet   tlt   age
                                                                                                       wor        d.zpow cnd scys     tha    hc      k'
        of                           )?dri; tir.r! ofl rh.                 dal ol                      rlrc   atmrqr           fu thc ilwe       umed                    hacia-
                                      19     . ac No.                                                  Ihat or dre                           dat o!                         19

                                     ir the 8o<atgh of                                                 hc    wcd      thz sid*n

         Ctt      ol                                   , hc wscd the frcgoitg                          up@
         trlro1                                                                                        th<    awrel       f*    thz   &wc tmcd
                                                                                                       &y dcpo-titing d me eW of dv nmc seurc$ cnclo*J
         in this actiorr,    b.a dclinding   w end lcaning perwtalll with
                                                                                                       in d W$.pdid. ordppf in tlv Po*,offi.*a Brarch Posr
                                                                              4 tila                   OIlicH Post. Olfite Box tcgulo$ wbvahlcd. b1 thz
         copy     thaof.                                                                               Unied Srees Ctommat c
               Deponat t'urtha ra)r, rhat he itao thc paa                     swcd                     in slc Cour]        of                                         directed m
         as afxcsaid, to bc                                                                            sakl mrcl               f* th.                                             d
         ehc   Pawwdwdad                 dsibedin *il                                                  No.                                                            N. Y.
                                                                                udv                    that bcbl4. thead&* ufiin *c                       *at ddgnared b)
                                                                           thscia.
                                                                                                              h tq tha Nrpo* upan &c                      ptccedhg papds in
                                                                                                       rhir @im, a Plaa whac       b     tha keqr ot
                                                                                                       oflice, bws uhich plcrs dwc tla sq qd w t
                                                                                                       a rcg*ltr mwnicui<m b1 mail.
         Slorn to beloc ru, thls
         day      ol                          19
                                                                                                       Svom to bcfoc       w,     thls

                                                                                                        dtt    of                           19
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 38 of 76 PageID #:38




                   EJE                                         o
                   co                  rc
                                       .tU                                                                            =
                   B>'               d                                                                                9
                   UEE]               6-+J
                                                ooo                                                                   E                              o
                   *2
                   U
                                     +JtH+)
                                     O${rC                                                                            .a lr,
                                                                                                                         r0lol                       *J
                                                                                                                                                     I
                   H ftl                    '.1u6                                                                     -,     o
                   co
                   E{
                                      r+r20                                                                           rus
                                                                                                                      ->F
                                                                                                                                                     IU
                                                                                                                                                     o
                                                                                                                                                      c
                   vl Er
                   HC)               2..{O
                                     r{drtl,l                                             z                           ;<t' I
                                                                                                                      '=51r!                         o
                                                                                                                                                     tr.l
                   QH                aF{t(Do                                              o                                                           (u
                            &                                                               H                                      6                 a
                   U) B'             =A.oO
                                     Orld
                                     u>o                                                    E{                        =9Y
                                                                                                                      s 2.5'       n
  tr)
  r-
                   F1
                   EiH
                   4A
                            UI
                                     (J
                                                          ru   trl
                                                                                            s
                                                                                            !,
                                                                                                      J               liE-
                                                                                                                      q                              E
                                                                                                                      NNj
                                                                                                                      ltt
  aa
  sf               F.                HC,                                                    A
                   .DZ               ID                                                     H                                                        o
                            &        55{
  E
  (,
                   O f,l
                   rotr!
                                     th                        al
                                                                                            E.
                                                                                            (o        IE
                                                                                                      =               o
                                                                                                                      J
                                                                                                                                                     so
                   Er E{
                   Hi)               zEl
                                     EtrI                                                             o               =
  o                zou)              (                         r-t
  \o               i)                lt                        rI



             €              €                                                         \J8
                                                                                        H
                             b                                                        .:3
                            oo            or                                                                                o\=
                                                     =
                                                     o                                .ET
                                                                                     tc
                                                                                                                            :9
                                                                                      r3                                     :<
                             q
                                                     E                                                                       :e
              o                                      ca               e.t                                                    ica                     ct
             .d              u                                 qN
                                                               Io                     +E                                      :=             9Ci
                                                                                                                                             :o
                                                     =
                                                     e                                e .JS                                                  60
             E               o
                                               6. -                                   !J                                      :4
                                                                                                                              :,s
                                                                                                                              :a
                                                                                                                                             }H


                                                                                      rrl -                                   :t
                                                                                                                              :--
             hI
             o               E                  --
                                               q<              .Ez                    o+                                      :9< =          .22
                                                                                                                                             t
                                                                                                                                                 t
             F.                                l-                                     Fi.E                                    ;Sz            \s "{
             o
             z               b
                                               6E
                                               >r6
                                                               tliY
                                                               2-o                    o3
                                                                                      Z-
                                                                                                 E
                                                                                                 o                            :> E           a.o
                            .e                       e
                                                     E         N.                                          EJ               +E'
                                                                                                                            !s               F\
                            t              o                                          lllT       $                H
                                                                                                                  o                          N3
             Irl
             v               E                       -     i   .+*
                                                               NJ
                                                                                 o    vo
                                                                                      dsrs       o
                                                                                                           F.i
                                                                                                            \3i
                                                                                                                            -=         lio   w*             .L
                                                                                                                                                            :o
             F
                        C
                        B o
                                          z
                                           3
                                                     i                                [<         t
                                                                                                 a,
                                                                                                            u:
                                                                                                           o.:
                                                                                                                  E
                                                                                                                  o
                                                                                                                  o
                                                                                                                            EB         h                    ::c   ir'
                                                                                                           6,                          I
        q
        il          &
                        o B
                            'd            rj         -     o
                                                                            o
                                                                                 E
                                                                                 o
                                                                                     P,E
                                                                                     68
                                                                                                 I
                                                                                                                            E=
                                                                                                                             tl
                                                                                                                                       o                    .ib
                                                                                                                                                            At
        v,          o   q -e     o        o
                                           B
                                                                            F.                             EI:    r                                         H<
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 39 of 76 PageID #:39




                UNTTED STAIES          DISMICT     COTRT

                :oTT*_',:'T:": T_Y_':T -                    _


                LAm{ UUSIC CO!!PA}IY, FREDERICK
                MUSIC COltPAlfY, fLO'lrD JONES and                          l-t   '.j'J   20   rso
                JOE MOINI{,
                                                                                          OF N'
                                            Plaintiffs,
                                   _vs. -                              69                   4375

                LIBERIY RECORDS, INC. (non knqrrrt
                AS LTBERIY,/UA ITTIC.) ANd MEIRIC
                MT'SIC   COi{PAT,VY,

                                             Defendants.



                               IT IS     IIEREBY   STIPUIA$D    that the time of the
                defendants to answer or othenvise move with respect to the
                complaint herein is extended frorn llovember 25, 1969 to                             and

                including      December     10,    1969.

                Dated:      New   York, N. Y.
                            November      26, 1969

                                                     6"*re^       0.,,,,*",       t Su;-
                                                     Orenstein, Arrow:.& Silverman
                                                     Attorneys for Plaintiff


                                                                                           I
                                                      Phi1lips, Nizer,
                                                       & Ballon,
                                                      Attorneys for Defendants
      >   O!     so   .RDERED   , ttf*/l/
    i*t   (If
    rit   ct)
    :o    @
          C\I
1(J
rx
i
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 40 of 76 PageID #:40


                                                                                          fudd*$
       STATE OF NEW YORK,                                                                             )
                                                                                                      )ss.:
       COUNTY OF                                                                                      )

                                                                                                                             ,beiag dub su,$n,              deioses      ond   so:s   &at
              hek                                        du                                        in tlre uirhin aaion;          that            hi    hds
       rcad     che     lorcgoing                                                                                                  and Ltott s thz contents thqeof; tna:
       the sarre is         tlr.e ro   h
                                    oun l<noutbdee, excebt ds rc the matters thercit *oted to be                                               alleced       on    inf a tlao;ion and

       belief , and that as to tlwsc maxers hc belians t to be true.




       Soom        co before        tnr, this
        day   of                                       '19




                                                                       CORPORATION VERIFICATION

        STATE OF NEV/ YORK,                                                                    )
                                                                                                )s.:
        COUNTY OF                                                                              t
                                                                                                                               ,beiae dultstont,              deioses and says that
                hc is     cAc                                                            of    the.                                                                               hcrein
        that              fuhas                                     read rlrc toregcin|
        arrd krrou.s the contents th(jl.,/r,f, and thar cLe sarne is                               ttt/,r'-   toh          own l<twledse, excelt                   a.s   to the m,.taers
        hrrein        stdted.  be aLlcgcil, ugon infomatian andbelief , ond as to rtose mattss
                                o                                                                                                                 he beliarcs it to be tne.
                           Dapanent firther sdys that the re4son this t;erifkatbn is made                                               b!     fuboner.t and not by the
                                                                                               isbecawc the said
         LSd'                                                         corboration, and d,ebor.er.t an officet                   cA.ereof, co   t it   its




         Suorr to be{ore me, this
         d.a-r   of                                      19




                      AIIFIDAVIT OT PERSONAL SERVICE                                                                      AFFIDAVIT OF SERVICE,BY MAIL
                                                                                                               STATI OF NEIV            YORK, )                      -
          STATL'OI; NEW                    )'OIiK,           )
         couNTl'oF                                           l*''                                              couNrY         oF                            i*''
                                                                                                                                                                                      I   being
                                                                                 ,   bcins
                                                                                                               srlrn    dcpusas arrd .rays   thag       he is
         dull stumr,         dcporcr   aul *r)r eha                 hc is   ocr thc age
                                                                                                               rhc accttrc1 lu the 4bqe tamcl,                                        hacir.
                                           -rcro-s;   drot or the                da., ol
         "t                                                                                                    Thrt or thc             d,a1 ol                                        ,9
                                         19     ,ruNo.
                                        il drc Brrorgh ol                                                      [c sm,ccl thc +thin

          Cb       ol                                , hc rotcJ ilv locgoitg                                   4Im
          r.leiL                                                                                               thc actncl    lt the aboe tmad.
                                                                                                               b; dcp-titirg d aw eoll ol the sone scarcll aclo*J
          in .his e.ion, by dclioeitg to aad itadng pooulll                           ruitJr
                                                                                                               in a ,,o$-pdid t5dpErr it thc Pascf{b*a Br,arch Po*'
                                                                                                               Oliitc-r Post Oficc Box tcgulull rwi*aiutl b1 thc
          cob) irauol-                                                                                         Unirerl Stus Cra'ama              a
                 Dcfirnou lurthct rrrlr, drrrt hc loe* rJrt perm sated                                         in rhe Centy ol                                                   directed o
                        u be
           tts tiucsalul,                                                                                       said aqwJ    {w         thc                                                   d
           tha   P*sur maiwd, ad dcsibci in sful                                                               No.                                                                        N. Y.
                                                                                      c drc                    eh<c beiag the aAdtq sirhin &c *u d<igwcn by
                                                                                     &d.ia.
                                                                                                                    h  fq rlw i"tpoe u?n dv pteceditg p&?-dt in
                                                                                                               rlrir edm, w Plu wllge        h      thq lu$ a
                                                                                                               ql|xc, ho*4ect shth Plecs thqe tlw oa and w ir
                                                                                                               a r.gul6 @rmnica.i* b! wil.
           Srwn to befoc nc, thls
           day     of                                  79
                                                                                                                Sron o Lcfoa nc, drir
                                                                                                                dz ol                                  19
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 41 of 76 PageID #:41

                                                             ATTORNEY'S AFFIRMATION
   S-|ATE OF NEW YORK, COUNTY OF

            The undcrsigned, bcing an anomcf dul, adaitted to practice in the courts of rhis statc, end being the attorncy of rccord or
   .n artoiney ecriDg as o[ counsel to thc attomey of rccord fot                                                in this action, effims the
   following under penalry of pcrjury'

            The dcponent bu tad tJrc forcgoircg                                                        aod knows thc contents thereof; thtt thc samc is
   cruc to deponcat's om knowlcdgc, crcept a3 to thc           Eatlcr thcrcin     starcd to bc allcged oo infomadoD aod belie{, and that ar to those
   martcr3 hc belivcs it to be mq
                    Ttre grounds of thc undersigned's belicf as to all EatErE not statcd upoo       h   knowledgc ar. a! follows,




      Dated                                        19




          H,
          D                         o.!                                                                             zo
          o
          ()        B
                                 t}r
                                 OO
                                                o
                                               tt{           q.)r .
                                                             O^            o
                                                                           +r
                                                                                                                    J1
                                                                                                                                                     o
                    trl                                                                                              6
          E{        2            d,tA          '"1             Zq
                                                              rFlA         o
                                                                           o
                                                                                              il
                                                                                                                     oa lrl N
                                                                                                                                                  +,
                                                                                                                                                     c
          o                      G--           +r
                                                                                    all                              -?
 Ln
 t\       H         f&                          E(JEE                                                                    3                           .U
                                                                                                                                                     oE
 dl                 o             - ){z        ,{                 4O
                                                             zti-DU         o                                        EUA
                                                                                                                   .->F
                                 \hg            6
 l!       H
          c, E{
          H U
          a H
                                 U dO
                                 Aad
                                 o.=gl
                                               F{
                                                a
                                                                  \
                                                                -!xo
                                                              UIHH
                                                                           'xS,
                                                                           a        Elt
                                                                                    {li
                                                                                                                     z.d
                                                                                                                   ,E62-rE
                                                                                                                           i    o                     o
                                                                                                                                                     tr.t
                                                                                                                                                     .Al
 .A
          o H                    =o
                                 8"8                    ' offB
                                                        oi                          Bll                            .=9V'o
                                                                                                                   's
                                                                                                                                                 .A
  U
                                                           6n=                      H ll ,                            ?5
  o|
  \o
          FI
          ti H
          t{
              E{
              o z
                    o
                    a
                                  (JT'-
                                 utr
                                 BBE
                                                        >
                                                        i  UH
                                                             El}] o
                                                             },EE
                                                                                     Hll:                            4'E
                                                                                                                     NR5

                                                                                                                     =+9
                                                                                                                           >
                                                                                                                                 R
                                                                                                                                                 5
                                                                                                                                                 o


  z
   c;

   x
                E,
              a H
              frf
                                 E*,                         EeB                                                     a
                                                                                                                                                 0
                                                                                                                                                 3
                                                                                                                                                 i
              E{
                                 A?,8                         H   Iq                           lt ;
                                                                                                                     J
              H H
              B ul
                     o           SEB                          EEE                              il
                i
                         Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 42 of 76 PageID #:42
                                    h (r)lh,I:.Iii.I                              I       'i:':r';:ti{'irr:d}l'1-rlttrr'}';'l
                                                                                                                                             6/rtLl\rrr'It ('i'      r'v'!jr'            r'
                                                                                                                                                                                                    i

                L;.i,Ye ,, ,.,,.rr):t(.t;,"r;,:1:.i,(: t.(;,11'i. ;i ("lrrtd.r.:t*k") , )                                                            .1,'t );Ll'llU r-'l:.ii-" r!;
                                 I
                                                                                                     J-:r"' t'i}!etr'''itt'I ::''ti j'''!1"i""
                                                                                                                                                                                                                                                            ,,
                  ''l,ir,,?I,I"), '' '::{'j ]ljr''i rl (''r:;1r'r'; ',
                                                                                                                                                                                 "i-i'ar,          {,1,

                     ,:,.; .'
                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                    a
                                            ,                                                                 ..,.
                                                                                                                                                                                                               tl
                                                                                                                                                                                                                                                    l,'t
                                                                                                                                                                                                                                                            ,,
                                    l.j,!;ij.r',            ;r rl:'. 1,1:1,: l:ii' i'l.l -:.fi'. ,''                          1'.a"r'-i'i'   i'te paf't-'                   "'      ji                                                              . ,t,
                                                                                                                                                                                                                                                    ' ,l'
                                                                                                                                                                                                   ii.t,:,j'
                ).Cr;pcCt[otb.oS0]lil,'.lj;:i.il'ii..r;tri.,,{,l,,I)it',.l.li:..]Co..l;                                                                                                                                                                    rl
                                                                                                                                                                                                    :'
                                                                   'r''i, ,l
                collj-).'i-3irLad t. Is' r'.i o ent i. l;le i 't',.i       lf' ':      .'
                                                                                  I: rrr''                                              AOi\f
                                                                                                                                        '/Ir' ii       " (rrtirg            Corntrro               i: iou")                                                 I

                                                    .{.
                                                     '         ,'
                (a c,.)l' t)f wlrich is 1t' :.c ,,.d ., 1 l).'\;it-r..t1:l ,'.) al)d a ]iillti j.ca). co;lpt.rs .it1t'i,
                                                 l,
                ().:,'ncrt t.r;, ),,nwit of t)ic 's,,''.a l)hmc ,{" L-lir, I l "l lzers lorr o? tho C()}i'I'os a1; i.ott" )                                                                                                                          t
                                                                                                                                                                                                                                          l{
                r.a cciry oI' i i"t, f* at Li'c::r',i [ : o*ri r.'' Ex]rti:1t IJ) '
                                                                                                                                                                                                    I
                            r      t5r-tl?      :,1   ;lfiiii,#/jil;, :t-it <tr,:r, i rl, riL'i                      ,   r   :, of tlre l:',utr.tii1                pi'trtit.lr;e$                  I
                                                                                                                                                              i                                     I
                                                                                                                                                                                                                                          l,


             ,}                                       ,t f ortlt,              .i I . i   s    agl',i1     'd ;i:': lollc,rivs:                                                                     I

                                                                                                                                                                                                    t'

                              1." ii,,i.r.,.ic hc]'r,l,.," ariFj:igDs, :;,'ll.s aId t:':llliif(,ll.$ to l.a"/tt I
                                                                                                                                                                                                   )--
                                                                                                                                                                                                    I
                                                                                                                                                                                                   (1il(t-
                                                     t 't                                                                                                                                                            r;               r        ll
                                                                        - r.
                tralf (.1) dil it:: r i6ht, ti-t).c rrrrcl intg.iics [ 1n anr] '(c. tlic f;o:;tp<.r:,i 1j:-r,;,
                                                 '                                                              I

                                                                                                                l.                                                                                                                l{ {
                ilicl r.,.;i1111 tlre < .p5.r16^lr'. tlrcrciti (li, , I ,t}'aticrt i{os. lill 1302ir6, nU lseocs I
                                                                                                                                                                                         t, cf                                    -i
                Jo1 t5o f ul.)- qrL1;lna1 tet:r:r oI cc,ilyr'1ghL arlcl f oI i.)t';. irorlt'\';r -,'                   ,,ls-,                                                       tci:                                     '1"il
                                                                                                                                                                                                                             r



                           'I i?tr,1 any cltte:1r.iior:r;
                4r.rp'yr:.i.1rhl                          1:hi-.:'eo.C i.o Lhr,; sr-r.1-.cttt k:orl L:r.'u.t.l r:'j lr ;l li, i,'i,
                                                                                                                                                                                                    t
                                                                                                                                                                                                                                  't{
                                                    \                 I
                                                                            j 1l ):i)l)l't.'lcpt:;             rl)id \"'al'J';'tltt.r; L.iir' l piL: ri''i'li)t                               t rl
                                                                                                                                                                                                    I
                                                                                                                                                                                                             ilt,
                                                                                                                                                                                                                                  it
                                                   (tt).     I'ir.,'i,::
                                                       .                                                       ,l                                                                                   I

                i.i:r'eei$cr:t: vri iJr -\1.;rtt                     'l'i   j-lst,n it oritrs arill ':cutr-oLr'i 1'ltc                                        (l()llrr)\'rsi1; j         r-'n      ,l tlrri                  i-
                                                                                                                                                                                                    I
                                                                                                                                                                                            ,t .:r                   .:*' t
                it       1,.,:: i lre rir,e(.1111 CC,.t1^ f i.ghi. to ,':':. , ,li;e i-lri:. ass-i.gnntt-ltlt- ri,lt1                                                               "t,')"' rl -LL
                                       't
                                            .\.\                                                                                                                                                    I

                                                                                                             i.r .'l'y '.i1"'l' pertl;                                     cli itr                                                    I

                Ita.j.ir,,t prev ikir.tsll' grai:tc-'d                                    r';i-1';it.ts                                                           rilr;i                    a ri), \.
                     rl
                                                        I
                con{ i ^,.r.r " r-i, o]t ,i, r.og8i1..lts frr:ru i'l:r. r;Lghl;s; g::;rl:ttri h(li:'cr.iii(13i.                                                                                          r it,}      rl
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     'l:
                                                                                               'I'f CCle.'.''Cl: A;"1
                fOf', r,li1i,, 1... :irll,jr:i."t tO ClainlS-lrr't't'{i '.',"t'''' :r':.Cle by                                                                                                          Lat';;:
                                                                                                                                                                                                                         ,
                basocl on tho L':iin ve}.sio:t of thc Oc;ilr1:rlii1t,i.r'll                                                              .
.!ffi                                                                                                                                         *-                                                                                  t
                                                                                                                                                                                                                                  t



                                                                                                                                                                                                                     '.[
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                    .t
fsu-s',ffifmffi4q,ilH,h'
           IHIS IS r() CENfiFY TTUT Tts8 ATTACffiD ITqTTRUX$M TAS B&SBDED II{
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                         ,.i
                                                                                                                                                                                                                         :ri
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  !



        TIIE COPYRIGIN OTFICE NDC'O8I!$ OT ASIGTUSm! AND REIAIED DOCI'.                                                                                                                                                    l
                                                                                                                                                                                                                           I
        MEruIi oN fiIc DAlp AI{D rN T8E PLACE mmt EEf,.                                                                                                                                                                       Ji

           IN TESTNfiTtr *HEREOT 1IIE STAL OF IEIS OFtrIC8 B ATTUGD trMtlp.                                                                                                                                                  ri
                                                                                                                                                                                                                             t'r;
                           r:i+i
                           #                                                                                                                                                                                                 lt
                                                                                                                                                         ), t'.; .ii {I:'i,i:riiiltr          i.                     ,f'
                                                                                                                                                                                                                    '.1:l

                                                                                                                                                                                                                     il
                                                                                                                                                                                                                                  I


iT' "i   l('c''rdat'""                                                                                                                                   ,ry t{' jlt'pr.de;,:                                          'rl
                                                                                                                                                                                                                      {l
 il rfiEl!
1'Emr                                                                                                                                                    I1u,)        ':nr"l     lletr                  c
                                                                                                                                                                                                                    i;
                                    Prfs                                                                                                                                                                            '!I.
 ' rt*
                                                                                                                                                                                                                                  r

                             ,'{t.f                                                                                                                     .r':,Jq1l1i r"]         lr.* A1:                \l            't
ctRTtrlc^TloN A (JUNI ttaa.t a,ooo)
                                                                                                                                                                                                                    rr
                   Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 43 of 76 PageID #:43
                                       jr., htps .i g f ltlil';i ;'f (
          L'.'u\r'c6: u . f8iiDiJll lC                                 ",$. eder l*h lt)ti L4TN MUSIC CO}IP v                                                                                                                                                        ,+

                                                                                                \{                                                              ;.                                                                                               It,
          rtr,a.\\,il'r]        r   }l-ltl'n1C :JUSIc Colt}lA:;Y,,                              Ine,. ( "setr'1cn) and i,IBlllL'Iif/VL,
           "J.il,*t'tytt).                       13
                                                                  l
                                                                  it,t
                                                                   ii.
                                                                           I

                                                                                                                  i.   ,,>
                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                           t:
                           '    IYIXIIIIEAS            n d 1g
                                                           lpputo                              ,r {otwgrln
                                                                                  fia's arlsg.::s                             thc partles vl th                                                                                                            i.'
                                                                                                                                                                                                                                                                 .
                                                                                     t
                                                                                      1




      rcsillcc L                to tiro               sttLs ta ntial
                                               rnl$r'{ fv l;efiveerr'h muslcal c:ol,ulos lorr
                                                                                    er1
                                                                                                                                                                                                                                                     r.+I' .t
      I                                   '             i'            ,            -r                                                                                                                                                                      1
      co!.)r':.1,:lrLCr.i b)' Mct:'1c etrtltJ ed  ttOtf
                                                        h:n rfll ITOAD AC;\II,l" ("thr-r

      (a c()pt/ of t+h1ch is attacheif, .$ dn{"*ptt nl a,<l a ri*rsrcal c oi,ll') ()!i t r-ri,
                                .r-                     $it
                                                                                                      f
                                                                                         Coni1t6,. t'io,:")

                                                                                                                                                                                                :l_
                                                                                                                                                                                                                                                       il
                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                       ,l
                                                                                                                                                                                                                                                      ,:r
             ''
      o',,ri u;,)Leriu      of Llrc. sarnu namc,r(ltne' Ila;n vc::s J ou c'f t lr,-; I r: i;i.i 1;i.on:1)                                                           lr,1-r
                                                                                                                                                                                                                                                      +,
                                I            r 'l                     I
       (a crrl',), of lrhiclr 1s a't,tnchetl l,oj   oI.Ato aa Exhll:.1i tt ) ,
                                          I   ..'     ,.r,
                                         vin c.eni'fdbrgtion
                                      I, vdn
                      Nolt trIEnrIrroRE.       bonl'rab         of 1:rie r:lttt tut I
                                             'n            ,
      tier'<; irlii ItLcr' gct ritAl],,' itt :is
                                             'ls agrebcl .ius ftrll.ou,s:
                                                         "f.i,
                                              'Mctric
                                hc;.'ol:tr" ,ass;igit6, ..s-eL1s; aucl. t:r.;url;.f cl.ri to i.a
                                I,.
                                1
                                                                                                                                                I


                 r;
                 r' '.ii
    hal f {;,') of i:i tq, 1-igirt, tll;l.rr lilci iqtc!.t"clr I 1n ancl I;c t.hc: Cto:;rrl                                                                                           -l-frj]

    lilc1rrri;iirg 'tllr: coprright thCru.i.rr (116e:lrh t..)'a i. l{1.il }ios; .' llu i:if)'tti,c
                                                                                                                                                                                                                                                 I

                                                                                                                                                                    ,                !)       1,1
                                                                                                                                                                                                    t-; r;   .' '                        rt
                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                          g.
    1-oI t:ltrl f vl.|                         <,.r.j.1;.1na1             terr.r of cofyri.g;hi:' ari(l ir,i.                            lrc   I.cl1r..:r,,,,.i.                 ,:i                                                     ,.
                                                                                                          I
                                                                                                                                    1.                                  {                           (: !
                                                                                                                                                                                                                                         t                       Ir
                                                                                                          I
    q't't;-i;,r'ii i;t il 1)..1 tI))r                                          1;l'1; i:)t.-,i'f:r)i .i.o ,ulr(l                                                                                                                         I
                                                          t,>.^.t:Ci1;ri                                                ,:   r.\ 1 Cjltt q,rr1y      [ , i Ll                                                                            i
                                                                                                                                                                                                                                         +
                                                                                                                                                                                                                                                                 )
                                      ,         j11 )lr.-:1r51r1;.rt,'l-S :i-lii.l i',rl1r1',111 i1r 1li;-.,,|:
                                              (,t)     I'ir.: i.r.'                                             itir;;,;,,                                                                                                               bta
                      r                                 \t
    .1!li't:(:1,;('1" l- vl j-1.1r -^.,l.aIr l,Ji1r_; o;r 1i, t,rivnli lLllri r.;ott I-:.,r;.i..; t. lte Crrilri                                                                              +t..
                                                                                                                                                                                              t. i I
                                                                                                                                                                                                                                         I
                      .t
                                                                                                              I
    it "l:r,gt 1.lrr: tu,rc!r1u..i-r.ocri)- :'.ig)l,c                                     -Lo
                                                                                                cxetttt/r.e tlrjS            ;lr;:;.i.1-JlliDeri    i:                                    .rL
 It:ts ttot fr.cr/.irruf; 1), l;t'a)rt:91t 1'.i1,;irts tc, ;, lt/ ot.trrr:r. l.)r1-lt; \,,;.;
                 .l
 cottf 1r,:t;s ':i ;i-lr c,t' <ir,'r,t.,g;:i1..:l-: 'f;r'.ru tlfr, :.:l.1Jlit.s; 1;:r.;ru1.,,,.i l.ir.,                                                                                   ir    r'                               t
                                                                                                                                                                                                                             t'
                 is siil.>jCCl, to cl.irir:}l; ltr,,r,et()l(.)r,.] lriir(l(t: l)]. I,,i,c:,.ii
    l"cll'crg<rf-1tg                                                                                                                                                                      ,Iv ll
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                             f
                                                                                                                                                                                                                            ,t
                                                                                                                                                                                                                                 I
    tl6s(:cl on thc [rRtvn v<,rr.r; icrrt of thc Co;rr1:o:-; i t i<.rtr                                                                                                                                                 ,
                                                                        "                                                                                                                                                   I


                   (b)' 'iIc-,tr1c 1ncl.cr,rnJ.f 1c,s Ir,t\t,rl nncl Jlir;cii:r.i.r: l. a11a.:.;.rs; i                                                                          Ui'
                                                                                                                                                                                                                        ,   I
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                            I
 :.     l. jp.bil.J.ty r, da,rage or expol.rr.;p (1;rrl 1.urli.ng-
      o,,,,                                                                                                                                                                                                                 if,
      ,
                                                        ,
                                                                           l.oai:,otrnhl.r:                                                              ;l   t t'':.,i'u                                                   !"
                                                       I                                                                                                                                                                             t
fecs ) r; trffei'c:cl r)r j.trc:r.rt.rc:<l lly'I-nrzn'ilor-" lrtr:clcl j.r:Jr lrr, .l,uir;ic;                                                                                 ')J.'Ci,
                                                                                                                                                              oi-'       r,                           (


l.rr r'a c h          o.f 11.-'tr'lcis roprcser).i.a1.j-rtr-rs ilt.cl ryalraut.1 r:s ltr.,::,c.i.rt t:olrti-t i                                                               r r-'ci .

                       2. sinul-tanqorll;l.y rv3.tlr tlro o.::ca)r.rl. 1r,:ir ,:,I i.ir.r.s ;r11icr,]ir:rj).rt
                                                                                                                                                                l
I,l: Lt' .i.r:        slrz'11 cxecrito                           a        clocr.irr:ei,   {, 1u trrtl J..:r,r          of      L,lirir:L1,          c    (rr    rt:r.c         r--   r.   I

lrer'..-:1 o;.        .    .'                                                                     ,]
                       I
                                                                                                  I
                    Sin*tltcrneously witir tho.' rJ):r.rqut Jr.:, .f 1.his rrp;,c;crirr:rr.t.
           ;ffi,'
l.letr:t,e: sle, Il. execute anrl cduse to l:e :i,1t.1".'r.er.l
                                                                a .l.trlter .tc Jlt.<>lclca
Iltis j.c , frlc . in thc forn of Uxirl.bl.t
                                              D                    he:.,cto) r.n,.l }lcti.
                                        t"
  rrd f'r'c dc:: ick sltal.t ca,lric iUCfr Je Li:ct.
                                                     {;r1:taclir,rrl
                                                       t.o ;be criilutorsJp;t'r.<l l,:/
a
                                                                                                                                                                        A.l
fiil-r:rn qBd !'loyd Jc,rics
                                6Eepcctlvely.
                                                           l
             Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 44 of 76 PageID #:44




      tlUI'Buatitl
                                                                                                        ;''# *ffi'fut&}id
                                                                                                         i;;Fio;TC#+*i
                                                                                                 i.        i
                                                                                                                                                                                     +
                                                                                            ntrection              $tth tho uus                                                      ia   I
                                                                                                                                                                                 t'
                                                                                            r                                                                                   :l
                                                                                                                                                                                ti
                                                                                                                                                                                     -l
                                                     tlro colLactlon or .other
                                                     irt u,ho rendels servl'ces                                                                                                  l


                                                     (irrovtdod that such elrAr
                                                  e. customaf
                                                     ^.,^&-.-^dJa-- lly rl-.^^---t
                                                                        llnposed on^-l

                                                     lndustly); and
                            (11) : dne-tratr t*j'qf thc iciuat costs and ex
           pgngeq of prln.t,i.qg:, arrangitrgr. editlug, exploitLng and
        .seIli.ng prtnti:O editlous of 'dfr'b Couiposttloh, lnclucllng
           but'not'llhlted to salas ageney expenses, as rvell as
           one-halJ (*) of the actrral cogtd nnd experrscs, other than
           over;hea<l and saiarles of em1:ld,yecs, of a party, incurrecl
           1u the. plolrotion of phono3r.irph .rccbrclr; oril:ocl5,{ug ilrc
           Conrpo:l it 1o n .
        t'
            (d) lruiilJ.c'1:crfolrlrarrt:c rlghts irr the Conpot;j.tl-ou havc c cll
                            I
or shall l:e asBrgire<l to and liccusocl.by llilr, whj-ch soclcty >,.h:rl he
    r,.
authoi'.ized to'collcct aII morri.cs carrlccl from public pcrf orrurncc of
                  ,.    t
thc cornposC.tlon arrd .to pay rl:i-r'cctI.y io Lrreclclic)i nncl Irlcti-:ic                                                orrc hil      l-f
('rl) each.            of, the 'share t';J'rlclt                  j.1.. s11s1a,lar.:i1.i'       allocates to }i'rccleri lt
and      ltetri.c pursuaht to thelt.' r'es1:cctive ilgrcenlcnts rvlth. lt.                                                    Th I]
provislon ls                   su}jcct to tfue ptori"ions of tfuc .lctt
                                s1rrq6111ca1ly
ldent'if iecl as ]ixhlblt D (atttclre<l hdleto). '
           ,(e) All sunrs payable to ibostcricli or li{etri"c (as the ca
                                                                                  I


                                                                                                                                    e

may be). pur;srrant .to the ternis of thl.i; agrcerlelrt shull be accoun
                                                                                  i
                                                                                                                                              |            .:,l
        .t                                   I,
                                                                                                                                    ccl               ,
f or: ln vrlting ancl 'patd at i;ho tinro.of accd,irntlng at tlre sane t
                                       {                                                                                                                        1t
                                                                                                                                    nten                         :.



as the party rasponslirre f ol tho paymdntr"j cudtoruarily accotints                                                                                  ',
                                                                                                                                    o                      il
                                                                              ll                                                                            .:l
authorS..aud composerrJ, but In no r:v(lnt Jcss than twj.ce a year
                                                                              I                                                                       ..{
                                                                                                                                                       .t
                                 rlg
                                TI:h       tf,or rn,..; conta i.r:crl lrqf euuder . sha )-1 bp                     appllcab).e                              /l
                                                                                                                                                            1
                                                                                                                                                                       i
f or'                       iggh ttte nn
                       opyr'1ght            of the Coupo4rition and :rny r. o:lcv
                                                                              I

                                                                                                                                                                       t
         I


tended term                 o tly
                                                                              I

                                     here in the worlcl .c$4tro}-lecl by any pal'
                                 yv, he
                                                                                                                                                                      .l:
                                                   ,\                                                                                                                  t
                  (e)         Itle   rlc shatl atsfo l"re eltitled excluslv e1y
                                 e1: rl                                                                                                   tho.                         t
pulrI lca t 1on             o f t heC orilpbsJ-tlou outbfac tho .unltorl s tate
                                                                                                                                                                           :]
                                                                                                                                          t
                                                                                                                                                                       I
nrr     {-ha
                     il
               rrrrrtortc'l-aq,lr*,"            +t.^r-   .p,.".     +L..   -i.-*,.^aA       ^r        i{r.J^J^,^.i-,!^e      T}.r
                                                                                                                                                  a

                                                                                                                                                                        I
                Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 45 of 76 PageID #:45
        bj- ilrc expolitatlon ()l Llt";.k,4439*;r-e,     !Bli9"L.Sqr or uou recel.-ve(,
                                    Lll";.k,qq:t*i4,9*,. *ff-9;;1.*9r          recexve(, ltly
                                                                                          lrly
                                                                                                                                                                                                                                 '.t
                                                              rpay                                                                                                                                                                      f,,
        srrch pa.r'ty pri,ol to'tlrc d;rtu lrtioof).Sha,Ll           tc,. ths bttler tft{V'                                                                                                                                             1
                                                                                                                                                                                                                                        :"
r       (s0i{,) ];or",',,rt, or,nr1_ lpstn:e'                                                          f,,   6c,rrnectlou        wlth trro mue jcar                                                                                 s
                                                                                     ","""".,'r.:d
                                                                                 :                               ":                                                                                                             ','..t'
    cornpos.ltlott, less Orilr!                                                                   _r                                                             i                                                                     L.
                                       '
                                      onu jurti ( t).'or tlre 'cotrI'octlon or other
                       "        i*j
                   f cc,s ehalged l:y a collocllolf :egcut vho rendelr; servJ.ccs
                   tu,ith rcsltect                         to tlte 'Cotrtposl!d.o0r (prorrlded tlat' such clifrr
                                                                                                                                                                                                                            ' l'   ,}
                                                                                                                                                                                                                                  U
                   s[a]-l not be 1n excesrl o{, t$rOSe' cttst<.rnrarily ilnposed on'                                                                                                                                              h
                       c ptrb).1slicrs tlrroughUu*t' $rc lirdustry) ; and
                   rnus j                                                                                                                                                                                                        'tt
                                                                                                                                                                                                                                    :
                   , '          (i j.) , oncr-lralf  l(i') oI.
                                         crncl-lralf Xrl)      tirc actual
                                                           oI- tlrc        costs ancl
                                                                    actual costs ancl ex                                                                                                                                          1.
                  p6uscs oI prlpti:lg, ,an'e-ngdt)g, Stttng, explolting and
                  SolIiog prlnt{d. edltlor:sl'-of thp Conrposltion, lnclirdlug
                  but rrot I lnrl.tecl to sale$'aJ;etcy expenses, as le11 as
                  olre.rha l.f ( t) of.. the actrial'costs nrrcl expcrisc:;, other tltan
                  ovcrhcad and l;aIhlleq o:f qnplols.cs of a party, i.rrcurrcd                                                                                                                                         r!'
                                                                                                                                                                                                                      -a

                  f.u tlrej pt''-r:iicltlou oI phcnog[r'aplt t'ccr-rlflr; oril:o<11'1ug tlrc                                                                                                                             ,i
                  Conrptls Liod(                   .,.
                                                                                                                                                                                                                   t\ j
                  ,(cr)i ])ubI1c'I.)crfq.rriliilrcc !)'igilits irr tlrc Conpol:j.LJ.r-ru lravc:
                    ,J                                                                                                                                               CLTII
                                                                                                                                                                                                                       ,rl              l
                                                                                                                                                                                                                       E
    o.r :slr:rII be tisFilgucd to h.ncl 1ic,-:nlir:d li1, ill,lt, whlch :;oci r'l 'Uy S hlt I                                                                            l-rc
                                                                                                                                                                                                                       .+
                                                                                                                                                                                                                       it
                                                                                                                                                                                                                       flt
    atrtlto:.'ieec!. to colJ cct                                    a   I1      rn<.irr:L<::;   crtrlrcr(l f 1'nr lruitl.ic pc,r f oi'rir lr tt cr cr                    <;f                                          i
                                                                                                                                                                                                                      J
                                                                                                                                                                                                                    q,
                                                                                                                                                                                                                      l
    t   lic   (loutpos;       i   t   l.   tli   a   n<l   1.   o       llalr     (iJ.)'o(: t..l 5,   io
                                                                                                      i
                                                                                                         J.rt'r:tlr,:'ir.:l;. lrtci llr.rtr'.ir-' orir               lr rt   .).   ii                                 {
                                                                                                                                                                                                                      .&
                                                                                                                                                                                                                     {t
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                   ,;|
    (   i1) cuclr        o1           L    irc: s lui.t: e          \l lr:L e ir j. 1.. r:\ll:;LrJ;rtilr':i .1.','
                                                                                                             ltl1t.rt.::'tl-t:r.; tc.l llt'cclc.t'i4:j'.
                                                                                                                             rv,,j.l,h.                                                                              $rl
    a   rir:1 l,le Lr i d 1)u1'rjri;trtL                   to t llcli'                ]'rlr;ll(.,cbivr: lt11i:...c.tlc'ttls             :lt. fniIt                                                                         t
                                                                                                                                                                                                                     t
    provis lorr               i. s-;,sgrr:cif
                                                "rl to.tlr,:1rl:orr1l;iotts of ttre fct.t, fl'
                                       Iy su.Iijc,c't  i.cal.
    i.oen Pit:.e d ar; .Iixirlir:i-t il (trtt ltcrlrt:rl lrc'ic t o)
                                                                                                                                               ,l            i



           ,( c j All sums payaltl t:1;o Lrre(lcricti or'liicrtr.i-r: (as tltc calc
                                                                                                                                                                                                                           .i


                                                                                                                                                             I                                                         {
    nray I;c) p r srrilrrt to Lhc terru s cif tliiri aill'(lcrrrenl. sha Ll l-re acc.oirnf,c:rl
                         t1                                                                                                                                                                                           .;


                  ;                                                                                                                                          I
    for f1 wr 1 t itrg zrnd 1:ra lcl at t he tinre p:l accountirrg at tlrc same t[i.,,tc,r.,                                                                                                      f'
                                                                                                                                                                                                   I
                                                                                                                                                             I
                                                                                                                                                                                                   t
    as the pa r t y responsil;1c fol tirr: payrueirts Custornar;lly accounLs fc,
    autlrors a ll (l cornposer:l;, but 1 n ]'lo (}ver.lt l.e,SS. than try j.Ce a yg2I'.                                                                      I

                                                                                                                                                             I
                                                                                                                                                             I
                         f)                ?hc;'terrnl;                              :incrl Jtsleuutie:.' shal.1 b9 app1t,:al.ll r-' |
                    ,(
                                                                        cc.rn1;a
                                                                                     .          ...',                                                 l.
                                                                                                                                                                     .             l
    Iol tlre        c p yi'1ght' t elur                                 o-f tlr c Corrrpofl.itiou and :uty ]'eloliai. or                             cfi-                          I
                                                                                                                                                                                                  I 'j
                                                                                                                                                                                                        .l
    teuqiccl.
                         ?
                  to r ln auyrvherr: ln thc. vorld eontfot.:ecl by anv ;:alty hcl:<-,tp.    I                                                                                               ,                ,r
                                                                                                                                                                                        ,


                    ( o'D ) Itlel r'lc 'sha11 al so l;c entdtl-ed (-)xclrls j.r'el.y to f i   tlre                                                                                          .1.ult
                                                                                                                                                  ",.,1=r-r
                                                                                                                                                         I
    pu)rIlcat1 o i1 of the ComposJ.tl ort outsf cic.thc Unltccl St,ates aucl Cafracia                                                                                                                  .l
    on the iur d C rs'l.andirrg that fo l tlru .r    es of cl J v J-s i otr unrie:r P:rf'a *
                                                                                                                                                         I                                  -. {
                                                                                                                                                                                                       ,It
                                                                                                ,Frurtros
    irarrffi?            :.
                                                                                                                                                                                                        )
                                                                                                                                                         I
                             ln respcc t. of' th&olnu' r'ccelverl f:.'onr su)rlrnbllslrc::s
                                  heircof ,
                                                                                                                                                                                                   I
                                                    il
    l.lcchsed. t ? PaY less th$n sl {,ty (rio$) percont of aIl in<;olrc att}:li:ut-                                                                                                          ,r{
                                                                                                                                                                                             st
                                                                                                                                                                                                                    ii

    able to t h e Ce.tt,iro:;1tl on, t ht:                                                                                                               I
                                                                                                                                                                                              ?ti
                                                                                                                                                                                            .,s                   .#
                                                                                                                                                                                                                  ,if
                                           ;talci rdEej.pts J.r'orn s;uch subpub).lslrf,r's                                                                                                   t                     if,:


                                                                                                   ;l 'l-i                                                                                   ,}
                                                                                                                                                                                              I                    fl
                                                                                     * 3 .. :                             ri                                                                ,.|i
                                                                                                                                                         I
                                                                                                                                                         I
                                                                                                                                                         I
                                                                                                                                                                                             ,l
                                                                                                                                                                                             ii
                                                                                                                                                                                                                  :t
            Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 46 of 76 PageID #:46




                                                                                       l   i.ffil'.*4";..'r"1'ry'*',
                                                                                               *:'
                                                                                     ,!      :'.. ]Fqfi,: ..t
                                                                           ;hfr:H$F'".r           ,rs{jE
                                                                                   '.r ", . J ,nad&+"lit{
                                                                            ,to !fr placed bu
                                                                                                                                                         +,
                                                                                                                                                             !
                                                                                                                                                    'l
                                                                                                                                                   1l

                                                                                                                                                   i
                                                                                                                                                         I




      affected py, thls agro'qmelit and Laivn $nd I,Ieclerlck shall be egttt                                                 cd
                                   ri                                                                                                                        1
      to exerciib"rtghts wr.tir,:respect trrlf.f,lo to the furrest extent to                                                                                     t
                          .                  i,'1,
      vrhlch tlrey are, entlt.led-undor the cogyt't'ght taws rylthout regard,
                                                 l
      tirls agreernent.                                  I




                  , 9., Su)rJect to the fulf lllureut lry Uulf*i-.,, ttit,so,,                         au<l       Ljh
      of thc      a.l:ove. r'equi.recl corrcli.tLons, Lal|rn,
                                                      Froclerich, Jopcs arrcr J
                   .i:t
     Broivst shalL rbleasc It{etlic ancl Llberty frorn aLL clalrrrs ip favoi
                           'I
     Lavn, Frederick,
                't        .fones aucl Joo Blotvri af lslrrg out oi tlre aci:!; of
            .i.
     l,fctrlc aucl'LlLlcrty lir cor:nt:c.t:ion *rtn tbe conpor;1tlgp. rn flrtl                                                               I

     o{ the' inttinr;{Ln of thls pitragraph,."r,rurr, Frcdcrj-cli, Jonr::; anrl                                                         t:
                                                                                                                                        r ' I.t.
             la                                                                                                                         ,,.
     Brotvn shaIl cause'a st1.1:trlni-lcrrr of deLtlenent of ilre cir,iL Actl

                                                                                                                          lle
     executecl simul.tAttoorislywlth thc rexccutlon hercof . The attornc
     fol the itefcr.rdants ln sucl,
                                    "Jti.on blldrrl not bc cntitlecl to firer                                             ,,"1,
                                                                                                                                I
     s'blpuLati6D untl\ Llberty, [letrlc a4<l Alan :lttlson rrave fulf
                                                                         1rl<:                                            it l. l.
     of the conclltlons se.t forilr :).
                                     hereln.
                                                                      'i
        ,    .10. Both t:o-o1,/uors srraLl sha.re equalry arr costs 1u4
     cxpenseg, <lamagcs, ro,sses               -ti;i.-6i.fey's
                                             'tfA"tnf l'{'
1                                         an<t        eos lncurrecl 11 protc t 1ug
                                                                 f
)q   t:lc Uft+   C.rn,rooition,_ botrr^n=. t'";rnsponaing to craim...; of inf 1. u gc*
     nnent *J{n=, trl:-*"+.r*t (omposrtlor:
t                                             d'rt as to }rrtriging s*.r.l: nga:[r ..;                                  1-
                             t{o /d
     nDy J.nfrlr:ger. . of . *.J.a                           liii. .iort.
\                         .        6omposlt1on.r{tlrirotrr                   ,ra^ti, 1.,.J. ,; t.,., .-,.1             , ,. ,. .. i.,



V: :::3, ;-ifll:TiT*iffi
                      ^
                                                                     :fr   f:{#{                                       tule
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 47 of 76 PageID #:47




  agl'(:emgnF   t,r'Ej


 rre rssndir,tJ
                         i                                   ilg';i#-rytr
                                                       eu$. i* i'[*-qiy t d''f
                                                                               t
 r,retric.
            "r1r*":tU-t                                                    ""
                                                                                                   r4,?+'


 r.lceusrps iiqui                                       relioauctrons of the
                      "ii4 "9*nfr"t,-lflffiffir
 co,rp5stl'ton:snd    snafff .{rrriot ffi'           o* Agoncy to lssue.a Ii e nEe
                                                                                                            i
                                                                                                            I

                                                                                                            i
 toL1bortyl.n,tlref<irni,,]o{,F}ti'i}i....,.
 toL1bo.rtyJ.tt,tlre*:,Tj:1.,Y}tb*i.l.',,',
          t.5.1*"t{#.rnit rlleaerl:y"{i.li excoute.a lotter in tho
     ]irhlbit'tr'
           rti :*.
                                    Ilalr) qoi4. Iturey
                   dlroctlng Tiie Ilalr).EoF,
 of ]irhlbit'tr'dlroctlng                        I.geney to pay to Froclerlcl<
                                                                     Froclerlc
                                j,r
 sJ..vty lOO%f pc;:cent p{ llrc nrechautcil;} royaltles carued, by ilrc C
sltion.pt'ior to the',date hereof (tngi'rtornatn:tng. f,caty (40%) per n!
       :' :"         i .i                 ,ji-7
to lrc paid to Itlrletrlc)'and flfty (80%) p<+rcent of such sums eal. d
                               .li
therer.[tey to ]"rodorlcli (ilre    rerualnllrrg'f iftli (b0%) per.dent of s clr
suns .to bc palcl to Ltctrtc). iletric arrcl 1t::cclerlck ncl;novrlctlgc t rt
       :it
all strms rlue Al.an'l'Iilsor: ancl Froyd Jones shal.l be palcl by i,,tctr:i
                  {


aud ,p'ederict< i.c,spectlveJ.y          out of *.rri" ,r".r:[vecl frorrr tlrc    IIa,r::y
Agency (rvlf h lcr,rpect    to mnchani.ca1 royal-tJ.e.s) ancl florn                  ;ot!ro.
                                                                               ar.t-
 sorrrct:s (,ttttr, rcr;pcct to ealni,rgr'pi,r:*r,rarrl; to Pirr.lgr..a1:1, z r,"r.*o{. )
       . 6.i L{bcrty, 1:romptl}, f ol,.Lorvlng: thc execntlon of ilri.s aS::e<_,_
                                               .'
netrt, 'shall clellvel to TIre Ilarry Fox Agclrcy,                                             I

                                                           Irr. statements of                  I
                                                                                               I

accou.nt togeilrori rvlth aIJ, uonj-es duo pu:suzlnt to flre tc;rrns tt t{"
llcenso agr'eontcttt lssue<l pursnarr'u                                                        I

                                           ,to lrar.agr:aptr a he.rcof rviilr rcr[ncct
to tlte mccltatilcal r,Jprodttctldn or',.tiro cornposition by Llircrty.
                                                                                      IIr '
            7'. Mbtr'lc atrd lrrc<lelick stri'll,tiach bo entltlccl to na,or{i"t:,rr.
                                             It
ltt the uuttcd stateg:rncl ca.narla tlro copyr,11;ht to the conrl:osltro{                                       j
                                                                                                                    I


sub jer:t to tlre f ollowlng conclltlous:
                                                  '                                                                 a




          ,

      ' - . (a) Sul:Joct to tb.e tcltrs an<l r:onrlitlorls gf grlo- aclc*-
                                                                                     I
                                                                                                                I
                                                                                                                s
                                                                                                                I
                                    .il:";                                                 I
                                                                                                                I
                                                                                                                ;
:::ffi:. :::,                ",,,
                                               L.'l;,,";:'   :;"';. ;i.", :' :,:         "d:;::"                i
                                                                                                                E
                                                                                                                fi
                                                                                                                I

                                                                                                                {
sltlon n'ltirout f lrst         o)-rtaln.lng   thd            of tnc otdcr,
                                                     tr+*J-tten pcrrulssl-ou                                    B
                                                                                                                ;
                                                                                                                .il
trut nerther Lev,,rl nor' iletrl* ,,fo, serl,
                                              "u*t*, ,r eur:umber the.. rrl;-""a
                                                                                                                flqt
                                                                                                                &
                                                                                                                ;tr

                                                                                                                il
            Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 48 of 76 PageID #:48
 rtceDslng iB6tilit w.lltl roxryf,$C.$e., nE-fl:gi. rcFr.oductlons ot . thal i
                                                                                                                                                                     '4.

                                                                                                                                                                     ;1,
 Compfislti.6n ano shall tllroot ttr'o mrrti 8or Agency to lssuc n ll{onsc
      J                                   . '- r                                               t                         I                                           i
 to Llberty lty tilr,'i forrn uf &xhl.blt E. i'                                                                         I
                                                                                                                                                                 *
                                                                                                                                                                 *.
                                   ittli                                                                                                                         \
          .. 5.. Metrtc' ;incl I'1'cclori<rk r,iltq.ll qxt:irite a l.otter 1u the form                                                                           L.
               I'                                  i                                      .
                                                                                                                                                                 *'
 oi Li:rnll:lt''F dlroc!lng Tho ll:rlr1. ncil Ago)ec$ titr pay to nreOertchl
                                                                                                                                                                fi
 :-1..-t5' (60%) pcrcent of tho hroctiatriphl .roialtlee carned by tho Cf,,,1ro-                                                                                #
 sltiori prior tlo the da!e hoi'uof ttil,t r'.,,;'itniug forty (4o%) 'percfnt                                                                                   h
                                                                                                                                                               .il
                          :,, i"                                                                                        I
                                                                                                                                                  I
                                                                                                                                                  I&
                                                     rlxeent of suclr sum,s c,urnla
                                                                                                                                                               *,.
 to l.:c pl+(t to trlctilcJ'aua                   {rr:t                                                                                           s
                                                              !,nottl                                                   I                         H
thelr:aItel t.o Itrccicrlcli (tlrc rer*grtnlrra3*'f iftj, (50%) pelcent of sfrch                                                                  *,
                                                                                                                        I
                                                                                                                                                  ..:
sunrs; to be paid to Ltct.rlc). Iletiia arid Ircclerlck acknovlcrigo tfiat
                      ,\|
aII r;unrs <lr.\9 Al.anl,[iIson iind itIoJi<l jones slitr].1 be 1:alci bi,!r.,.r.rI                                                                       :

               1:#,.(r                                                                                                  I
                                                                                                                                                      3.
arrtl ]rrc;deriell lcsl:ectilreIy otrt 4f ,g\rns trecclvecl Iro:ri Lhc I{ar':'y J,lox
               ti
                ,"i                                                                                                     I
                                                                                                                                                      'I
                                                                                                                                                      i.                 I
AJ;elcy (wf tli rc: rpect .to nlcchau j.ca1.)"oya1t1es) n:rcl J'l,onr al I otlrr,f                                                                    ,i'
                                                                                                                        I
                                                                                                                                         *f       *
                                                                                                                                                      I

sollrc()ii (rvt Lh r.r,.spect 'to eraruirrgs i:ur'sua:r1' to )?rrrng,r'irplr 7 li,:-r<,c,f . )
                                                                                                                        I

                                                                                                                                              I



               6.      Llber'ty,     Il1'onr[,]t1), f oLJ.orvlnf           {,   ltc c>iectrti-rir: of th j.s      it
                                                                                                                                              I
                                                                                                                                              I
                                                                                                                                                  e
                                                                                                                                                   t  .*


                         t.t                                                                                            $''                        il
ni..)nt-   , sslurlL rleIlr,cl to ?trr: IIerrt, Irox'Agertc\,, f rrr:. stato)1('I)trj                           c).!:
                                                                                                                        I
                                                                                                                        i
                                                                                                                                                  I,
                                                                                                                        i
                                                                                                                                                  d
ac:cortnt t,:P;etl:el rv1th a1.l. nronl.er.; r.ltre IlLll'i.j1rrut tu t.lre tcjl.-]r)S o:f L                                                      H
                                                                                                                                                  rl
            .tl
                                                                                                     t,                                                    a

                                                                                                      i
1j-r.lcrrr.;c Alr,l'ccirrr:n [: lssuerri plrt'sLral]i. t-o Pa:.,a11r.'irph 4 lr<t.l',-rof wil. lr lc ,br rCC L                                        I

to tl$ tleciraniLal rcproclttctlon o-t tLol Cor;r1"rcrl;itlon by Lll.lclty.
            . Mc.t:'1c atrrl Flctlcrick shE1l., cllch bc eu'Litlc-.:d to hclrnl
               7                                                                                                             i.s   tcr
                ''.t
ir: thi lluli:c<1 States,und Ca"flada t)ri; <: r;pyr'111h1; to t he Conr1ros it 1o
subjcr:t to .the' fo1low1r:g contlitir_rus
                '      (a)      to'the tcrrrs
                             Strl:j<-rct                                ancl c.onclitloris         of 'thls     ag
rrteitt, citircr Laviir or lletr1c ,r"y                                 assJ-gtr     or       encurnber   its r
                                        =o1l,
rtncilviclcd one-half (*) lntercst                 to ,the copyr:ight in tlrr.r
                                                               \, a.nd
                                                              1.rr
s11; lon wlthout f irst oJ.rtnlrr:ing ttre: ivrJ. I-ten
                                                        1:orrnlss:torr of ilrc ot
but ncJ-thdr           Leiwn nor.   Ir{etrlc may se1.l, apslflr or cnr:unbcr thc                                i.u
of the.other.
              (b) Sub;iect to the termg'of paragraptr 4 hereof , [1o                                        l


                        .              I.
and !'go46rick $ay each lssue or confrol_ tbe lssuancc of Llccnse
     . t.+t
tne rtffiie:r1   roprodrrctlon,. synghro:rlzat(on and pirl:) icatJ.ou of
Corn,',rsltioir ilrroughout                tlrt   tin   j.tld st,ltteg encl Canada..

                                                      I
                                                        *2 *
                                                    .,;   ;    i,.
      PUI VUrrw.     Case:: 1:21-cv-04845 Document
                                             ' i ',, -' k #:; 1l" Filed:   09/13/21 Page 49 of 76 PageID #:49
                                                                  ,1-r[. ,; . *i:                                                                                                                                                      t

                         h) Hetr.ld auct Freusrr"r.ltsldir,$aJs-o to bg praec,c oD                                                                                                                                                     it,
      the        same tpali{.)                  on wlrlch tho Cornposltto}r
                                                                 '       i
                                                                                                       li rcproditced ln                     wholo or
                                     "'
                                           .1                                                   .3,                                                                                                                               L
                         the follorvif g cop5'rf,6ht'ootit")t,    aud,<lredlt 11ne:                                                                                                                                               1

      in    par t'
                                                          ..!..i
                                                                                                                                                                                                                                  )r
                          .r           t                rr       '"r': '                                                                                                                                                          t

                          (e) L968 f,'awn.Mtlstc Cornpan;r' , '          r.                                                                                                                                                       t'
                          I'tiis vcrs.lon Q 1000 $etqlg L{uslc C6nrl:any, Ir:c.                                                                     and                                                                           I1
                                   Larvn i\fus j-c           ContPet:y     .
                                                                                                                                                                                                                              ,,|
                                                                                                                                                                                                                             I,
                 . Tt,e Lar,in vcrsion o{f tfie;,Conrnosltlorr sha I1 not bc'
                        '8                                                                                                                                                                                                   rl.
                                                                                                                                                                                                                             "!-
     rIf c:ci:cd p11 tltts a15r'ccnreutf and, La\tn!bud I"r'eclerich shall bc entlt                                                                                        etl                                               .t
                                                                                                                                                                                                                             ,.            l
                                                                                                                                                                                                                                           I



     t., "*"rdrsu, rrgrrtr w[trr ""nr"i.,itnu,'*.J'to tlre fullest cxtcul. to                                                                                                                                       I
                                                                                                                                                                                                                       i,t
     ru,hic;h thcy dre cntJ.tied under it                     Lau's wlthoul. r'egarcl
                                               " aoir"lg..trt
                                                                                                                                                                                                                    *   ,l
                                                                                                                                                                                                          r!
                                                                                                                                                                                                                       c
     1.irls l:g-Ieelrieut.         .                  t'                                                                                                                                                               *
                       t.                                                                                                                                                                                               I
                         ,g.,;surr;'#t t.o tlro furt,rllnent try l,rot;r'J.c, \virlsc-rrr aucl Li)r                                                                        j"   'L
                                                                                                                                                                                     ),
                                                                                                                                                                                                                       ,r,
                                                                                                                                                                                                                       E
                                                                                                                                                                                                                       l.
                                                                                                                                                                                                                       ts

     of tho 6,Uov:o ,l'equi.r.'ocl 'con(ll.tionl , Lairir, Flcclcr j-cli, Jonr::; and Joq                                                                                                                           iit
     Il1'oi,/n shall releasc lrletr'1c ancl Llber'Ly llrorn al. I. clairnr,; j.n fr.rvoi                                                                                                                            t
                                                                                                                                                                                                                   t
     Liil.rr), Flecltl'ick,                       ..Ioncs all(1 Joc Bi'r.rrvri ilrlslnll                           orrt, of tlrt,l           ii.c   (.ri ()f                                                       1.
                                                                                                                                                                                                                   i
                                                                                            l
                                                                                                                                                                                                                   ;
     Lfr:1.r     it: anii t,iir1rrL1, Lu Conrrcct.:i.on r,.'ltl.r lbc Cr;;upcrrl.Ltl,tn. Irr fuli.)
     oI    t.   ltc    j-nl.t,tri. 1on             o.[ th.t:;      1:;rra6,,r'it1-rlr, I-,:r\',,1r, F].'etl ,:t'-i.g.],;,            .Ir)r)r;; tuii:l              ,
                                                                                                                                                                                                           ,t
     I-lt'ot,,rr      snait               (:irtrs(-)   l Stipulutloir           o.f fjir{i. 1,,rr:rnrr1. ol' thc, (lii,i I                           Ar:1.tr                                                   I

     (lio. 69 Clv I                        4$iZS )     . 1D tlrc f o}'rn of         )Ixi1j. l-,i        t: (i     (;r   L   t.irclrccl lr(}r.ul-o)            1.

                Y*

     c:lcctttcd simnl.tanr-.otts1.y v.ti.th thc exccrttJ.c,n herco.f . The itttorrrcr
     for tlre dc[enclants 1n such ar:t. j.on.slirl] I no1. ]te cntJ-tl.e<1 to f il.e
                                                                                                                                                                                                      i
     SLlpulatlotr urltl)- Liirer.l.y, I\l(,rt.r'lc an<l AIan,lY:l                                                  .l.r;otr     ltavc lllJl j1l.r,,(
                                                                                                                                        J.                                                       I

                                                                                                                                                                                             rl
                                                                                                                                                                                             ,c
     of thc conciitlons sct foltlr he::c1n. ,                                                                                                                                                ,
                                                                                                                                                                                             "t..
                        I0.                Both        oo-.o\i   ncrti slrall       s)ra:r'c: equa).            1y aI1. costr: artd                                                                   i


                                                                          li;a+r^l i.{,i.
     cxirerisc,.s   , clarmages , losses an<l a1:tor:'l)<-.y                                          t
                                                                                                        s f t>es j.ncurrcd i;: prr; l"c t iug
                                                                                                                                     i
                         64
     t lt,t lol*$oc.l b..llipos.; :L l" j-oir , bo'L h as to res;1.roucl.lnJ1 t o c 1tr. j.lrsi of i nl rrg..b*
                                                                                                                                     I
                                                                                                                                                                       I
                                                                                                                                                                                                      I


Pq                                                                                                                                                                                                    I



 J   nr:n1. agarnst *+qr*;b.g*r {orro=i. liou aurl as; to };r. 1nJ1i.ng b^ui.i Rtril .it,) 1i                                  l ,,!
                                                                                                                             , f ,l
                                                                                                                                    .l

JL   auy I nfr'lngr:r of
                                    r{.
                             of 's{"ll:d
                                  +aJ.a dl,nro"ltlou.[tu,.t.ir
                                           t.olnilosltlou.dtrv...(.',t Uv:tUv-t ;.,<,.    ."tL,
                                                                                 ..,<1. 1."tL,     l,
                                                                                                /; ,.i  ,. i    .,,
                                                                                                             .r..,
                           (it A- b)i-.,tnu.,., tt',o,1.t.,.'4-,
          \.rii t'-fr. ',l.irf-                                ',[i'J;::'
                                                                                        1
                          'iiir..?--tlr;x,,";,'-Ji#,-i,[i?;::'t.{1;.ti+k;ii'.,'l',Sn,],,,
                                                                     ,.1,,..t l'il. 1..1.,L^.-, ; tyrrui$,t,
                                                                                                             .1     ,1


                ''- f,           .                                           dhqr,r6,tl orro r, ['' 'i,'l',*
                                                                                                         ,,                  , l!



Y                          I'itil; -ft},;f,,-,J    i'-Ji,'J,-l
                                   l1t,]r;ee,ttrlttL  slrall    rtol-q i,,r u.{1;.{i.]ak;i,i

     or pal tl:crsh11: betvrecu tlro par.t 1cs oi. bo'Lrycen ilro co-or,/ucl.rj .
                                                                                      !l


                 -L2. I'h1s agreenot:t slral.l .btb ],l1ucl1n15 upon ancl sh;r1l lnlr c
                                                                                                       rli rll ^i\,    !1'(,  ,,I
                                                                                                                                  I
                                                                                                                                                          1




                                                                                                                                                                            1.o
                                                                                                                                                                                          .a
                                                                                                                                                                                                 tt
           .&qr:
            ...tra
     the b*sffitrtt  of the partles hor"eto, tho1r'respectlve slrecesso].s I]
                             -
                                                                                                                                                                                                 t
     tntere.dt',                       ga1 repf esent.atlves and i ns;s.tgns
                                                                                       l,
                                                                                                                                                                                          :r{                      +
                                 J"e                                                                          .                                                                           '$G
                                                                                                                                                                                          \'!,                     .:C




                                                                    'd ,               :t                                                                                                 'fi#
                                                                                                                                                                                           E                       .,#
                                                                            * 4 '.'i'                                                                                                     '.rl                 *
                                                                                                                                                                                          :'i
                                                                                                                                                                                                          I
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 50 of 76 PageID #:50




    I                        ldryx .uustc           coirpl-NTy




                                       't
                            },IIfl]}T]E     MUIJ   IC   COi,IPAJ{Y,   INC.

        .t




                            r,IlilitI,'.t'Y/uA,


                            I]Y




                                                                                         t



                                                                                   ,t
                                                                                         I

                                   I                                               I

 ;14,
.$k
                                                                                     a
                                                                                   t
                                                                                   ,
                                                                             .t t
                                                                             ,d
                                                                              t:.1
                                                                              v
                                                                             ,s
                                                                              i
                                                                             ,l

                                                                              Iq
                                                                              y
                                                                              t
                    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 51 of 76 PageID #:51


                                                                                                                                                 I'f
                                                                                                                                                 I$'
                                                                                                                                                 , :r
                                                                                                                                                 i,,$r
                                                                                                                                                  '
                                                                                                                                                      .t        -1.


         y'\.fr              '            '1 r''                                                                                                            ,l
               fl    ..                            ::'1
         (i )r,;\ll  i:   i,.;i,, "l                                                          (:tAtI.!                                                      .{\
                                                                                                                                                           't
          .*YU V   l 1."' .J {r..
                  i
                                                                                                                                                 i.,/)

                                                                                                                                                     \li,li
                                                                                                                                                 , l,                 r
                                                                                                                                                     t.'
                                              ',$r'
                                                                                                     I




,Lj{11   yl   -ro
                    -ilttl           n/r   tt,irl' li
                    1l,ii,fl   t't   {i     l-,i I r.i   L   C                                           ,\Jll,,,{/,1, J,,i,.,:,) l',,/r.. rr.
                  )attl-   t-for\tfiL-       1r€( ,'te                                                   L,t/;;J.i /rt4.,n lfr i i-:i!t...
                  r'P      ft0,,r /-t{,,rrt,r{ttr .              '.
                                                                                                         )till- 9!"r (,,',r;t,: ,i.;.1...
                  il^Jt {rr,i'):,i.J rL:{                                                                   it;        ,/t   / kr'.'i.:,l    -
                                                                                                                  -

                    , . '1
                -t>-:;:'-;,,1--F.
 : i t')-': ;1'                   '        ---'
                                    - ,;--- "-::-i:---.lrt*-*1-.'--,.:-,;'l)
-,.r -:i- - i--.-,-- -l----jij-=::--Z,i_:.k_---i-'--r-l-     "\*-l -.--tr---,----t.:*i!.--**i----..--*-;l=;.:
                                                                                 -                            - i-.:--1 '. ::
:-.-     -' ==.:1.----:--'--:f_-J:=i=,_:1[=+,:i=l;|__:51=',:]*:;flr,.::,:i],
     t"ta i   //,t -G nd; fi ctil,.t s*r arti-;jr?Ji/r,,,,1-"i7,,,r,:J.j, iti,??;,,;J ;;;iii
 /r*, /dt;,/tt n€ fituvnrtr i rt,lgb iur rtr;;/,r,uri^i,lii,j, -l:jiit-ii,;li,",rl.o,       i
         lal-| ttv )ttrt /,errc,t le4r ru{, birsJ r iWiurru: i.:r(6', ii,:',rJi iutir:i:i:.,,
         Tl'(f   '4             /t{, t{,Lfii ' P?:tll(-lo,ti/r,.t (Er/-,,/o //0,?? Jr,,/i'{otcfit Lo trn i.i
                        -nia frort
         3r'r':: l.i,,ti {0,,t')a,.j,J ry,,* loila rul b{ir:tort ri //r,i.d' /-L --6f ///.r,ltr ..




   i*t4'74;iJ: 'iri?i'*                                               ({               ";;* ;|
!
'c,+ur{
            -rr!-/r,:nJ
                                                            _
                                            /N{' .*taLi/,'"1,
                                                                                                  ';;:!r;r:i, _Zi
                                                                                      _tbrrln/ ??i.t fi,,qa )*t ,at,/., **}
                                                                                                                               :::           i
 -r      C,4,!!r    {Allr-                  r,loJ     .Eil}/               (orVrl*   : Cttlt{jnt_1il;' ;;.';: *# :V         ; 'r                 /


                                                                      n'
                                                                                                                                         a
                     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 52 of 76 PageID #:52




                                                                                                                                                \ '- .,
                                                                                                                                                 I
                                                                                                                                                          ?
                                                                                                                                                     j"
                                                                                                                                                      ;r.

                                                                                                                                                     ,'
                                                                                                                                                      I




?Jtl/-          , fi4rt bd'ill,/rr/,"
         r/t ".ro-fid*a   af grtii J/"1 au{b:ilTlE         Tll{ ,bil-n-cnt[,
                                                                ,b*i-/1.        }tr oJttl{ioett',t ctt,Y. -
                 ffQS*.zr,af-E'fl.,tv,a- fr) '.aorr, tJ. nr',%N- n*S'r,,t",,1,,
                                                                            7{otJ, tJai{/tn/
                                                                                    z/Ai{/rtn/ l,tl -6hlJ,  -(,.h/, -.
                                                                                                                     -.
               ient- ,rtowrrL t Eff iA' ,,kkil i$,"Uflfitt)r; lia,tr, uinJt /,/t.t {Lirry*,.
                                             t                                                                          ,

                n'/ rtilt   ,<{{rtt,,r A ,.
                      rto:h ,q{l(rt,,trl        fttnC)dltit
                                                ?ttnrd,          tbd dr,,Jo t,'o,ti )attt' tbct (ri,.r11/e ,.:o&,:-.
                                                                          ,(t,q'l' ' Atr - ..?r' ,q/-(:i c -
                                                         -
                tilh;   6N -dtuJ rtor
                             /
                l/^JC- Pi!'7,,t1        rxff /ol['Lt        tot/{^firt ,fu,q't'
                                                lo,,fi fut {sil{,,/it,qe


                                                                  7




         rtnLl    t;v )o,t{z ,,t/rti€t? /e-6r7t{, A/flJ fl. il,*,fd/rr[ ii*{6, [/t,bJt /,/titr,,,r;t:.
         iirt'({rr t/l nV
                       ii' 'y'dorr
                       -
                             iii^ lt{,    il*)',' ianrr.}si?
                                     ii{, arl,+u               i",a,i,.r,
                                                  Ptglff-Apfili,u         )i,t{ )^4o-/ir*c,r/t/,{t
                                                                  n?.q-t/o,'/0//{ o-,ir*,,iti,,/t,c,'i' |-i
                                                                                                        :.r
         Surf' ,/,'^ti' fa;,t')tnl,J rv,r,-? ton/c ad lt{Elarr,i /ar'l' la-frf ,tt/.t,:t,r


                                                                                                                                 ,t .,
                                                                                             r_                                  i          I
   L                                |                     --:T'                              rL_-r.- ':
                                                                               -L-*l----.l-.-._J.-.-...*------i   --fu,2rt.t:.   r..
  J         -'-l
           fi/J    f i.oT-       lb Llort -           7D &t:t
                                                lrJ -t?/Jl-      t/? fid.trht                                                           i

 t )i^r?.1,4/{-'                  ,/0 /^a/{-or( t/or'      'nra.il /o fu,a{il a. -.*--:,,                                           ,   i

 -Gtr-rti\"/-ort           )      $u{ ttZn. ( {             o{ /1,/ /4Jiff(,r^t *6t. " - ---
                                                   'I
                                                                                                                                   ]
 'cltut{ trJ_60"J                  /N{' tlotzltr'J' i      thoil lv{/,.,,il-ilr Sat/.'
  J C,4,Jlr (4n I f                                      ,
                                   {od EiJ}l - {aat,',1* Htlt{inr-dil t, ruJe.


                                                                                                                   --_--.-J

                                  (t/t,Jh{
                                  l,/.1   *f

4r6/t/'            /ils tJ     /rtr4,; ,4///f fiti,*^g, il;,J                          /,a,q ,{y-
                                                                                          l
           Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 53 of 76 PageID #:53




                                                                0f{ 7l{[ Ro*P




                                                                                                               l    tl
                                                                                                               ',   j




                                                                                                            f
                            cnll                                                                           it
                                                                                                       il
                                                                                                       f;r
                                                                                                       I
                                                                                                       at

                                f.      .b              -,Ira                                         l'j
                               'i'rns   I
                                                                                                      .l




                                                                                                       ,l

          lto*)'ilo      r)-                                                                               I

!,,,.,.                 tirr I       1r;v\L   i   -+-
                                                   tfA-


                                                                                     i,-;."

                                                                                -\    Y   tD!   t.-




    Lr +
l. d,d -n'l
                   I


                   hrlVr-   tr\ p
                'r... 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 54 of 76 PageID #:54
              Case:
l*.in , (Arona batll



      \,J"lli',,.., 'so      t.* rt ..r$'*'                  Tlrr.    l?a4o      {r- &.frtN,
                                                                                                                                              b

                                                                                                                                             '.


                                                                                                                                   l)
                                                                                                                                             t'
                                                                                                                                             :{

                                                                                                                                         J.
                                                                                                                                        ;y
                                                                                                                                        l.
                                                                                                                                        i
                                                                                                                                        'l

      o;,{ Ti-r-{ I?o$s                               0 #.r,*tY                         4 il1'l




                                                    +li;f -

                       Ycu

                                                                                                                              i:
                                                                                                                          1'
                                                                                                                          f,
                                                                        a*',f   'l
                                                                                                                         I
                                                                                                                          f, :t
                                                                                                                         Ti
                                                                                                                         i{
                                                                                                               i         *
                                                                                                                    3'
                                                                                                           I        ,5
                                                                                                           I
                                                                                                           I
                                                                                                           t
                                                                                                           I

                                                                                                                               I
                                                                                                       I
                                                                                                       I            I

                                                                                                       I
                                                                                                                    i'l
                                                                                                                    t

                                                                                                       I
                                                                                                       I

                                        .$oro- o,                                                   I
                                                                                                   II'
                                                                                                   I
                                                                                                   l,
                                                                                                   I

                                                                                                  t
                                                                                                   I'
                                                             la.fi.    1,1(.                      I
                                                                                                  t
:','-r':;:,,,?     I                                                                              t,
                                                                                                  f!

,rt'tti   (.   O
                                                                                                  ir
                                                                                                  ,t
3a,
    Ill.                                                                                                       a.
                  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 55 of 76 PageID #:55




                                                     t.'
                                                              Irj 'fr  J*i-r"


                                                             |   .\r




             -ci' [,il{-                     *
                                  I

 r',to'ltr                     WAO}A                  L
:TEX
                             'q.\-z     ;<..-<,J.-         (1.'b <:-'i),
                                                             *\-t{;
             She sni   d   "l-rnJ,    l,rnua tn.i.f-        cY     r---         'o!1



                                                                            li,tdl   -   f,4   dl




                                        l;   -                ln'Y n
                   Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 56 of 76 PageID #:56




                                                                                          I I;:               .i},i.   ::: # ';'           :'^;
                                                                                          ,,3
                                                                                                 - hi^; i-was q",lc'.ii..i
                                                                                                                        i=:+:=
                            ,r   I    t    r"l'o Y               .IP"i'    I                  =s:-Y:l
                                                                                              .{.. -J                    A
                                                                                                                       ..\
                                                                                                                                 ::'i :;
              5he seiri          Lat:CI,   ['l,.tt/0.   t'/1gr                  o1                            rurck.C
                                                                                                                                                      't:

                                                                                                                                                      *
                                                                                                                                                       *
                                                                                                                                                      4
                                                                                                                                                      t
                                                                                                                                                      a
                                                                                                                                                      ?
                                                                                                                                                      i
                                                                                   -        li-rAd
                                                                                                      /   ,                  p   [aisr;               i
                                                                                                                                                      f




         '*i7',1,:*'
                       a,   li,ii".[i.r,*qr*r,;.1i':rirG/ ytl:rcit;,,!r,^ii-y,,,, c,iv


                                                                            -.'-            \i:r               .*:ra..,,r1.;-
llpl'-ti:t lg:lC * 'citf g.itl-.qarn *-                                    gt,rc,        lilr.'r-rt   -          irr' .,. ", .                    i
                                                                                                                                                  i




,l;i   'ih:   rrsA     I',,n!H,r'                                 b,"f
                                                                         _.-.-...-*1 -.r,L-*---' -- .-      :''' . *l
                                                                         *-L*+       -----:=-1,
                                                                                                        -'
                                                                                                    ., ..- "1:::'rr-:i




6't+;ffi
[=l;d,ffifrE;;ffiffi:t,i-t,
         q  - 'tt'     ,-; +'l-''-- ,*.t"-'''-;--'-'--'-*tF*--i"./"': :'"
         J. g'e4ffikr- rV ylu,ba.. ,bri;g,,;r1 .nfi. c.t1r.-r.$ fr:.1 :. [:,_,.j .r;                                                   i




                                                                               trl
                                                                               i.J
                                                                                   l,i
                                                                                   tl
                Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 57 of 76 PageID #:57




                                                               t

                                           It.'t
                                           1
                                            I
                                           rl1

                      r-    .                    colli?rR$ntroil               {
                                                               ;it'
                                                           t
                                                                               ,t
s,,t,ic,ct:          t' trrc rr)rrnc "'l:' :::.1:t:;l#m^"1:i{:'1"[#i;:1t""
I   i-ii
                jl l:h' I;   l: :i$       1,1'
                                                                   l::ll'$*l
                                                      i i"t,';i ;. ;' i:i:,:, .M,,
                                                                                   r                                      j   <:

                    ^i
S;j"pp$lp,         ;1,:'i,,:*  l:li^i  : :i: :l
                                                xiit*: r:: ; ::.1; t! ?"'i, 71,
r32 3 s;. llie)r{caan ^v:11}c' !']t?:,?l;"1*:;i.,;;";,1';*"
                                                                                  ..,
                                                                   the rrorr<l -f.c>r                                                                   I
               risl:y,
;i;-";-it'sq::5'git1a1                                 .opv'1i3ht and ailv e)(-
the f rlll')               :l:-:*:?:,"i"::i;;{";
                           tn":.^;n".;";;"   6omdf gitiofr '
                         .
             ct''***oli'''''"nna   t'o tho-Ionrifsitioh'               '*4
re,si.d'ns                                  ,," ri                                                                   nn*
                                                                                                    o"tct't'"ift(c   ao
                                             tlot't"nl"tt l''ii''                          I)ecrr
    ,.,0 *,,     i,,rroi i'r,"tt"u;"' t-hi'"

                                                                                                                  :i{9"
                                                                                   MEI't'tIC Mtls:(c c()t'lPAUY',



                                                                                    lry:
                                                                                     I
                                                                         17-
                                                                                    'i
                 i) t-(-) ') ;r: I. (;:,: (: r,r:r tltj
                                                          rt       /'-
     S',;crt                                              ) Lj)          o"
      <''i;ry    ol t k1^4,rrrt
                       ..
                                                                                                                                                    i

                                                                                                                                     t'l                    r



         -"-e*-A'ry-
                                                                                                                                     .)l
                                                                                                                                      ,                 .   r!
                                                                                                                                                                i

      ilt.:1"""1' l)uir)'
                          j'c
                     #        ,,

                            BA -q     '[fTl r'" ra
                 '-ffisriii'i#"""***
                         a'
                   Cootrrlgeru'n '
                                      '
                                                                                                                                                I
                                                                                                                                               +


                                                                                                                                          .t
                                                                                                                                                I

                                                                                                                                           {
                                                                                                                                           ,i
                                                                                                                                           I
                                                                                                                                           I

                                                                                                                                        t
                                                                                                                                        It
                                                                                                                                      tl
                                                                                                                                   :'tt'l
                                                                                                                                      l!
                                                                                                                                                        a
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 58 of 76 PageID #:58

        ,)
                              ' ,m:gd                                                        {}f             31,    1970'                                 ;!.;l       i


                                          'r'                                                                                                                     f
                                  , ,I-tffi
                                                .:-iis                           ;r.11
                                                                                 1:.   ,.


                              :
Rro*dc&gr rir'ustc,
                           t ".i;i#ifi'F},
                          [fc.'f'W::
                              f,=.$j   I, ';;*$
sB$ !'ifLh 'New     Arrenuo     "'jl - i i                                   '
i.* yorx,            tootl - { J
                I:**                 ii
                                    'F
                                                                                            {1,


Gcr:tler'ron:
Lrlilll.^srr'v{..       *'                               ,t'             i



*"nir"r,..to    an *s[.on'ont ti'lcrilu lr]tr., nua ill.!rld La!.'n l\iur:ic Co:npany
                                                               'lrai- eLl feec earnccl
enrl Frccjrtriclt t'tucic Comlianyr"we hdvd ag'rcg."l t'lr
gith rqcP/jct to gllr.: public. lrii6fot.-1rl!r-,cc crf ,tsh !l nruni.cal corpoaiei.orr
entltlccl' "O:'l Ty4 xOnO 'It6$Ill" dhould l-,:t pai.d it5s folloru's:
                         -)
           \ I                      I                    )          t'
    '., l'.'i                    .to ttrqlper.ibd pr: i-or t o Apliil 1, 1970,
        pdlcent Ilth'rospeel.
Sixty-                 (60td) to  F'rerlr'folckdHirsic Conpd ny and Fort,y Porqeilt
i+ofi'  tcf   t.tetf tc  rauiic'ccnp:lrrf,    rne'.
         ,2o With r.c$pcct t-.o t l1e perio6 co,61rclleirrg npr:ll l, l9?0,
Fifty I'{trcent. (5016) to Frer'lt'glct ttllrsic Con,pany and P!.ft1, Pi]rceni.
(sct'Air to lletric t4tts;ic Conrp,'11t, Inc'"

'i'lrr'l pcgf oIirt;l]1cr.i rcyir].tico .'rl (:ributa}1C to thc trrJ terB, I]lc']'<I Jt)l'l''t.r
nn,J.*i+8h     lti-1son,    ultull   bc    ,1iy1.4gd in liJ:e lrlir)]ir.Jr, trit)t Si:;illr Pi:r.-'
ccrlt-  (6e{)    of st.ttrrh \'.,rit:orn'    sJraru'. p;ryir'l>Ie to I'lb}'dl Jorr::'l; r'.'ii}r
rc!:il)3ct to the ;lcl:i-o,:l'J:ritrr to n/::.f.t 't. 19/rp r irrl Io:'t.1' ])trc:ont
 (,lOXt of 's;ic:.'r,trri.tcr:g' shrtt rr p;y1i{}.r: i.o *}ffi(l 1'"ll}-s:crn r,;it-h i:cr;pect'
tao sut:l-: 1r:r j-oC" l{-i't-h rt:;J}. ,.'L {:i.).!}i.', I,;,r j 6iI ct"'ti.,r,:rlreitr'.; A1i.ri1- 1.,
l9?0, t'ift:.y'Porcc^t1L (50/,) ,rI t'.hr":                        Lrha]:c] tr)ri:,-1 ]>.'.t 1:ayirblcr                                                                          :l
                                                                                                                                                                                 rl
to FtoYd 'IoilFl and Flfty I'.,1'1.4'ng^yrjit.,:ro'  tSCrX) of r;rrcir s;ltere s:lr:i1I )r: pay"
                                                                                                                                                                                 3i
                                                                                                                                                                                 :
atrre tJ *+a#ff
             .) rii Ir-,orr"
                                                                                                                                                                                 f.i




                    \t
                                              ,}                                                                                                                  t

'f'ltc' r,rr itr-'ro" t\eve ittdicatc.r,.l Llreir lirgrrrci,l,:r,l-                               nrr(l i.,r.tsclrit Lo   thc   f or-c:'              I                              4
                                                                                                                                                                                     {
gcll r.lg by si.grring t-liia lr"rt 1..'y-- bo16,ri'"                                                                                                 ,t
                                                                                                                                                      ,t
                                  .                                                                                                                   ,                          {n
                                                                                                                                                                                B
                                                                    :                                                                                                           ,t
I(.i   ndly advlsc your foreigrr                af f         it j.irras of our direct,ion".                                                                                     t
                                                                                                                                                                                ir
                                                                                                                                                                                s
                                                                    $incaittl-y yotrrr,
                                                                    I
                                                                                                                                                                                4I
                                                                                                                                                                                ?)




                                                                    iqm'nrc t'lusrc                   cc[.lPAt1trY,   rlIC"
                                                                                                                                                  I        ri-

                                                                                                                                               , tJ
                                                                                                                                               ,f
 ACcci:t,r-.r) I                                                                                                                               I :i
                                                                                                                                                          ,l
                                                                                                                                               ,, 'l

                                                                                                                                           ,1
                                                                                                                                                      i

                                                                                                                                               ,ir{
                                                                                                                                                      t
..,-_.-:___ -.,.-.-                                                                                                                            :IY
                                                                                                                                                 !s
*;tiEiru '.rLlsoli                                             rl                                                                              :,8u
 *1o,,                                                                                                                                          ,t                        tj'

                                                                                                                                               -t                         3

                                                                                                                                           I,T                            *
                                                                                                                                                                          7,
                                                                                                                                           fill
                                                                                                                                           I                              t
         i+,                   Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 59 of 76 PageID #:59
               'l
         '=f ,'x

       t'.r' 'r,iB#Ct




               ''      rrrs rr')'ltlrcs (o De l)il(l hy )'otl to tltc as
                                                                         Agent end 'lirrstco for
                                                                                             ,", a.d
                                                                                                 ,,, on l:er,alf of pulllishcr :rbovc shall
 It,ll,,r,i,s1       .r: t-hc Li.,.sis o( clch iu.t, j,iri,,ir,,irill,;j.X;;i',iil:                                                         lr t'c
                                                                                    i;;'*':
              'Stattrtory    rric.pei colnposition forcach'45 'qirrr.rectxd
                                                                            contnl,irjg onernusical torn'osition on a si,Je:


              :,:,::1'r:1L:*
                                            ?oy6 p"''""r1ori,jnn roi             *..r,.**J, *j.;                                 ,1,,,, ,o.o,.r cootrinirrs morc          rr*n   one musicar
                                                                                               |           .,     -       t
                                                                                                  ..       .',i           i.
              Siatrrtory,r,Jp*.. idlrp-rsirirln /ur                                                ,                  'l'
                                                                 cacfi   ,,,A rprn reeord fril rvli{lr                         thc srrgqcstetlt<t:il scllin6
                                                                                                                                                             1rricc is mnrc ttran ,(3.00.
                                    ,-t., ,&7Z,to
                                            lx COI       r                     for   cacrr
rrrirc     :ll:::l;ff,1:IJjr,i".,,,";:;;']r,"''rr                                            33rl: rprnrtrtorrt frrr r,rrrirh thetrr6scstc,t rctair
               S2.{r) l,ili not o.lore ih.r,, $i.OO
         t;11.r)                                                                                                                                    sclri.6 l,rire                             js


                            t''tc   lcss           nt'(r)rnPosit'c'rl for c,rch
,,, l,.r.,sttttulo')                                                                       )1/3    riurt    !(cord I,:r rvhich the srrlgcstc.l rerril r.cliing
                                                                                                                                                               prirc is $z.B-r
                                           lt"
                          ra(.-l)er conrPc,siiiol firr each                          t
          :S,rr,I:?                                         1rr".r."u,J..l ,.p".                                                                         ;
           3'       1'his vatriurco is Iiroircd solcly to
                                                            onc ,$"rci,,;t; rhc co,ryirsitio, mi{r(                                       ly   1.orr as for.rorv.s:                                   ,l,I
';r   )lt',rd No:......,............r....                                                                                                                                                                         i
                                      *            .......__,..,...Artist;
                                                                      '      .........._--.
                                                                                    .'
                                                                                  '--rt                               i
                                                                                                                                               ........Labe1: .......".                                           I
 l,i, r..rri:rrc shall rrut.rttlc'ISRl"                                  :''.'lic"nsci
                         u.rt srrD      ot irt any rvrl'a[lt:<l: arty pric,r
                                                                                                                                                                                                                  I


L, ,,.,,,1.rrr;i,,,i$-rr                                                                or v.lrirn(Ls                                      r"; ;,;;il; ,..rr..,r,* *.rrr,r,rr ri                              I
                                                                                                                                                                                                                  I




          4'        Itr tlrt't't-t:(
                           t^:rt 1'trtr f'ril.{u tornt>lv ,r,,,, ,:,1,.,]1"
,,    ,,,.;:,,i.jl;;::;,:1;ll,,.r;,.;i;r                                    l,lvisio*s ,r} ,,," ,o1,rn*rrt.Act, cxcqrt 4r v;rricd h*r*.i,,, nr-r*itl,
                                                                                                                                                                                                              i

                                                             #;;,;J;ili,;            ,h;   ,t;;;;;;;,;,j,[.i;                        by s...rvicc or rviiirc, noricc ,rrcrcor
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I'
 ,    ., uf   ;lru:i,l[ii:,;ffifiili,,ffitiil*:iliiifi,11i"",                                                                                   :
                                                                                                                                ,, ;,-;,,-,,' -,,,,,, r,c Uni cr,                                       l,
                                                                                                                                                                                                        t,
                                                 tr;c v,rrirnces    ,,",",n,,,1,1*'a'l:1if';if
          l;, i,;,'f il;;j;n*                                                                                         [:::';:TI]":'*:;:;"J:l't'                                                       rli
                                                                                                                                                                                                    .,i'
                                                                                                                                                                                                      , |,
iil',,,lijli!=:frlfdii:*iffinririliilsq]jf*ilI"ll'1,:'ffi:tl,lift",',i,--':,r^i'rxr;i::rrri
r(krt;.iro,r or nrotfon
                        Dicr;Jin.rliri.i,',f'r":ililr,.,';ijl:i
                              ttr rvlritlt the crxnpositio'1.t1 }iitil,jl^;rs,isl,rovidcd hy us.yhich refcrs to                                                                                              t'
                                                           mtv i"'u"J:"ilJ"""'
    . <r,l y*';r,i [i'i,,:                                                                                  ^,J*rr.(il;.;;;.;l
' a lrri'of irrur;.ri'affi.# or au(h.rizc tire trsc of the title(s) o, ,i,i .on,p".iliorr(s) in l'y niarurcr rvtr;rrscrycr cxt:errt
r* u , r;;,8;;"iil ii;:;'t}:j"l:{Tili'T;1.:'l,lll..,i,:l;,;:ul;F;r,ii,Il; I;";;"ii",i"1.'l'xJ'ii:};i J;;'Hr;r;'^'i,l',1,1                                                                       ,




                     rt,e receil,t oI a c<,;,)( hercuf
.i;l.,-,.rllr"Ur.
q  rri.. ,t(cur:Iry of the
                            tcrors coltlnirrc,j herciu.




                                                                                                                                   ItAltRY ljox, AGIN''                     ,Jliljsll.ti
                                                                                                                                   46O P,.k./,r'cnrre, Ncw yorl<,     ^r, N. ),. 100.22


                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                       {
                                                                                                                                                                                                                      5
El'r
                Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 60 of 76 PageID #:60
  :



 rq     i${*i
         :.1

                                                                                                      l
                                                                                       f,,.i;:itr,
                                                                                       il'       ll
                                         t-..
                                                                                             t9ro
                             l-:                                                                                   .'..       ' r!
                             Bi
                             1
                                       a #:1 :
                                                                                                                          :

           llarrY 8bx eE{ncy,
       Tl'ro                                                       "i,
                                                                   t
                                                                              it:
                                                                              !:l                                         I
       r10 'tOsrt 59th St,r?et.
                                                                              'si
                                                       'i
                                                                              .t
       New Yorii, Neut York
                                                                         It


       Gentlenien:
                                                                                                           Com-
                                                                                                          f or:g


       ;u:l;;.t-;",..r,"ri.iorr cnti-tle1,"o' rlq 4olD                   n6ArN" thould be
       as) f oJ- J oqc :
                                r€3pect' to the i:."ti$9.Prlor to i!.pr11 1. 1970,
                  l. ' t'rith,'(6o%i
       six.c?     ot""i.             rol-.rede"i$I l,fll" Company and Fortv
                                                                         Porty Pcr
                                                                               Percent:
                                       company,n' rnb{'
        iirxi tol'ltletric |'lur:'ic                        .t t
                                       . ,
             ^' z.o}'YIiLh rcePcct to tho'peri6d co;rurretrclng APril l, 1970,
                        !'


                                                     cc'nPany and Fift-y Percent
       Fi fr.y rir"*.nt (SqO to. Fr:c(ierick [irlsic
       (50ii to l'totric lrlu'oie company' tnroi
                                                               I



        .,.- ancl
       l{e          Freclericl< t'!rrriic
             ^--r u*aetn,-inlc            Co)1p61r,' l-rer&}}y rlerjgnat..} The ttarry t'o:<
                                l'1rrs'ic CoTpally
       Agerr:y, rt)e,,r n"''tilt riceniing,':ytii- 1',lith r(:spcct to
                                                                                nrc<:lranj't:^I
       ,iii,r:.,.'r,r"tiepr: of thc co:np'oaitiono'
       Lnr+ol'lrtnj.cCo:iiparr46lri<sindicat:crjlLoagr''lcil:ot'it-ilrrrli'r:tli:irtLcrthe
       ffiri;ryoitrt; by t)irrynincl thi rr lo.trler I)l:Icr'{"
                                                     dory trrr.t-y ]'(.turn,
                                                            HLXI1IC l'lUSIC CCIti'iII:*, l.iic"
                   .t



                                                            Pyr

        Acccl>{:ed:
                                   I


        LAi{N t{(ISIC CO,,IFA}IY




                                                 brn,lnY




                                                                                                                                     oi
                                                                                                                                      t
Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 61 of 76 PageID #:61




ON THE ROAD AGAIN                                                                      Page   I of   1




         Song          86598
         Number:
         Song Title: ON THE ROAD AGATN

         Writer(s): JONES, FLOYD
                      WILSON, ALAN


         Publisher     FREDERICK MUSTC COMpANy                          Represented
         (s):          EMI UNART CATALOG tNC                            Represented

         Note:
         This entry is for MECHANICAL licensing
         The publisher name(sJ-Li:t_".{_"!g_uS.qay or may not also reflect the ownership of this
         song.with respect to SYNCHRONIZATION licensing. Please contact CMRRA for further
         details about any territorial Iimitations for synchronization licensing purposes.




htrps:/iwww.cmrra.ca./song%o20lookup/song.nsf/cbb705d4b1b1516bg52566ab00         672... 1lsl201o
                    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 62 of 76 PageID #:62




                                                                         t
                                                                       .fr
                                                                    l,
                                                                             T
                                                                   t

                                                       .'t
    nf\rl                  'll
                                 tt   l1
                                           f'il
                                           .          -t
                                                                 I*ffiM                           (;\A
                                                                                                  \..'u J Il',\rt
    tt-:',
                       , illl
                                      r


           V
           U                               iil-"      _:.:
                                                                                                            LrJ   ,_!
                       T                                     j     .t
                                                             I



                                                l
                                 .\
                                 "l            --{r
                                 'i
                                 i.
                                 -*



                                                                                                                                     :l
----'-r-   ""n-runiFViiV:fr                                       ____.--,-::_r_:tutd_-i                                             -l
                                                       aolfl,{ l1tL-,4-6ttrJ_ tn ,^t *?irut ,, ttri.iL
                                                                                                            ).!_-_,f ,
LJ{lt yt
                                                                                                       i;                _ ___J_lr_=--i
                                                                  a,t
                n{!,fi,-flr,1{[' :',!.1V.! I A) rur 41 nr.r,&fN-,0*s r^i",4 ,*ri,t/),i,:,..t:*tii,,i .                                         _


               )mrt- fiorttril. 1r€{ ,-tq, ,illq*J L l/,+J'riliff 1ful6, t,yl,;J.t 7u,rv ,Xr,:,-ii, .                                          ;


               r 9 ftl,,t l.l(,,t(1,4/tr      . , ?tilf4 )tnir lbd Clr,0 ,r:ti( )dilt' et ,t (1' .r1/,t ,<1..t,.-:,.
               l/^J f pr,it l;o',/ rL,r- i;ii ;;; i;;";;:c,;^;'" /;,;;"
                              /

               \i




                                                                                           ncnJ ,{o Pt*tt ro 6-a. .-';;                 Ja




                                                                                           O,r/ /1,( /4Jic.(,r;l *frJ.':- --            ,
                                                                                                                                        ,l

                                                                                           tb,,*J ?7it{ {a,lLilr Szr;r.' * ,i
                                                                                                                                         I t


                                                                                             t4tlVittd-la) tt f7k-.                                !
                                                                                                                          .---    -,{
                                                                                                                          ::*:*
                    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 63 of 76 PageID #:63
                         C'-'j.,n nfE:et .!1,.,                                            ,;,r,t ,.t'"-r..-l                                               ,,.*
                               lJ l-t*t{lhrr   .                                                                  '
                                                                                                                      i :4trt
                                                                                                                                                             .' t{
   O.r\l                   .,'
                               8 [J UL';                                                                              eii
                                                                                                                                     ,,
                                                                                                                                              ";                         ,-'
                                                                                                                                                                         .r
                                  '.i

                                                                                                                                                                     !r
                                                                                                                                                           'I
                                                                                                                                                                     ,ll
                                                                                                                                                       \-,1
                                                           $.                                                                                          I.;
                                                                                                                                                                     t
                                                                                                                                                                 ,
                                                           {'                                                                                                   rl
                                                                                                                                                                 l
                                                                                                                                                            T




u{L r/t   -r,-^-mfriVznt         W' Jfl an'hl! T/l{,4,Af- /t-crrt tfu oJ *?r/o:Art iffi'-
             iQ rtr,1 f -r' f,{i / e/- A)' .at)T{ il, nlf ,k*N. n^/d,.r^MtJ, z/At{/.tn/ l.t|' {,/tr./,.
                      S

               )t,tt.tto                                                                                                                               a




                           p4 ;
                   t/^tG;; piy        ill ,i*f i;;i i,;-'iu;i7nii -/,;i                     '*1;; :- .iti                   r    -
                                                                                                            "q"+/-a




                       ------,*\-_                     I      ----*-^.--:i-1-:-d-:-..-1]l     l:- !=a-{_-_:-:.f         /--l'

   Ltni j'l/   -G   'tla|  il o{.?iJ .t*r au' tt/'ni{/h,h)*1,{,,t,)1, }lr oJ-n,r/,,,:,i.ii);i'
Yu /(rJ:;lL rx.4 fi=frtrnn{ -f TtAtLd //Jl' I"/tt;t tlt,Ui^/,).1hil, .Nnti/,1)/r?,/.1.r,.r','
    laLl ttv )fitl ttrtt'[t/. /z-Fr\tt', idtr:J fl il,*,f dlrrf itrr.G, ilr,bJt /,/.4-tri',r,:I-,,
     Tt'{( /l nV 'liltn li{, utfuu .' Ptftt6-Aorti,l" nT(-/./c,,fitt ^lo,ti%uc/t/t/t /ir" i.t-
    Surf'            ,/,'^t,l' f,d,;.t')dJt) rv,r,+ t orr/r     ttl   b,,/r'!orr,i   /aid' la-rtt' l/:{tf                       ----
                                                                                                                                     ,* r
                                                                                                                                              .,


                          .t                                                                                                               ;i
                                                                                                                                          t,
                                                                                                                                a.j




 J l,ti6r-        ,<i L,lo*. r,^! fl/^fi'7D &ra nr tzt-.rT-ft,y?l).                                                                       1




t )D^t?.//il{- ' ',4/0 La/i-o/+ ilof nr*/ /r- Pt-,ar ro a. --r :i                                                               ,,
JVr-fiil,"forti    #ruribaii ' ," ;i',H,//"t,irr,r^t*6,t,"---*
                   /N{ /L/orz/,/,J, , : tb,,tn/ lt{/-t,An:h pr;/., -n _
                                                                                                                                                   i
                                                                                                                                     l
'c,ltrJ{ _rrjrt^J
 J cl,Jtr-(Arttl toidilli'l' daaM*t t#/t/5n6ia.lr E?Ji      ---'-  -*-.'{,
                                                                   i   r                                                         .i']
                                                                                                                                     :,




                          UtJ|d 7rt?,
                               rorJ
                                                              1,.
                           I
                       r-- l/.,1--,+{                       .l:.                                                  ,           ,il{
              P'%@:''li
                           f#!{{ 4
                                 ;:irr7
                                 e fuf Z,                  ' j t
                                                             'l
                                                             ,                                          :                       frJi
                                                                                                                                ii',
        'rri!
           t":t
                                                                                                                            'f,li
           tJ ikfr,; trti/f '6tt,**r/, tkil /,2,:t, ,,{y- :
          "rti-l
\')rrtr

  -;..:.'u1n,,''u.*;.,....i..,...y
 iir*.-
      rrriari.:;!r..r:oiris,rr.€..r.r.;&r.r.-;&.-,,=
                         i.&*L_;._*"""        " .--rl.l"*,1ie:
                                    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 64 of 76 PageID #:64




                                                                 I
                                                                t
                                                                3
                                                                ,t




                                            ,




                                                                     wottj t'n"

                                                                                                                                        t
                                                                                                                                         i'
                                                                                                              .i                        .,'\ ,l
                                                                                                    d   rr1                                     I




                                                   cell
                                                                                                                                    i
                                                                                                                                    ,i      I


                                                                                                                                $,  E
                                                                                                                                i{

                              YcL{'                                                                                            f'l
                                                                                                                               :
;         -f    -
t--   -,1-


      r   lrl
                                                                                          aA,1

                                                                                                                                ,l
                                                                                                                                    )!
                                                          4.
                    I       {)tr,                          Ir tYr3
 ,,....,                                                                                                           i .t
 :'.  - -i
 _-.-- i -              .
                                                                                                                   i

                                                                                                                   ,l
                                                                                                                       .'a
                                                                                                                       :,r
                                                                                                                                I
                                                                                                                               {
                                                                                                                       ;{
                                                                                                                       ljl
                                                                                                                       l',t-
                                                                                                                   !    r,!
                                                                                                                   t.
                                                                                                                   Ii

                                                                                                                   f
                 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 65 of 76 PageID #:65


                                             :J:J -:]
                                             _-----J*J               't




                                             l:{:        '."        Gu
                                                                                           .        "r' t:j;
                                               ' l,*f It,,,                       or..t Ttr[ Rod,0 fi - i;a tN
                                                                                                               ,




     o;{ Tir-g 1?rrJs A -                                                        ft-t"nr]ff


                                ,
                                    - cntl                                     fll"#*
               Ycu                     ./.i's,f

                                                                                                                                           i,
                                                                                                                                           #
                                                                                                                                           T
                                                                                                                                           t :i
                                                                                                                                           I           a

                                                                                                                                        *          I

                                                                                                             A,..'
                                                                                                                                       t
                                                                          l'                                                   l


                                                                    T                                        onj                   '?
                                                                                                                                       )




                                                                                                                                               t

"      i'., -fla      rain                                                                         l,tr,l                          I
                                                                                                                                   r,l
                                                                                                                                   ,




         'i     J;/   -rf h   Av d.   no .Soro- o,,h
                                                               -J




                                                                                                            r.rl; r'.1't   "




: ;lif,-,#-r
,rr tLl c o
 ,ra.
  tt
       Itl.
    Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 66 of 76 PageID #:66




                                                                                       Tu'"

                                                              ,
                                                                \r -/-
                                                                  el   .:t


                ilc,,[noit;T                   vJatt'   ttlL \oung *


                r,t   I              '^ \'"' "t'Lt'tFJ
                               ftrtflUe
She stri   rl    Ldr,1    ,             titt.i-. C,\/ ;*-_   'o1^ rl:rr{ turck.cJ js}i:*--   I




                                                                                                               ,
                                                                                                       i,
                                                                                                               r
                                                                                                       :l
                                                                                                     ,.1
                                                                                                            T;
                                                                                                 tt
                                                                                                   '        ";:
                                                                                                             iil
                                                                                                 l'&
                                                                                                     ,i
                                                                                                 I




                              'cttuquit(t   .6ncA
                 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page
                                                                    lr
                                                                    t.  67 of 76 PageID #:67                                                                             {'.t
                                                                                                                                                                         ti,
                                                                                                                                           i   j.-,   "
                                                                                                                                                                    h'
---:".:;   ' ..[.' bt^l                                                         t^)a$ cLlilt-
                                                                                              a-    Y
                                                                                                   ua                        *           finJ ,:1                   j.
                                                                                                                                                                    :1




                                                                                                                                                          ri ,'l t,
                                                                                             ra,:z,l,i *                          -u'
 rrroilr .cr      t;lj- ;*               urla   a.r           I
                                                                     \octvrg     * hJ^;            i            was          q.|tc"yii                         ,.i
                                                                                                                                                                    1


                                                      -                                                                                                       aO
                                                                                                                                                              A
                                                                                                                                                            t.-'t


                          :'
           Sfte. Sc,';d         "Lr*J,                    I

                                                IT; UE, tlt4,r



                                                                  li/kl1- t'.'r4d        ,




       '*i"r',1,:o'
                      a



                          !' .rr&    *'ceuqaitr,                  Dt\,b   hit:'i-rrt -

                                  ;;r, *-
                               rer- 1.
                               o'tl\



                                                                                                   h,;i "{




      J. t'                              r{     you,ba-.

                                                                                                                         i


                                                                                                                         i
                                                                                                                     i
                                                                                                        -!

                                                                                                        --'b.     '...       !!"i,:]i!

                                                                                                                . ,_t:
                                                                                                        p;el**&iii**
        Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 68 of 76 PageID #:68




                                                       1

                                                       t


                                          ''
                                      .                i-
                                                                    6.-, tr's$fetl:'lEttt!
                                                                                       .rl
                                                      i i r.;
                                                                           i

                                               "o*orov,&Ttoil
                                                                           i
                                                              ; l                                   daLu<l
                                                                -                       Jo'nrnt
                     tr:rinc u']d':olll'                          :;'-;;; i' i o''
S,rlric,ctl' ttl Ehc                     tl?'*f  Inl",.l'Jii;'i
r i,,li,*:l:';' I;      11' ( ll;T;il,;i
                                 ^i "'#         *l ! l*,li ;.,' i ;i:'l i          v'usic                   o("M,*
                                                                                                                     <:




         ;:"   ;1,:'1.,,:]:Ii,
F[]$$]i ,rierrr,,,ll"i,.,";i:,
                               illi;^"i''ir'""                                               co':'l'pan1'                                         .!

                                                                                                                                                  {,
                                                                                                                                     .tt
I32   r si "               _:ll:*:t.ifill:;:1":t"Ji,l:-,1J,'i'^1,71i                                                                 '1r
;i;'.;" i11; lii,ly, :X:*:-:i]"i";,;;;;,lor copvrtftrt an0 airv ci(-                                                                                   l:

                               lt'o,.fonirfoition                                                                                                          x&
:::"1:ll H:::,]?i,'i"?"'u'''o                                                        "o;iocui"{''{"
                                                                                            **                 nn    *
                                                                                                               3o
                                                                        lrlra l>'sctr
 ,*o r,,r,,rrni i,r,,rn"u,',:tttti'o"lot-tt'ni'rt                                                                                                          &
 .t,*;' uf JutlQ' )9]oo                                                 ,,,
                                                                                                    :(N-9"
                                                                       l,lFlf.IC   MUS'IC C(;MPAIYT                                                         ,,*i
                                                                                                                                     .                     !i!


                                                                                                                                                            $
                                                                        lfy:_.*-                                                                            F

                                                                           a
                                                                           I
                                                                          rt

                                                 tlr rt /    4
  si;ctl il t   (-)
                                                     ) o;)   o"                                                                                        I
   ci;:y of     r                                                                                                                    ,t
                                                                                                                                 I

                                                                                                                                 l.l
                                                                                                                                 -l                                l
                                                                                                                                 t




           ,*gnx I {l*"i rlel7'.:i tr
                                 .




             o"",t*- 't.',1X ii-';.",
                         -
                                      ""^-,"       tP
           Corgrruls*"       '                                                                                                                I
                                                                                                                                             I
                                                                                                                                          .,i




                                                                                                                                     .r
                                                                                                                                             I


                                                                                                                                         .a



                                                                                                                                         I

                                                                                                                                     i
                                                                                                                                     7r


                                                                                                                                  ll
                                                                                                                                 ,:
                                                                  Irlii:Llil'i'                                           ,,   |,t I
                                                                                                                                 l\t'
                                                                               i
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 69 of 76 PageID #:69




                                                                                                                     3lr    1970
                                                                           ,q
                                                                           .:4:


Drolldcti,St l't'uslc, krlc                                                tr'


liiaw york,
             'Ncv llOrk I0OI7                                             i ; .i'
                                      I
                                                           r{             ,Il
                                                                          '.# |              ''.
Gcnt I Qlrls.fi i
         t
                                       t'ii:    f-
                                      '1' I ,rl
trurr;ircnt .tcr atr .nf .ononq t;'tnciiu ht\lrr*n ,ru lr.,d La\.'n t-ius:ic co:npatty
                                          -!.   .'              r
                    fltrci.c Com;ian1,t.we
an<l Frccirrric)i l.lrtri.c
                             ^
                             Comparrl,g'         hjva ag'i:ce.'1 t'l:aL all fees oarnccl
          q$p/je,t
i.;iLh:q$p/je,t
r';i Lh :          to thr,:                if f o:.nrar.r:r: crf
                             pub).ic-'t':irfo:.nr&r-.r:r:    crf .f,hr:                          j'on
                                                                                     co;r.pooiLi.o
                                                                  f,hr: r,u:r.ri.cal co;r.pooit.
cntltlccl' "0;'J 1'${          -lE$I}t''    Jhould l-':r ptri.cl :ts follot+g:
     I              -) I{OAD                ) t'
            '
      '. 1.''i                   .to t trq.lper.lird pri.or to ApliiL l, 1970,
                Tlth'rc,epccg
Sixty. pifcont (60?(). to Prc(l('hlctrrr:t4irr:ie Company ar:<l Forty Pcrgeirt
 (r*0l')r totl.tdtf ic i.iusic" Corrp:irrf ,. tnc'"
                          . ,:
         .2" With rcr;1rcct to t llo period c:o;r.m0ilc--ir1g Aprll 1, 19?0,
I?ifty P{rcent. (5Oryr') to frt-er}r'rlck !t,irrr:ic Con,pany and ttC.f ey l"i]rcent
 (5W\ to ltctric t'{tts;ic Conrl-,,'11y, Inc'"
               .,          al
't'lrc   Pe5'f r)firl:ll1(:.r rcyilJ.tii--'3 .''l t.r j.1>uterbla        tO thO r'rf J tcrn, Irloytl Jr)lt'rt
end +"i#8fi l'ti. 1r;on, ultitll l-rr.: ,livj.dt:<f irr li)ic, trlirilil.Jr, \ritlr 5i:;i.y P31,-'
cerlt. ((rCid) of n.ttch \',rit-ort'I' uharc payir]>1e t:t> L'lbi'tl Jorr:;'r; r'rit-)t
r(.5p3ct Lo the 1--r3):!-oil'p]:i()r tq A/r:.{.i }. l9'h1 i nrl l'o;-t1, l}i'rc:tnt
{!;AYl of ' sti,.:ir , r',ri--i. t--,-:rrr ' !-',h:rr ,r p;rytr}l}.,: i.o A*ffifi- ui- ).ec,n r';i t.ir t:r:r;pect
tlo sur:J: p:ri-trC" li-it-h rr:;i;, r-t {-r.r,tl}r,, I,.,,r j6;I cr.'t:,,-*,:;trcittiJ f,;:i.:i} J-,                                                                 :

I9?0, !'i-fr:.y.Perc<:llL (50'1i) ,rI t]rr': *1rjii-.:ro' !:l'lil]:c-' r,i]rl:t-l ):.-.: 1;ayirl:rlcr                                                                 ,

to f lc)y(t ,loj1,o.a and trlfty I'., 1.1..rr9 tstt;l) o1: s;rrcir glr::rt: slri;1I llc ir;y'                                                                     ";.


atrle tJ *+a#ff rri Isorr"
                                  \
                                i'\
'l'lte r.rrit<:rutliave irr,lica'et,.l t-1err irgi:(jcirl,]riL                                       ar,<'l i:r.isotii:    t9 the fol'<:-'              a
                                                                                                                                                                   :d
                                                                                                                                                                      {
<;cr.1ac; by si.r;ni-nq tli.ts ]otl.t.1- belp{'"                                                                                                       ,l.J
                                                                                                                                                                  F-.,
                                                                                                                                                       ,

l(.i   ndly a<lvlsc your f oroigrr                              af f      il j.irteo of our t'llrectio1                    .,                                    7

                                                                                                                                                                 t
                                                                                                                                                                 i,
                                                                           . $inccr"trly             ycitr;,-r   ,                       .

                                                                    -r,
                                                                                       ]----:-.--^                   ?rr^
                                                                                       HF."i'nIC t.lUSrC CC[.IPAN]a, rlIC"




l,Ccci;      t.<-.r)   :

                                                                                                                                                            ,l

                                                                                                                                              :.
                                                                                                                                             ,1 .l
                                                                                                                                             ,ir{
                                                                                                                                                       t
-.-_*-----Li,S0I.l                                                                                                                           ,iJ
*Jdrirti       I
                                                                            ';i'I
                                                                                   I

                                                                                                                                             i,sx
*la,n                                                r"'
                                                                               I                                                                  ,t
                                                                               I
                                                                               I
                                                                               I
                                                                               I
                                                                               I
                                                                                                                                             l'i
                                                                                                                                             I9
                                                                               i                                                             ll
         ,la
                                 Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 70 of 76 PageID #:70

         '"-.   ";




                            t'rtc lcr$          9h     P[t conr;rolition for r'rch 11/1                rixnrr:c6rr]   l,:r rvhicrr rhe srrl4cslcJ ret:rit rcriing pricc
,, r,.r,'st"tuto')                         :5                                                                                                                             is $2.85

               ul,.:,?                    iiion              ro r   cach   rc.   rcro,, cd rapc.
           ]'
           :t,' t'his ::l: I ::j-.:l"ii"s
                       va,rir,co   ic ii,nir(d
                                                                                           !




                                                             "'r"l;i;';;"';;;;;d1,,;';;rhcconrj!>sirlr,,,,.l.1ir(                 lry yorr as rn,,o*r,
'lr Iit.--rirtl No.:........       ..
 Iii<                   .shall   ,,t
        1'-16i.,.161.
li,: ti,rrrlxrsil.iun9.
                                        strpt-'rscd.'   .r   ir1    any rvay allcd :rny prir,r lic"n.dJ or v.lri:rnLls
                                                                                                                                   no* i,, .rf*, ;;.rr;:r;; ,:.rrr;,;;; ;;
        4 ltr tlte t','c.{ tltrl..}.]u f:ril.lo
,, ,',.                                                             curr'1>ly   rvith ell.tlre lrrovisio's .i the (.oqr).rirht.Act,
                                                                                ;:lil,: ilris vatirnce rtrr<{rcrivcry by :.rrvice               varic,l hir.'in,
                                                                                                                                    cxco.irt 4s varicd  her.,i.,          <,r.   rvitlr      I
        t^
        ;:',,,i.j1;':::,,:::tlll;)iiil":;ili'lJ
        ).     rou rr('ed nbt.scrvq
              l,::l "*O
                            not..scry1 or fifc ilrc
                                                ttrc rroticcs           fry i,,.it,
                                                     notices raluircd lry   tl,ci.o1,y.iii;!rt Ac.
                                                                                                                                  or ..viiirco
                                                                                                                         noricc rrrcrc.r.
                                                                                                                                                                                            t,
        ,f
        ,r Anrericr..irs
,,ir,s o(  .rmerr(fl,r. ,is rcrrtorie;-ffi';1";;:;:i.';j:;T:
                            tcrrilbrics lnrl                     ',,r. of ,,,..r,;;;,i;il;ir;
                                                tin:itcd to rte rrsc
                                                                                                                                                                                          ;1,
           ^j.l:rr"*111,,,";r.j,i-if,crlty   Jio55ss5191,. ,nlro       gr.rf ),"i, ir;ii;;l\;i,                               wirhia rhc u'irccr
             ,:1,.ffi]i:l:,::,:.:,,:,-.                                ;:.X[:lj,,lfil;:'$],"11J,.;j,yi".:j:,*.r,,.rrs
                                                                                               rrnuilsion to thc contrary.
                                                         v.ilirnccs trcrcin
         l;, o, att*l,crs
         (a)                            a*ixc<J ro,s,rcr,
                                                                            llranrc<t',o ,,,u, y,# |,a,c rgrcced irrevocabl), ttrrt:
                                                     r).rrs,..1o..,,iir ;;.i,,a: i;:'iil:J;'["'fl;rl;1""*arrtv
';Ii,.;.lilllfJl;lH;U:;,.,,i1"i,;;;,;,,,,ili;ii;i:,1"1*iil,,:,:,i'iiili
                                                                                                                              thrt:                                                       :[l
        lilllfjl'"*:..:;:l'l: jllthc      l'crrc,,::'iir:g ir11.r,,' s*i..),"vrirrr
                                                                                      rrhr.rr [,],:.xi,1,,,;                                               t'[ the
,.*,,,,,;i:1"j"1,"::li
rrx!ri,iirxr                          etrt[, :rt ,ttr tli.scrr.'ti,rr. srrrJr ln[onn.,t,u,,
                                                                                               ri.c ere ,n;ii,,,..,tiol,fj),t,"?'.i.'lil'l.as,l'ul:lishcr
                                                                                              Y;:.i::
                                                                               ,,ll],9,;g:,fJ""_,r"1     {;l.l.J,     tlic l;,-* n.ulc of rr,'. t,,,,j",r"-, ,,,,f                        ,i,,
                 ;,;ti;;';:;,1r)     i,,..Ji,i.i.,l* i.#il:,,,,,,;:j[i                      ,sl;;  l;;;-li::i'l    ,,.1*r,;cr,  ,..r";;,;;:i;;*il;:;:;i:;i
        (,, ) ",
              ;;*i;i'      ff "i':"':f-.lJ,ilill:
               y.".i,in f^::iJ                                                       * used, fod               hy

  ^, I'l)                  not   .," ;,.;;i;;;;:
        i or 'n*ri..i'.ol,rp"r:il,ii,     "co,;rri,,e,l  ;ii:'[:,,:?,li]
                                                         :[,JH:,,:]      fi ]  ,T"
                                                          r). rrrn re!,ar ..,.1!rI :,
                                                                                               ;f,f
                                                                                        :,,1;]{_,*,,,",
                                                                                            rlrf  con:pcsirion(s) in a.tty ntar:rtcr rvh;rtstrcvcr
I* ,,
;;  il' t,rr6cr
          ,::,:1":H
                  tr,,.rr :;:ltll;"1:,:ilt'r;1":,1,j*jj':1,..*;q;";';i.i;,',1,t
                          tr,.rr'ui"J
                             .         ;;,';;;:h"fii.X,l,,ll,l..,i,,li;,,iii,lli;"H
                                    _ -":    jurrr (r.rr(r                 11trr.lrc;Lt
                                                                                                     , rrr l,ox
                                                                                                           ,o,. irr rvlrich such
                                                                                          coilllrosttjon:,r(lrrtefocJ thcrmrr.
                                                                                                                                                          cxt:cnt
                                                                                                                                             ire sold in ,r priirt i
                                                                                                                                                   l);rrts

                                                                                                  Vcry truly
e :r:l.r;,;rv.lctlge tlrr: 1gr:sil)t
                                                                                                                                                                                                 ,I
                                             of   a.   co;,I hercpf                                                                                                                              '1tl
d tii, .:ecur;rty of ll,e tcrnrs
                                             corrlnirrc,l lereirr.




                                                                                                                          I{A]IRY IJOX, AGIN'r AND ].]iUS'J] Ii
                                                                                                                          46Q Park./,r'cnrre, Ncw yorl<, N. ),.
                                                                                                                                                                100?2

                                                                                          E}GIIBIT          E'
                                                                                                            +,   r

                                                                                                                 i
                                                                                                                 I

                                                                                                                 I
                                                                                                                 I

                                                                                                                 d
       Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 71 of 76 PageID #:71




                      ';i'
           .     .I'                                                                    t9:i0 , :
                                 -
           ''&4i
The    ItarrY Ebx.                                                    n
                                                                                                             i
110 Eusrt    I9th                    St,rieet   a:
                                                                                                             l

New    Yorii, New.                   yorx       ,s
                                                                                                             \
                                                 1,



                                                                                               Com-
                                                                                             feas

                                                                                               1>ai.d
                                                t.
a$    f ol- I crse :

                      re']Poet'to the !ror+${ prior to ,!prll-
        t. ' r*itir.'16g[l                                       1' 19?0'
        perrcenr    'l60         trrede.rif\ It
                             ro] trrede.rifk
                         t6l rol             M+tiic Compa'y
                                                     ompany and Porty
                                                                PortY Percen!:
                                                                      Peu
s ixt!, ,o"*ia
$ax,l tol'll.tetric hiusic     company,,'  rnc.'
         ':                                            i

       'i2"i'rlid' rorpacti to tirotpe'i6a eo;ninetplng              April l' l97o'
                                                         co'np;lny  and  Pift'y Percent
Fi ft-y percent tSC,:gi to. Frederick         lilrls-i"c
 (5oii Lo }tot!.ic lrltrsic company' rnroi
                                               'l
we ;:ncl Fredcricl<       t,!r:sic CoTpany t-terAUy     cle:rignat* Tho t{erry t''ci:l
/\r1e,1),r Inco. ns Ehe t iceniing a,,1cfri.        t'ritl'r rt:n1:oct to nrr:Clran j'c:;rl
,ii,r,,l'l,,it-iotrr-; of tJrt) co:lrP'o'aitiiono'
Lnr+u i.1u::i.c Colipal4f lri'g. i ndic::t'c'J lt? ::gr')c-'irtrnL ilrrcl i'r:lle1t           L<'r   thi'l
frlrii:-ioitrtj by rrignlncl thi tr IoLtlcr I>olr/rr"
                                                      Jory trrrl-y J'clur,l ,
                                                      MI.rR   IC l.lu.i IC CCL/.i'itlIYr i:lic "
                .t




J\cccirtcd:                  ,

LAI{N r.i(js         rc coilP,l\}lr




 li'ttitDtlll




                                                                                                                 l   i,,
                                                                                                                 I
                                                                                                                 i
                                                                                                                 I
                                                                                                                 I
                                               fv
          Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 72 of 76 PageID #:72

                                          b
    .a
f




                                                                  vot2973 nt*Q l7
              toRlmlt redr rr ot thlr fCh Cry ol t nu.ry, 1ttt brtrmn
         olA-llll Oqrilt (rOrrt rrl r Chr Cruglrtrr o,t tfoyd ilono (rBrlGrrrl
         rhorr pr.!.nt rCdror 1r lft tguth X.rttllc -lvcnu., dlrlargo, iL,
         a06aa, rld ?IIDIBICI n tle COIPAIII (-rDnbtlrhlrrl , uhoto proont
         rdd!.r. lr ltrt f..t    D.von   lv.nu., Ghlorgo, l& tOC60.
                Ill coralDERtrtoll ot thr nuturl Drortror rnd ooyrnrntr
         hercln.rttor
             t,
                       rrt torlh, Ounor lnd Prrbllrhor rgrr! t. foltovrr
                1. oun.r hrrrby urlgnr to Rrbllrhrr, ltr .uoo.3.or. rnd
         rrlgnr, rll rlEht, tltl. rnd lntrrmt ln rnd to hrr undlvldrd on.-
         half ll,lll lnterut ln and to thr oopyrtghG ln tshr lurlorl
         conporltlon rntlthd ON THE ROAD ACAltl, rrlttrn by Floyd ilonu and
         Alan t{llron (ithc Coapoaltlonm}. Thr rulgnnrnt rt lorth abovc
         rhall lnclude rl,thout ltnltatlon all rtghtr ol uhatroev.r natum ln
         thr tlth, uordp and nurlo thrreol and tn rny rrrrngcil.ntt and
         othor dorlvatlvc vorkr thrrrof, and all copyrlgtrtt thoriln, and thc
         rlEht to rocur. ruch rlEhtr ln tho nrn. of Publlrher C,ot
         PuhIlrhcr'r oun uso and benollt, throughout thc uorld (rrtsho
         TrrrlCortr[], and all oCh.r rlEhtr thrt oun.r nou har or to rhlch
         Otnrr uray beconc ontltlrd undcr oxlrtlng or rubraqucntly rnaatod
         tsdoral or rtate lauc, ntatutos or rcEulatlonr, tor tho naxlnurn
         tcrrr of protoctlon avallabla throughout the Torrltory,
                2,   Owner hereby reprcsotrEs and warranEs tlrot          tho
                                                                            r
         Compoaltlon ls wrltton by l{rltor and Alan Hllaon and that no part
         theroof lnfrlngas ths copyrlght ln any othor worlr or vlolatee the
         comnon lau or statutory rlglrts of any poruon or entltyt that Ouner
         ls tho only chlld of Hrlter and tha aole ownor of Ounsr,r lntcrerte
         ln the Conposltlon and of all the rlghte thereln, and that prlor to
         oxecutlng thla agroonont, Oenor has not aaalgnod any of her rlght.
         tttlo or lntoreat ln slthor of the Composltlon, tho copyrlght
         thorelnr oE ln any of tho rlghte hbreln convoyodt that Orner hoa
         not ontored lnto any othor contraet alfoctlng hsr lnteraata ln
         etthor of tha Conposltlon or any rlght, tltle or lntoreat thsrclnr
         and thot nolther sho nor any porEon or antlty othEr than [Ownar
         andt Ettlf Unart, tho co-publlehor of tho Compoaltlon, clalmg or har
         clalnod any r19ht, tltle or lntaroct ln or to olther ol tho
         Conpoaltlonl and that ouncr haa lu1l rlght, pouor and authorlty to
         ontrr lnto thlr tgr..B.nt and nahr all of thc arantr, pronlrer-and
         covonantr contalnsd hrrcln.
                J. In thc evont that the Unltrd Etator rcnowal tern of
         copyrlght ln thr conpoaltton rhall vort ln Publlrhcr by rcaron ol
         tho grant ot rlghtt by Oun.r to Pubtlrhtr lr rot forth ln paragraph
         I abovr, Rrbllahor rhall pay to Ounar the tollowlnE royaltlo-r
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 73 of 76 PageID #:73




a



                                                                voL2973 ero() lB
                (., ?ltty D.ro.nt (!ott of ell.routrt..oturllr rrcrlvrd
    by Publtrhrr lor rrah rcgulrr plrno/voorl rCltlcn Ehrrrot-ilDltrh.d
    rnd rold by Dubffrhrr or grarurng 3c euChorlty trrntod btl hlbltrhrr
    ln thr Unltrd ltrtor                 Dubll.h.Chir rrartviC pryrrntl
                             rnC lor.vltloh
               (b, _lllty Fro.Ft (?oft o! r11 uountr roturlty rrorlvrd
    by Drrbllrhor _1.9q moh DI-lptln- aoP-r thcrot, o_thrr ttrr-n r.fulrr
                           gubltrhrd
                 odlClonr, publtthrd
    plrno/voorl odltlonr,  publl,rhrd end  rold bv
                                                btl irubltrhtr
                                                    Dublbhrr or ouriurnr
    to ruchorlty grrntod by Publ,lrher ln thr unttrd !tlt..,ot Dur.nnt
    Dltno/voorl
    Dlrno/voorl                       erd rold
                                      en6                        -enc lor
    vhlch htbltrhrr har rrorlvrd prlrnrntl rxoopt that ln thr dvrnt
                                                               rvrnt thrt
    thr Corporltlon rhall b. urd ln uholr or ln prrt ln I prtnttd
    conpllrtlon, lolto or albun contalnlng othrr nuilcel oonpoittlonr
    oun.r rhall br rntltlrd to rtce lvr t-ha!- proportlon ot r[roh ?t!ty
    D.rc.nt (tOfl rhlch Chc Corporltlon rhell-brir to thr Cotel nurbri
    ot-copyrlght.d lurlcal oorporltlonr contalnrd ln ruch oolpllrtlon,
    tollo or rtbua.
               (o) ftlty P.rc.nt (50t1 of all enountr aotually rtoolvrd
    by Publlrhrr lron thr rxorolrc ln thr Trrrltory of nrehrnloal
    rlghtr, rynchronlratlon rlght (uhrthcr for notlon ptoturr,
    tolrvblon or othrnlm), prlnt rlEht (othrr than r. brovldri
    aPovc) and all othcr rlghtr (oxcopt publlo porfonnanc. rlEhtrl
    thrrcln.
              (d) Publlrhrr thall nots br rcqulred to pay royaltlm on
    coplrr o! tho Conpoaltlon rhlch arr rold but for uliloh-Itubllrhrr
    doos not recrlvo paynent or on coplos rrhtch arc roturned or on a
    rsaEonable nunber ol profeselotral or conrpllmcntary coplea or on
    coples whlch aro dlstrlbutod at or bolor publlsh€rre coei, or for
    pronotlonal purpoaeo.
                (o) onnor shall rscelvs hor eharo of publlc porfornanco
    royaltlee.throughout the world d.lroctly trom the performlng rlghtr
    eoclrty wlth trhlch Orner te af f lllated (Bl.lI). Oinor acknonlsigcr
    that ouner la not ontltled to any rhare of the publlc porfornance
    rgyaltlea dlstrlbuted to Publlshor by any performlng rlghta aoclot,y
    whlch nakea paynonto dlroctly to OHner.
          l.    (a) Upon cxocutlon of thlr agreonont, publlehrr rhatl
    Pay  to  Ouncr  a non-rofundablr bonua of Flvo Hundrsd Dollarrr
    ($5oO.oo)   I   and
               (b) In the rvcnt that the Unltod Et,atrr rGnoual trrn ot
    copyrlght ln tho Conporlt!.on rhall vrrt ln Publlrher by roaron o!
    th!, grant ot - rlghtr by Ounor to Publlrhcr ar tct Coith hrrrln,
    Publlrhor rhall Pay to ouncr a non-r.fundablr reooupablo advanoo oi
    Ttro Thoucand Dollarr (92rOOO!.
         5. rt lr undmrtood and acltnoulrdgcd that publ trhrr,
    purruant to.thlr-agrmno^n^tr rhall adnlnlrtrr and control only
    owner't undlvlded ont-half Ql2) lntrrcrt ln thc Conporttlon l-n ttro

                                        -2-
    931aOl
      Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 74 of 76 PageID #:74




I




                                                             v82973 at{l I 9
    trrrltor.lrl lrrd rhrlt noG r{rlntrrtrr or solhot rofrltlo ln
    oour.c3lon rlth tlt CilDcrltlon on brtrrl? o3 Chr othri eu:tcr cf
    th. Gq,olltton. llr royrlClr tnyrDtr brnundor rhrll rrsrrrni
    olt. fuflind Drrotat (100t, of ttrt     royelCler tnteblr to O-rrnr ln
    oorurctton rlCtr hor lntrrrrt ln thr eropcllt,ldn.-
           C. Publlfir rhrll rrrdrr roglrlty rtrtanntt to ounrr rlttrla
    nlnrcy (?ot .drrr elstr {un toth ir! t'.orser tt3t ol .roh r..4,
    rroh tush rtrtutnt to br rooortnntrd by Frtrnt of rll lr6lrnti
    rhovn thtrcby to br dur. lrah rush rtrtuent rcncmc to ornor
    rhrll b. Dlndtw ut o_n ovnrr rnd not nrbJrot co rny oujrstton
    ulrrtrorvor, unliu - ffn.E glvm RrDltrhri notlor           5r -liooili;
    cblrctlon. ln  rrlt!'ngr_ mtt_lng f,orth- rlr olehr, .rrort, olrpuiii
    end ollrrtonr r-...rt.d Fy orrnrr, rtthln one (l) y.ar tro:l tnjcrtr
    thr rtrturnt ln qtrortlon rhell hevr bon rrn6&rd, ormr ol ln
    tooountent eotlng ln ovnrrrr brhrtl ray, rt rraronabh lntrwrli
     (but. no aor. trequrntly than onc. t ylrrl
    Rrbllrhrr prrtrlnlng to thr Conpocltl-on. -rtuulnr        thr bookr oi
                                                       hrbllrhrrrr   ottlc.-
    durlng RtbLlrhrr'r ururl burlnur houn and upon maronebb nollot.
           7. htbllrhor thell hrvr thr rlght to um lfrlt.rrr nalr end
    approvtd lLkrnmrl an-d b_fggrapllcal natrrlal conctrnlng nrltrr, fn
    connrctlon vlth tho Pttbllrhcr'r burlncn ln grnrral            ylth-ttrr
    ulo, pronotlon and rxploltatlon ol thr conpodtlon tnana     partleufii,
           8. th. .xt.nt and.latnn.r of rxplottatlon o! thr conporitlon
    rhall br rntlrely ulthln tho dlncrotlon of publlrhlr,          It uctng
     lurthor otproslly underrtood that Publlshrr nry charEo ruch        lrei
    and rater for thc exerclee of the rlEhtr hereby qranEed               to
    Publlshcr !s Publlahor, ln the orerclge oi ltr busk;esi JudEnont,
    ahall dotennlno.
         9.   Ownor hereby lndpnnlfloa publlrhar agalnrt any coct,
                        damago- (lncludlng _rcaeonable attornryrl ferli
    .xp€ngGr
            -loaaorotrconnoctrd
    arlelnE fron                rlth any olahn ln whtch tt ll- aeecrtrr&
    that ant of tlro repreEontatlone, warrantlsa or covonantt nadr by
    Oun.r  ln thlr agroament have boon btrachod or ln uhich aaacrtloni
    arr nado rhlch aro tnconelrtent ulth any of ruoh roprc..ntatlonr,
    varrantlea or sovcntntg.
         10. Any logal actlon brouEht by Publlrher, or rny enlorcrnont
    o! 1!,r rlghtr undortaklr! Py {rb}t-rher-agatnrt any atlcgod lntrtngrr
    ol thr Conporltton rhall bi lnttlatrd ahd promautod 5y nrUttrhir,
    at Publlrherrr -1o-1r .rp.n.. end ln ltr toL dlrorotloi, tnoludlni
    thr rlght to rcttlr  any ruoh actlon. rn thr ovrnt o! a Lroovrry bi
    Publtrhor ol any uonl.. u thr ruult gt a Judgrprnt or mttluintl
    ruch r.oov.ry rhall br rharll rquallf by Publlrhrr and Oun.r attri
    thr drduotlon of_ all .rp.nr?r lncurrcd by publlrhar, lnoludlng
    rrlronabh oountcl lolr, ln obtclnlng ruoh raoov.ry. tn thr rvrnf
    Pubrlrhrr trllr to conn.no. hgal aotl.on to lntoror            any oi
    hrbllrhrrrr and ounarrr rlghtr h-rrundrr, orrnsr Dry conn.no.       rn
    actlon tn hrr na!r. and at oinrrrt rxlrrnr. lny rrodvrry by ornri
                                       -3-
    9t1ao1
  Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 75 of 76 PageID #:75




                                                             You2973 am(}20
.h.11 br rhmrd rqurlty rlth Dubll,rhu tttrr thr drdustlca of rll
rrp.nt.r lnourrd -by oirnc, lnoludlttg rrmonrblr oounot tlll.
     11, (r, ll r rrlttrn olrlr lr Sra.r.ntrd rgrtnrt trubltrher tn
ubloh tt lr rllrrtd thrt thr coryrorltlon lntrtnlo uDcn or
vloletrr or tntrrlrrrr utCh thr rtghtr of lntT tlerton, or burtnur
ratlty, htbllrhrr rhrll noClty Orrt r ol ruolr olrlr, end Ountr, rt
om.rtr rclo .rD.n.., rry D.rBlslprto ln tho Crtrnr ol ruoh olrlrr
btrt firblldrrr rhrll hrvr thr rbrolutr rlght to oontrol thr Crtrnr
rnd to rttlr or othrrvlrr dlrpor of ruoh cleh ln rn1l rrnn.r
uhlch lrubltrhrr rhrll Crtrnlnr.
            (bl Durtng tho ;rndrncy of rn, proomding or clalr
rctrrrrd   Co  ln rubdlvblon (al ot thlr paragraph, Publlrhrr Dry
ulttrhotd royrltlm due to Ornrr ln rnountr rtaronabty rrlrtrd to
tho otelr jrtur Drovlrlon tor roronablr rttornlyr' loer and othrr
oortr and .rtrn...,     tnd r.y rpply ruch slthhrld royaltlm ln
ratlrlaotlon ol Orrn r'r obllgatlon to lndrnnlly Publlrhar puruant
to ParaEraph 3 of thlr tgrooulnt.
     1e. Publlrhcr rhall have thc rlEht to amtgn thlr agrromrnt
or to arlgn or llornro all or any rlEhtr grcntrd horoundrr.
     13. At e condltlon pr.c.dont to thr amrtlon by rlthrr party
that thr othor party la ln drtault ln pcrf,ornlnE any obllgatloni
aontalnrd hontn, rueh party ahall advlrc thc other thcnof ln
datatl and ln urltlng. Tho party recelvlng notlce rhall have
thlrty (l0l   daya alter racelpt of such urlttcn noElce wlthln rhlah
to curo guch allaged default. Tho partlar tgr€a thtt ulthln such
perlod no allegod breach of thte agreenont nhall be desdcd
Lncurable.
     14. All nottcaa and paynenta hereundor ghall be eont to thc
partler at thc addreagea lndlcatcd abovc, unlaag olther party
chanEee ruch rnalllng addrese by glvlng vrltten notlco thcreol to.
thc othcr party. All notteoa shall bc ln rrltlng and ahall be
dsllvered elther by regtatorcd or cortlfled nall (roturn rocelpt
rcguorted), portago prepalclr o! by tclefar, all chargec prepald.
Tho date of nalllng or of tolefarlntl, al the crao nay brr rhall bc
droncd thr date of rcrvlcc. A copy ol, all notleae rnt to
Publlrhor rhall bo eont to Sllvern.n I thulman, P.C.1 136 Eart 57
Strcet, Nru Yorlr, tll IOOAA (Attnr llorl L. Sllvornan, Erq.).
     15. Thlr aEruncnt rotr forth thr rnttrc undentandlng
bctslrn thr Publlrhor and ornor and cannot br olrangod, uodltlod or
oanorlrd rxcrpt by .n lnrtrunont rlgnrd by thr party rought to br
ohargod. Thlr agro.n.nt rhall br             by and conrtrurd undor
tho lewr ol thc Statr of tlllnolr, Eovrrnod
                                     appllcabtr to agroenontr nadr
and uholly to be pertonnod therln.


                                   -l-
93laol
     Case: 1:21-cv-04845 Document #: 1 Filed: 09/13/21 Page 76 of 76 PageID #:76




o

                                                              YoLz973 eao02        |

          tr lllf,ttt TIEI&!; Ornor rnd firDlhhrr hrvr ursutrd thb
    .gr..r.nt ra of ttro drtr llrrt tndlortrd lbot..
                                                                    (Pnbltrhrrl




                                        -5-
    931401
